 
OFFICE LEASE
 
Between
 
SMIII WOODBRIDGE PLAZA, LLC,
 
Landlord,
 
and
 
CAREADVANTAGE, INC.,
 
Tenant
 
 

--------------------------------------------------------------------------------

 

REFERENCE DATA
 
The information contained on this Reference Data page is for convenience of
reference only and is subject to the terms of the Lease.
 
LANDLORD:
 
SMIII WOODBRIDGE PLAZA, LLC,
a Delaware limited liability company
     
LANDLORD’S ADDRESS:
 
c/o KBS Realty Advisors, LLC
590 Madison Avenue, 26th Floor
New York, NY 10022
     
TENANT:
 
 
CAREADVANTAGE, INC.,
a Delaware corporation
     
TENANT’S ADDRESS:
 
Prior to the Commencement Date:
 
485(C) Route 1 South, 4th Floor
Iselin, New Jersey 08830
 
From and after the Commencement Date:
 
485(A) Route 1 South, 2nd Floor
Iselin, New Jersey 08830
     
PREMISES:
 
Building (A)
Portion of 2nd Floor, Suite No. 200
Woodbridge Corporate Plaza
485(A) Route 1 South
Iselin, New Jersey  08830
     
RENTABLE AREA OF PREMISES:
 
6,189 square feet
     
RENTABLE AREA OF BUILDING:
 
83,768 square feet
     
LEASE TERM:
 
6 years, 4 months, and, if the Commencement Date is not the first day of a
month, the period between the Commencement Date and the day preceding the first
day of the month immediately following the Commencement Date

 
i

--------------------------------------------------------------------------------


 
SCHEDULED COMMENCEMENT DATE:
 
April 1, 2010



BASE RENT:
 
Lease
Months
   
Base
Rental
Rate
   
Annual Base
Rent
   
Monthly Base
Rent
       
1 - 12
    $ 43.65     $ 270,149.85     $ 22,512.49        
13 - 76
    $ 28.00     $ 173,292.00     $ 14,441.00  

 
BASE YEAR:
 
2010
     
TENANT’S PROPORTIONATE SHARE:
 
7.39%
     
TAX ADJUSTMENT:
 
Tenant shall pay Tenant’s Proportionate Share of the amount by which Taxes for
any Adjustment Year exceeds Taxes for the Base Year.
     
EXPENSE ADJUSTMENT:
 
Tenant shall pay Tenant’s Proportionate Share of the amount by which Expenses
for any Adjustment Year exceeds Expenses for the Base Year.
     
UTILITY EXPENSE ADJUSTMENT:
 
Tenant shall pay Tenant’s Proportionate Share of the amount by which Utility
Expenses for any Adjustment Year exceeds Utility Expenses for the Base Year.
     
SECURITY DEPOSIT:
 
$10,000.00, such sum to be deposited by Tenant with Landlord by no later than
January 15, 2011, with time being of the essence.
     
PERMITTED USES:
 
General Offices
     
GUARANTOR(S):
 
None
     
BROKER(S):
 
FirstService Williams
     
PARKING:
 
Tenant shall have access, on a non-exclusive basis, to four (4) parking spaces
per thousand (1,000) square feet of the total Rentable Area of the Premises.
Landlord acknowledges that three (3) of the aggregate of the aforesaid parking
spaces shall be exclusive to Tenant, and shall be located as shown in the
parking plan annexed hereto as Exhibit I.
     
OPTION:
 
None


 
 
ii

--------------------------------------------------------------------------------

 

Table of Contents



ARTICLE 1
GRANT OF LEASE; PREMISES; BUILDING; PROJECT; AND COMMON AREAS
1
     
1.1
LEASE OF PREMISES
1
1.2
THE BUILDING AND THE OFFICE COMPLEX
1
1.3
COMMON AREAS
1
1.4
LANDLORD’S USE AND OPERATION OF THE BUILDING, PROJECT, AND COMMON AREAS
2
     
ARTICLE 2
TERM; POSSESSION
2
     
2.1
TERM
2
2.2
EARLY POSSESSION
3
2.3
FAILURE TO DELIVER POSSESSION
3
2.4
LEASE YEAR DEFINED
3
     
ARTICLE 3
BASE RENT
4
     
3.1
BASE RENT
4
3.2
MANNER OF PAYMENT
5
3.3
LATE CHARGES
5
     
ARTICLE 4
RENT ADJUSTMENTS
6
     
4.1
OBLIGATION TO PAY RENT ADJUSTMENTS
6
4.2
DEFINITIONS
6
4.3
COMPUTATION OF RENT ADJUSTMENTS
11
4.4
PAYMENTS OF RENT ADJUSTMENTS; PROJECTIONS
12
4.5
READJUSTMENTS
13
4.6
BOOKS AND RECORDS
15
4.7
AUDIT PROCEDURES
15
4.8
PRORATION AND SURVIVAL
16
4.9
NO DECREASE IN BASE RENT
16
4.10
ADDITIONAL RENT
16
     
ARTICLE 5
USE OF PREMISES
16
     
ARTICLE 6
SERVICES
16
     
6.1
SERVICES PROVIDED
16
6.2
FAILURE TO PAY FOR SERVICES
19
6.3
FAILURE TO FURNISH SERVICES
19
6.4
REGULATIONS REGARDING UTILITIES SERVICES
19
6.5
LANDLORD’S RIGHT TO DISCONTINUE FURNISHING ELECTRICITY
19
6.6
ELECTRICAL CAPACITY
20
6.7
TAXES
20
     
ARTICLE 7
CONDITION AND CARE OF PREMISES
21

 
 
i

--------------------------------------------------------------------------------

 

Table of Contents


ARTICLE 8
RETURN OF PREMISES
21
     
8.1
SURRENDER OF POSSESSION
21
8.2
INSTALLATIONS AND ADDITIONS
21
8.3
TRADE FIXTURES AND PERSONAL PROPERTY
22
8.4
SURVIVAL
22
     
ARTICLE 9
HOLDING OVER
22
     
ARTICLE 10
RULES AND REGULATIONS
22
     
ARTICLE 11
RIGHTS RESERVED TO LANDLORD
23
     
11.1
RIGHTS RESERVED TO LANDLORD
23
11.2
USE OF ROOF AND LAND
25
     
ARTICLE 12
ALTERATIONS
25
     
12.1
CONSENT
25
12.2
REMOVAL OF ALTERATIONS
26
12.3
LANDLORD FUNDED IMPROVEMENTS
27
12.4
TENANT’S WIRING
27
     
ARTICLE 13
ASSIGNMENT AND SUBLETTING
27
     
13.1
ASSIGNMENT AND SUBLETTING
27
13.2
RENTALS BASED ON NET INCOME
28
13.3
TENANT TO REMAIN OBLIGATED
28
13.4
TENANT’S NOTICE; LANDLORD'S RIGHT TO TERMINATE
28
13.5
LANDLORD’S CONSENT
29
13.6
PROFITS
29
13.7
ASSIGNEE TO ASSUME OBLIGATIONS
30
13.8
CHANGE OF CONTROL
30
13.9
COSTS AND LEGAL FEES
31
13.10
TIME LIMITATION
31
13.11
INDEMNIFICATION
31
     
ARTICLE 14
WAIVER OF CERTAIN CLAIMS; INDEMNITY BY TENANT
31
     
14.1
WAIVER OF CERTAIN CLAIMS
31
14.2
DAMAGE CAUSED BY TENANT’S NEGLECT
32
14.3
TENANT RESPONSIBLE FOR PERSONAL PROPERTY
32
14.4
INDEMNIFICATION
32
     
ARTICLE 15
DAMAGE OR DESTRUCTION BY CASUALTY
33
     
15.1
DAMAGE OR DESTRUCTION BY CASUALTY
33
15.2
ABATEMENT OF RENT
33
     
ARTICLE 16
EMINENT DOMAIN
33

 
 
ii

--------------------------------------------------------------------------------

 

Table of Contents



ARTICLE 17
DEFAULT
34
     
17.1
EVENTS OF DEFAULT
34
17.2
RIGHTS AND REMEDIES OF LANDLORD
35
17.3
RIGHT TO RE-ENTER
35
17.4
CURRENT DAMAGES
36
17.5
FINAL DAMAGES
36
17.6
REMOVAL OF PERSONAL PROPERTY
37
17.7
ATTORNEYS' FEES
37
17.8
ASSUMPTION OR REJECTION IN BANKRUPTCY
37
17.9
DEFAULT UNDER OTHER LEASES
37
17.10
WAIVER OF RIGHT OF REDEMPTION
37
     
ARTICLE 18
SUBORDINATION
38
     
18.1
SUBORDINATION
38
18.2
LIABILITY OF HOLDER OF MORTGAGE; ATTORNMENT
38
18.3
MODIFICATION REQUIRED BY HOLDER OF A MORTGAGE
39
18.4
SHORT FORM LEASE
39
     
ARTICLE 19
MORTGAGEE PROTECTION
39
     
ARTICLE 20
ESTOPPEL CERTIFICATE
40
     
ARTICLE 21
SUBROGATION AND INSURANCE
40
     
21.1
WAIVER OF SUBROGATION
40
21.2
TENANT’S INSURANCE
41
21.3
CERTIFICATES OF INSURANCE
42
21.4
COMPLIANCE WITH REQUIREMENTS
42
     
ARTICLE 22
NONWAIVER
43
     
ARTICLE 23
TENANT - DUE AUTHORIZATION
43
     
ARTICLE 24
REAL ESTATE BROKERS
44
     
ARTICLE 25
NOTICES
44
     
ARTICLE 26
ENVIRONMENTAL MATTERS
45
     
26.1
TENANT’S OBLIGATIONS WITH RESPECT TO ENVIRONMENTAL MATTERS
45
26.2
LANDLORD’S RIGHT TO INSPECT
46
26.3
COPIES OF NOTICES AND DOCUMENTATION
47
26.4
LANDLORD’S RIGHT TO ACT
47
26.5
INDEMNIFICATION
47
     
ARTICLE 27
SECURITY DEPOSIT
48
     
27.1
SECURITY DEPOSIT
48

 
 
iii

--------------------------------------------------------------------------------

 

Table of Contents



27.2
TRANSFER OF SECURITY DEPOSIT
49
     
ARTICLE 28
RELOCATION OF TENANT
49
     
ARTICLE 29
TITLE AND COVENANT AGAINST LIENS
50
     
ARTICLE 30
MISCELLANEOUS
51
     
30.1
SUCCESSORS AND ASSIGNS
51
30.2
MODIFICATIONS IN WRITING
51
30.3
NO OPTION; IRREVOCABLE OFFER
51
30.4
DEFINITION OF TENANT
51
30.5
DEFINITION OF LANDLORD
51
30.6
HEADINGS
51
30.7
TIME OF ESSENCE
51
30.8
DEFAULT RATE OF INTEREST
52
30.9
SEVERABILITY
52
30.10
ENTIRE AGREEMENT
52
30.11
FORCE MAJEURE
52
30.12
SECURITY INTEREST
52
30.13
CHOICE OF LAW
53
30.14
RELATIONSHIP
53
30.15
NO RECORDING
53
30.16
ATTORNEY’S FEES
53
30.17
TENANT’S REMEDIES
53
30.18
NO COUNTERCLAIMS
53
30.19
NO PRESUMPTION
54
30.20
AUTHORITY OF AGENT
54
     
ARTICLE 31
AMERICANS WITH DISABILITIES ACT
54
     
ARTICLE 32
EXCULPATORY PROVISIONS
55
     
ARTICLE 33
[INTENTIONALLY OMITTED.]
55
     
ARTICLE 34
ANTI-TERRORISM REQUIREMENTS
55
     
ARTICLE 35
[INTENTIONALLY OMITTED.]
56
     
EXHIBIT A
-
Floor Plan for the Premises
 
EXHIBIT B
-
Legal Description of Land
 
EXHIBIT C
-
Rules and Regulations
 
EXHIBIT D
-
Workletter
 
EXHIBIT E
-
Intentionally Omitted
 
EXHIBIT F
-
Janitorial and Cleaning Schedule
 
EXHIBIT G
-
Confirmation of Commencement Date
 
EXHIBIT H
-
Intentionally Omitted
 
EXHIBIT I
-
Parking Plan
 

 
 
iv

--------------------------------------------------------------------------------

 

OFFICE LEASE
 
THIS OFFICE LEASE (this “Lease”) is made and entered into as of the 28th day of
December, 2009 by and between SMIII WOODBRIDGE PLAZA, LLC, a Delaware limited
liability company (hereinafter referred to as “Landlord”), and CAREADVANTAGE,
INC., a Delaware corporation (hereinafter referred to as “Tenant”).
 
For and in consideration of the covenants herein contained, and upon the terms
and conditions herein set forth, Landlord and Tenant hereby agree as follows:
 
ARTICLE 1
 
GRANT OF LEASE; PREMISES; BUILDING; PROJECT; AND COMMON AREAS
 
1.1           LEASE OF PREMISES.  Landlord hereby leases to Tenant, and Tenant
hereby leases from Landlord, the premises outlined in the floor plan attached
hereto as Exhibit A and hereby made a part hereof (hereinafter referred to as
the “Premises”) on the second (2nd) floor of the building located at Woodbridge
Corporate Plaza, 485(A) Route 1 South, Iselin, New Jersey  08830, and known as
Building (A) (hereinafter referred to as the “Building”).
 
1.2           THE BUILDING AND THE OFFICE COMPLEX.  The Building, which is
located on land (the “Land”) legally described in Exhibit B attached hereto and
made a part hereof, is part of an office project known as “Woodbridge Corporate
Plaza”, which contains another five (5) office buildings (collectively, the
“Adjacent Buildings”).  The term “Office Complex,” as used in this Lease, shall
mean (i) the Building and the Adjacent Buildings, comprised of Buildings A, B,
C, D, E and F, and the “Common Areas,” as that term is defined in Section 1.3
below, (ii) the Land (which is improved with landscaping, open-use parking lots
and other improvements) upon which the Building, the Adjacent Buildings, and the
Common Areas are located, and (iii) at Landlord’s discretion, any additional
real property, areas, buildings or other improvements added thereto pursuant to
the terms of Section 1.4 of this Lease.
 
1.3           COMMON AREAS.  Tenant shall have the non-exclusive right to use in
common with other tenants in the Office Complex, and subject to the rules and
regulations referred to in Article 10 of this Lease, those portions of the
Office Complex which are provided, from time to time, for use in common by
Landlord, Tenant and any other tenants of the Office Complex, whether or not
those areas are open to the general public, or which contain facilities or
equipment used or usable in the operation of the Office Complex, even if access
to such areas may be restricted to Landlord’s personnel (such areas are
collectively referred to herein as the “Common Areas”).  Common Areas shall be
deemed to include, without limitation,  the cafeteria presently located in
Building C of the Office Complex, to the extent such cafeteria is operational
and open for business, it being expressly understood and agreed that Landlord
shall not be obligated to provide any such cafeteria. The term “Exterior Common
Areas,” as used in this Lease, shall mean the portions of the Common Areas not
located within the Building or the Adjacent Buildings, and may include, without
limitation, any parking facilities, fixtures, systems, signs, facilities, lakes,
retention ponds, gardens, parks, or other landscaping used in connection with
the Office Complex, and may include any city sidewalks adjacent to the Office
Complex, pedestrian walkway system, whether above or below grade, park or other
facilities open to the general public and roadways, sidewalks, walkways,
parkways, driveways and landscape areas appurtenant to the Office Complex.  The
term “Building Common Areas,” as used in this Lease, shall mean the portions of
the Common Areas located within the Building and may include, without
limitation, the common entrances, lobbies, atrium areas, restrooms, elevators,
elevator shafts, stairways and accessways, loading docks, ramps, platforms,
passageways, serviceways, common pipes, flues, stacks, pipe shafts, conduits,
wires, equipment, loading and unloading areas, machine rooms, fan rooms,
janitors’ closets, electrical closets, telephone closets and trash areas
servicing the Building.  The manner in which the Common Areas are maintained and
operated shall be at the sole discretion of Landlord.

 
1

--------------------------------------------------------------------------------

 

1.4           LANDLORD’S USE AND OPERATION OF THE BUILDING, PROJECT, AND COMMON
AREAS.  Landlord reserves the right from time to time without notice to Tenant
(i) to close temporarily any of the Common Areas; (ii) to restrict Tenant’s
access to any Common Areas not open to all tenants; (iii) to make changes to the
Common Areas, including, without limitation, changes in the location, size,
shape and number of street entrances, driveways, ramps, entrances, exits,
passages, stairways and other ingress and egress, direction of traffic,
landscaped areas, loading and unloading areas, and walkways; (iv) to expand the
Building or the Adjacent Buildings; (v) to add additional buildings and
improvements to the Common Areas; (vi) to remove buildings and improvements from
the Common Areas; (vii) to designate land outside the Office Complex to be part
of the Office Complex, and in connection with the improvement of such Land to
add additional buildings and Common Areas to the Office Complex; (viii) to use
the Common Areas while engaged in making improvements, repairs or alterations to
the Office Complex or to any adjacent land, or any portion thereof; and (ix) to
do and perform such other acts and make such other changes in, to or with
respect to the Office Complex, Common Areas and Building or the expansion
thereof as Landlord may, in the exercise of sound business judgment, deem to be
appropriate.
 
ARTICLE 2

 
TERM; POSSESSION
 
2.1           TERM.  The term of this Lease (hereinafter referred to as the
“Term”) shall commence on April 1, 2010 (hereinafter, as the same may be
adjusted as hereinafter provided, referred to as the “Commencement Date”) and
end on July 31, 2016 (hereinafter, as the same may be adjusted as hereinafter
provided, referred to as the “Expiration Date”), unless sooner terminated as
provided herein.  Within fifteen (15) days after the Commencement Date, Landlord
and Tenant shall execute a Confirmation of Commencement Date in the form
attached hereto as Exhibit G. The parties to this Lease acknowledge and agree
that, subject to the provisions of Article 2 herein, the dates proposed by
Landlord for the Commencement Date and Expiration Date of this Lease shall be
deemed to be conclusive, dispositive and binding on the parties whether set
forth in the form of the Confirmation of Commencement Date annexed hereto or if
not so set forth in any such form, other document or writing if such dates have
been so determined by Landlord, and any such dates may not be disputed or
challenged by Tenant.  In no event shall Landlord’s failure to request any such
confirmation or Tenant’s failure or refusal to execute same in any way affect
this Lease, the Term hereof or any of Tenant’s obligations hereunder, including,
without limitation, Tenant’s obligation to pay the Base Rent and additional rent
herein reserved and to perform all of the other covenants, obligations and
agreements herein set forth.

 
2

--------------------------------------------------------------------------------

 

2.2           EARLY POSSESSION.  If Tenant desires to take possession of all or
any part of the Premises prior to the date set forth above as the Commencement
Date and if Landlord authorizes Tenant to do so, the Commencement Date shall be
advanced to the date upon which Tenant so takes possession.  The Expiration Date
shall not be affected by such early occupancy.
 
2.3           FAILURE TO DELIVER POSSESSION.  If Landlord is unable to deliver
possession of the Premises to Tenant on or before the date set forth above as
the Commencement Date because work to be performed by Landlord under any
Workletter (as hereinafter defined) has not been substantially completed (as
that term is defined in the Workletter), or for any other reason, Landlord shall
not be subject to any liability on account thereof and such failure shall not
affect the validity of this Lease or the obligations of Tenant hereunder.  If
Landlord is to perform work in the Premises pursuant to a work letter attached
hereto as Exhibit D and by this reference made a part hereof (hereinafter
referred to as the “Workletter”) and is unable to deliver possession of the
Premises to Tenant on or before the date set forth above as the Commencement
Date because such work has not been substantially completed, the Commencement
Date shall be deferred to the date on which such work is substantially
completed.  In the event, however, that substantial completion of such work has
been delayed by reason of the occurrence of one or more acts constituting Tenant
Delay or Force Majeure Delay (as defined in the Workletter), the date of
substantial completion thereof shall be deemed to be the date on which such work
would have been substantially completed but for such Tenant Delay or Force
Majeure Delay.  If the Commencement Date is deferred pursuant to this paragraph,
the Expiration Date shall be deferred so that the Term will expire on the last
day of the calendar month in which the six (6) year, four (4) month anniversary
of said deferred Commencement Date occurs (or if the Commencement Date occurs on
the first day of a month, then the Expiration Date shall be deferred so that the
Term will expire on the day preceding the six (6) year, four (4) month
anniversary of the Commencement Date).  Neither the Commencement Date nor the
Expiration Date shall be affected if the Premises are not ready for occupancy
because Tenant is performing work in the Premises, pursuant to the Workletter or
otherwise.
 
2.4           LEASE YEAR DEFINED.  As used in this Lease, the term “Lease Year”
shall mean (i) if the Commencement Date is the first day of a calendar month,
the twelve (12) month period commencing on the Commencement Date or (ii) if the
Commencement Date is not the first day of a calendar month, the period
commencing on the Commencement Date and ending on the last day of the twelfth
(12th) full calendar month of the Term, and, in either case, each succeeding
twelve (12) month period thereafter which falls in whole or in part during the
Term.
 
LEASE MONTH DEFINED. As used in this Lease, the first “Lease Month” shall
commence on (a) the Commencement Date,  if said date falls on the first (1st)
day of the first (1st) calendar month during which the Commencement Date occurs,
or (b) if the Commencement Date does not fall on the first (1st) day of the
first (1st) calendar month during which the Commencement Date occurs, then the
first (1st) Lease Month shall begin on the first (1st) day of the first (1st)
full calendar month beginning after the Commencement Date. If the Commencement
Date is not the first (1st) day of a month, the rent for the fractional portion
of the month preceding the first Lease Month shall be calculated on a pro-rata
basis, based on the Base Rent payable during the first (1st) Lease Month,
beginning with and including the Commencement Date through the last day of that
month, using the actual number of days in that month and Base Rent for said
fractional period shall not be abated or free hereunder and shall in all events
be payable by Tenant upon the first (1st) day of the first (1st) Lease Month of
the Lease.

 
3

--------------------------------------------------------------------------------

 

ARTICLE 3

 
BASE RENT
 
3.1           BASE RENT.  Tenant shall pay an annual base rent (annual base rent
is hereinafter referred to as "Base Rent" and monthly installments of Base Rent
are hereinafter referred to as "Monthly Base Rent") to Landlord for the Premises
in monthly installments as described in the Reference Data page of this Lease,
in advance on the first day of the Term and on the first day of each calendar
month thereafter of the Term, and at the same rate for fractions of a month if
the Term begins on any day except the first day of a calendar month or ends on
any day except the last day of a calendar month.
 
Provided that (i) Tenant is the original Tenant named herein; (ii) Tenant is not
then in default under any of the terms and conditions of this Lease and the
Lease be and remains in full force and effect, and (iii) Tenant is then in
actual, physical possession of the entire Premises, then Tenant shall be granted
a credit towards Base Rent as follows:
 
Lease Month
 
Amount of Credit
         
1
  $ 10,057.13  
2
  $ 10,057.13  
7
  $ 10,057.13  
14
  $ 10,057.13  



(the above four (4) Lease Months during which Tenant is being granted a credit
towards Base Rent as described above is hereinafter referred to as the “First
Rent Credit Term”, with Tenant herein acknowledging that this particular Base
Rent credit is only being given in the amounts described above and only for
Lease Months one (1), two (2), seven (7) and fourteen (14) as described above).


In addition, during the period commencing on the Commencement Date and ending
and expiring on March 31, 2011 (the “Second Rent Credit Term”), Tenant shall be
granted an additional credit towards Base Rent in the amount of $8,379.67 per
Lease Month during the Second Rent Credit Term, such credit sum to be applied on
a pro rata basis for any partial month occurring during such Second Rent Credit
Term based on the number of days in any such partial month.


The aforementioned credits towards Base Rent to be granted to Tenant as
described in this Section 3.1 during the First Rent Credit Term and Second Rent
Credit Term are herein collectively referred to as the "Rent Credit".

 
4

--------------------------------------------------------------------------------

 


In the event the amount of any Rent Credit to be applied in any one Lease Month
is greater than the amount of the Monthly Base Rent otherwise payable during
such Lease Month, the difference between the amount of the Rent Credit to be
applied towards such Lease Month and the amount of the Monthly Base Rent
otherwise payable during such Lease Month, shall be applied as a credit against
the Monthly Base Rent payable for the next following Lease Month. In the event
that on the date any amount of Rent Credit is to be applied, or at any time
thereafter during the Term of this Lease Tenant is (x) not the original Tenant
named herein, (y) in default under any of the terms and conditions of this Lease
or the Lease is not in full force and effect or (z) not in actual, physical
possession of the entire Premises, then the Rent Credit theretofore applied
against Base Rent or thereafter to be applied against Base Rent shall be
entirely forfeited, and the equivalent amount of any such Rent Credit
theretofore applied to the Base Rent shall be immediately remitted by Tenant to
Landlord as additional rent.    


3.2           MANNER OF PAYMENT.  Base Rent, Rent Adjustments (as hereinafter
defined), Rent Adjustment Deposits (as hereinafter defined) and all other
amounts becoming due from Tenant to Landlord hereunder (hereinafter collectively
referred to as “Rent”) shall be paid in lawful money of the United States to
Landlord and mailed as follows to the following address: SMIII Woodbridge Plaza,
LLC, c/o FirstService Williams, P.O. Box 6096, Hicksville, New York 11802-6096,
or as otherwise designated from time to time by written notice from Landlord to
Tenant.  The payment of Rent hereunder is independent of each and every other
covenant and agreement contained in this Lease, and Rent shall be paid without
any setoff, abatement, notice, counterclaim or deduction whatsoever except as
may be expressly provided herein.  Concurrently with the execution hereof,
Tenant shall pay Landlord the first full unabated Lease Month’s installment of
Monthly Base Rent payable by Tenant to Landlord hereunder.  Landlord’s
acceptance of Rent after it shall have become due and payable hereunder shall
not constitute a waiver of any of Landlord’s rights hereunder with respect to
such late payment or excuse such late payment or any subsequent late payment of
Rent.  If any sum payable by Tenant under this Lease is paid by check and such
check is returned due to insufficient funds, stop payment order, or otherwise,
then such event shall be treated as a failure to pay such sum when due and, in
addition to all other rights and remedies of Landlord hereunder, Landlord shall
be entitled to impose a returned check fee of Fifty Dollars ($50.00) to cover
Landlord’s administrative expenses and overhead for processing same, and
further, Landlord may require that all future payments of Rent be remitted by
money order or cashier’s or certified check.
 
3.3           LATE CHARGES.  If any payment of Base Rent, Rent
Adjustments,  additional rent (as such term is defined in Section 4.10 below) or
any other sum is not received by Landlord within five (5) days after the date
such payment is due hereunder (without regard to any cure period which may be
specified in Section 17.1 below), then Tenant shall pay to Landlord, as
additional rent and as an agreed-upon amount of liquidated damages and not as a
penalty, a late charge equal to five (5%) of the amount of such payment.  In
addition, such late payment shall bear interest at the default interest rate
described in Section 30.8 below from the date such payment became due until the
date on which Landlord receives full payment thereof (inclusive of all accrued
interest thereon).

 
5

--------------------------------------------------------------------------------

 
 
ARTICLE 4

 
RENT ADJUSTMENTS
 
4.1           OBLIGATION TO PAY RENT ADJUSTMENTS.  In addition to paying Base
Rent, Tenant shall also pay as additional rent the amounts determined in
accordance with this Article 4 (hereinafter referred to as “Rent Adjustments”).
 
4.2           DEFINITIONS.
 
As used in this Lease,
 
(a)          “Adjustment Date” shall mean the first day of the Term and each
January 1 thereafter falling within the Term.
 
(b)          “Adjustment Year” shall mean each calendar year during which an
Adjustment Date falls.
 
(c)          “Expenses” shall mean and include those direct and indirect costs
and expenses of any kind or nature whatsoever paid or incurred by or on behalf
of Landlord for owning, managing, operating, maintaining and repairing the
Building, the Building Common Areas, the Exterior Common Areas, the Land, and
the personal property used in conjunction therewith (the Building and the Land
are hereinafter collectively referred to as the “Real Property” and the Real
Property and such personalty are hereinafter collectively referred to as the
“Project”), including, without limitation, the following costs and expenses:
 
(i)           wages and salaries of all persons engaged in the operation,
management, maintenance or repair of the Project, and fringe benefits, including
social security taxes, unemployment insurance taxes, cost for providing coverage
for disability benefits, cost of any pensions, hospitalization, welfare or
retirement plans, and any other similar expenses incurred under the provisions
of any collective bargaining agreement, or any other cost or expense which
Landlord pays or incurs to provide benefits for employees so engaged in the
operation, management, maintenance or repair of the Project;
 
(ii)          the cost of security and security devices and systems;
 
(iii)         the cost of snow, ice and trash removal;
 
(iv)         the cost of cleaning and sweeping;
 
(v)          the cost of parking area repair, restoration and maintenance,
including but not limited to resurfacing, repainting, restriping, relamping and
cleaning;
 
(vi)         the cost of interior and exterior painting, decorating and
landscaping, including without limitation planting and replacing decorations,
flowers, lawn care and landscaping and the replacement of wall and floor
coverings, ceiling tiles and fixtures in the Common Areas;

 
6

--------------------------------------------------------------------------------

 

(vii)        the cost of roof repair;
 
(viii)       the cost of maintenance, repair and replacement of utility systems,
elevators, escalators and other building systems and improvements not otherwise
referred to in this Section 4.2(c), but including replacement only to the extent
of replacement of parts and components incidental to the maintenance and repair
thereof or if the cost thereof would be includable in Expenses pursuant to
subsection (A) below of this Section 4.2(c), and not to the extent replacement
of any item would constitute a capital improvement or a capital expenditure
which is excluded from Expenses as hereinafter provided;
 
(ix)          the cost of window cleaning;
 
(x)           the cost of janitorial service and trash removal;
 
(xi)          the cost of insurance, including, but not limited to, fire,
extended coverage, all risk, liability, workmen’s compensation, elevator and any
other insurance carried by Landlord and applicable to the Project;
 
(xii)         the cost of uniforms, supplies and sundries;
 
(xiii)        all payments made pursuant to the property management agreement
with respect to the Project (including the cost of any management fee and the
fair rental value of any office space provided to the manager thereunder);
 
(xiv)       the cost of sales or use taxes on supplies and services;
 
(xv)        the charges of any independent contractor who, under contract with
Landlord or its representatives, does any of the work of operating, managing,
maintaining or repairing the Project;
 
(xvi)       legal, accounting and consulting expenses, including, but not
limited to, such expenses that relate to seeking or obtaining reductions in and
refunds of real estate taxes;
 
(xvii)      the cost of tools and equipment;
 
(xviii)     the cost of licenses, certificates, permits and inspections and the
cost of contesting the validity or applicability of any governmental enactments
or exactions which may constitute Expenses;
 
(xix)        payments under any equipment rental agreements;

 
7

--------------------------------------------------------------------------------

 

(xx)         costs, fees, charges or assessments imposed by any federal, state
or local government for fire and police protection, trash removal, community
services, or other services not funded through taxes;
 
(xxi)        sums levied, assessed, imposed or required to be paid to any
governmental authority on account of the parking of motor vehicles, or reduction
or control of motor vehicle traffic, or motor vehicle pollution; and
 
(xxii)       any other expense or charge, whether or not hereinbefore mentioned,
which, in accordance with generally accepted accounting and management
principles, would be considered an expense of owning, managing, operating,
maintaining or repairing the Project, except as hereinafter provided.
 
Expenses shall not include costs or other items included within the meaning of
the terms “Taxes” or “Utility Expenses” (as hereinafter defined); costs of
alterations of the premises of tenants of the Building; costs of capital
improvements to the Building (except as specifically provided in this Section
4.2(c)); depreciation charges; interest and principal payments on mortgages;
ground rental payments; real estate brokerage and leasing commissions; other
expenses incurred in leasing or in procuring tenants; any expenditures for
services which are provided to one or more tenants but are not available
generally to all office tenants; and any expenditures for which Landlord has
been reimbursed (other than pursuant to this Article 4 or provisions in other
leases requiring the tenants thereunder to pay a share of expenses associated
with the Building), except as hereinafter provided.
 
Notwithstanding anything contained in this clause (c) to the contrary:
 
(A)         The cost of any capital improvements to the Building made after the
date of this Lease which are intended to reduce Expenses or Utility Expenses or
which are required under any governmental laws, regulations or ordinances which
were not applicable to the Building at the time it was constructed, amortized
over such reasonable period as Landlord shall determine, together with interest
on the unamortized cost of any such improvements (at the prevailing construction
loan rate available to Landlord on the date the cost of such improvements was
incurred) shall be included in Expenses;
 
(B)          If the Building is less than ninety-five percent (95%) occupied by
tenants during all or a portion of any Adjustment Year, or the Base Year, as the
case may be, or if during all or a portion of any Adjustment Year, or the Base
Year, as the case may be, Landlord is not furnishing to any tenant or tenants
any particular service, the cost of which, if furnished by Landlord, would be
included in Expenses, then Landlord may elect to make an adjustment for such
year of components of Expenses and the amounts thereof which may vary depending
upon the occupancy level of the Building or the number of tenants using the
service.  Any such adjustments shall be deemed costs and expenses paid or
incurred by Landlord and included in Expenses for such year, as if the Building
had been ninety five percent (95%) occupied during the entire Adjustment Year,
or the Base Year, as the case may be, Landlord had furnished such service at its
expense to all tenants for the entire Adjustment Year, or the Base Year, as the
case may be, and Landlord had paid or incurred such costs and expenses for such
year;

 
8

--------------------------------------------------------------------------------

 

(C)          If any item of Expenses, although paid or incurred in one year,
relates to more than one calendar year, at the option of Landlord, such item may
be allocated proportionately among such related calendar years;
 
(D)          In the case of any item of Expense that is incurred by Landlord in
the operation of the Exterior Common Areas or otherwise in connection with the
operation of the Office Complex, and that is not specifically attributable to
the operation of the Building or the Adjacent Buildings alone, the Building
shall be allocated 13.58% of said shared expenses, which percentage is based
upon the relative Rentable Areas of the Building and the Adjacent  Buildings;
and
 
(E)          If any item or category of Expenses included or excluded  in the
calculation of Expenses in any  particular Adjustment Year or Years, as the case
may be, is to be excluded or included in such calculation during any other
particular Adjustment Year or Years, at the option of Landlord, then such item
or category may be excluded or included, as the case may be, at Landlord’s
option, from the calculation of Expenses for the Base Year and any Adjustment
Year or Years for purposes of calculating the Expense Adjustment for such
particular Adjustment Year or Years.
 
(d)           “Taxes” shall mean real estate taxes, property taxes, general or
special assessments, sewer and water rents, rates and charges, transit and
transit district taxes, city, county, village and school district taxes, taxes
based upon the receipt of rent, and any other federal, state or local
governmental charge, whether general, special, ordinary or extraordinary (but
not including income or franchise taxes or any other taxes imposed upon or
measured by Landlord’s income or profits, except as provided herein), which may
now or hereafter be levied, assessed or imposed against the Real Property.
 
Notwithstanding anything contained in this clause (d) to the contrary:
 
(i)           If at any time the method of taxation then prevailing is altered
so that any new or additional tax, assessment, levy, imposition or charge or any
part thereof is imposed upon Landlord in place or partly in place of any such
Taxes or contemplated increase therein, or in addition to Taxes, and is measured
by or is based in whole or in part upon the Real Property or the rents or other
income therefrom, then all such new taxes, assessments, levies, impositions or
charges or part thereof, to the extent that they are so measured or based, shall
be included in Taxes levied, assessed or imposed against the Real Property to
the extent that such items would be payable if the Real Property were the only
property of Landlord subject thereto and the income received by Landlord from
the Real Property were the only income of Landlord.

 
9

--------------------------------------------------------------------------------

 

(ii)           Notwithstanding the year for which any such taxes or assessments
are levied, (A) in the case of taxes or special assessments which may be paid in
installments, the amount of each installment, plus any interest payable thereon,
paid during a calendar year shall be included in Taxes for that year and (B) if
any taxes or assessments payable during any calendar year shall be computed with
respect to a period in excess of twelve (12) calendar months, then taxes or
assessments applicable to the excess period shall be included in Taxes for that
year.  Except as provided in the preceding sentence, all references to Taxes
“for” a particular year shall be deemed to refer to Taxes levied, assessed or
otherwise imposed for such year without regard to when such Taxes are payable.
 
(iii)          Taxes shall also include any personal property taxes
(attributable to the calendar year in which paid) imposed upon the furniture,
fixtures, machinery, equipment, apparatus, systems and appurtenances which are
components of the Project.
 
(e)           “Rentable Area of the Building” shall mean the sum of the areas on
all floors of the Building computed by measuring to the center line of the
exterior glass and excluding only public stairs, elevator shafts, flues, stacks,
pipe shafts and vertical ducts (“vertical penetrations”).  No deduction shall be
made for columns or projections.  The Rentable Area of the Building shall be
deemed to be 83,768 square feet.
 
(f)           “Rentable Area of the Premises” shall mean (i) if this Lease is
for an entire floor, the area of the entire floor measured to the center line of
the exterior glass, excluding vertical penetrations, plus a proportionate share
of mechanical space and lobby and common service areas in the Building or (ii)
if this Lease is for less than an entire floor, the area measured from the
center line of the exterior glass to the center line of all demising partitions
and to the outside face of corridor partitions plus (A) a proportionate share of
public areas (including corridors, toilets, elevator lobby or lobbies,
mechanical spaces and janitorial, electrical and telephone closets) on the floor
on which the Premises are located and (B) a proportionate share of mechanical
space and lobby and common service areas in the Building.  No deduction shall be
made for columns or projections.  The Rentable Area of the Premises shall be
deemed to be 6,189 square feet.
 
(g)           “Tenant’s Proportionate Share” shall mean 7.39%, which is the
percentage obtained by dividing the Rentable Area of the Premises by the
Rentable Area of the Building.
 
(h)           “Utility Expenses” shall mean the cost and expenses paid or
incurred by or on behalf of Landlord for all electricity, steam, water, sewer,
fuel, heating, lighting, air-conditioning and utilities used at the Real
Property, including without limitation, any fuel surcharges and adjustments
thereto and the allocable share of such costs and expenses used at the Office
Complex.

 
10

--------------------------------------------------------------------------------

 

 
Notwithstanding anything contained in this clause (h) to the contrary:
 
(A)          If the Building is less than ninety-five percent (95%) occupied by
tenants during all or a portion of any Adjustment Year, or the Base Year, as the
case may be, or if during all or a portion of any Adjustment Year, or the Base
Year, as the case may be, Landlord is not furnishing to any tenant or tenants
any particular service, the cost of which, if furnished by Landlord, would be
included in Utility Expenses, then Landlord may elect to make an adjustment for
such year of components of Utility Expenses and the amounts thereof which may
vary depending upon the occupancy level of the Building or the number of tenants
using the service.  Any such adjustments shall be deemed costs and expenses paid
or incurred by Landlord and included in Utility Expenses for such year, as if
the Building had been ninety-five percent (95%) occupied during the entire
Adjustment Year, or the Base Year, as the case may be, Landlord had furnished
such service at its expense to all tenants for the entire Adjustment Year, or
the Base Year, as the case may be, and Landlord had paid or incurred such costs
and expenses for such year;
 
(B)           If any item of Utility Expenses, although paid or incurred in one
year, relates to more than one calendar year, at the option of Landlord, such
item may be allocated proportionately among such related calendar years;
 
(C)           In the case of any item of Utility Expense that is incurred by
Landlord in the operation of the Exterior Common Areas or otherwise in
connection with the operation of the Office Complex, and that is not
specifically attributable to the operation of the Building or the Adjacent
Buildings alone, the Building shall be allocated 13.58% of said shared expenses,
which percentage is based upon the relative Rentable Areas of the Building and
the Adjacent Buildings; and
 
(D)           If any item or category of Utility Expenses included or
excluded  in the calculation of Utility Expenses in any  particular Adjustment
Year or Years, as the case may be, is to be excluded or included in such
calculation during any other particular Adjustment Year or Years, at the option
of Landlord, then such item or category may be excluded or included, as the case
may be, at Landlord’s option, from the calculation of Utility Expenses for the
Base Year and any Adjustment Year or Years for purposes of calculated the
Utility Expense Adjustment for such particular Adjustment Year or Years.
 
(i)           “Rent Adjustments” shall mean all amounts determined pursuant to
this Article 4, including all amounts payable by Tenant to Landlord on account
thereof.
 
4.3          COMPUTATION OF RENT ADJUSTMENTS.  Tenant shall pay Rent Adjustments
for each Adjustment Year determined as hereinafter set forth.  Rent Adjustments
payable by Tenant with respect to each Adjustment Year during which an
Adjustment Date falls shall include the following amounts:
 
11

--------------------------------------------------------------------------------


 
(a)           the product of Tenant’s Proportionate Share multiplied by the
amount, if any, by which Taxes for such Adjustment Year exceeds Taxes for
calendar year 2010 (the “Base Year”) (said product being hereinafter referred to
as the “Tax Adjustment”); plus
 
(b)           the product of Tenant’s Proportionate Share multiplied by the
amount, if any, by which Expenses for such Adjustment Year exceed Expenses for
the Base Year (said product being hereinafter referred to as the “Expense
Adjustment”); plus
 
(c)           the product of Tenant’s Proportionate Share multiplied by the
amount, if any, by which Utility Expenses for such Adjustment Year exceed
Utility Expenses for the Base Year (said product being hereinafter referred to
as the “Utility Expense Adjustment”).
 
In determining the Tax Adjustment, Expense Adjustment and Utility Expense
Adjustment for any given Adjustment Year, if less than the entire Adjustment
Year shall fall within the Term, then for purposes of comparison, the level of
Taxes, Expenses and Utility Expenses for the Base Year shall be reduced ratably
based upon the relative number of days in the two periods being
compared.  Tenant agrees and acknowledges that Landlord has made no
representation, warranty or guaranty relating to the amount of Taxes, Expenses
and Utility Expenses.  Tenant has had an opportunity to consult with Landlord
with respect to the Taxes, Expenses and Utility Expenses projected for the
operation of the Building but has not relied upon any statements or
representations of Landlord or of any agent or affiliate of Landlord in regard
thereto in executing this Lease and in agreeing to perform the terms and
covenants hereof and shall make no claim against Landlord based
thereon.  Notwithstanding anything to the contrary herein contained, in no event
shall the Tax Adjustment, Expense Adjustment or Utility Expense Adjustment for
any Adjustment Year be negative.
 
4.4          PAYMENTS OF RENT ADJUSTMENTS; PROJECTIONS.  Tenant shall pay Rent
Adjustments to Landlord in the manner hereinafter provided.
 
(a)          Tax Adjustment, Expense Adjustment and Utility Expense
Adjustment.  Tenant shall make payments on account of Tax Adjustment, Expense
Adjustment and Utility Expense Adjustment (the aggregate of such payments with
respect to any Adjustment Year being hereinafter referred to as the “Rent
Adjustment Deposit”) as follows:
 
(i)            Prior to each Adjustment Date and from time to time during the
Adjustment Year in which such Adjustment Date falls, Landlord may deliver to
Tenant a written notice or notices (each such notice being hereinafter referred
to as a “Projection Notice”) setting forth (A) Landlord’s reasonable estimates,
forecasts or projections (collectively, the “Projections”) of any or all of
Taxes, Expenses and Utility Expenses for such Adjustment Year and (B) Tenant’s
Rent Adjustment Deposits with respect to the Tax Adjustment, Expense Adjustment
and Utility Expense Adjustment components of Rent Adjustments for such
Adjustment Year based upon the Projections.  Landlord’s budgets of Expenses and
Utility Expenses and the Projections based thereon may assume full occupancy of
the Building and that Landlord will furnish all services included in Expenses
and Utility Expenses to all tenants of the Building.
 
12

--------------------------------------------------------------------------------


 
(ii)           Tenant shall commence payments of monthly installments of Rent
Adjustment Deposits on the first day of the first calendar month during the Term
following Landlord’s delivery of the first Projection Notice hereunder.  On such
date, and on or before the first day of each calendar month thereafter of the
Adjustment Year covered by such Projection Notice, Tenant shall pay to Landlord
one-twelfth (1/12) of the Rent Adjustment Deposits shown in the Projection
Notice.  Within fifteen (15) days following Landlord’s delivery of a Projection
Notice for an Adjustment Year in progress, Tenant also shall pay Landlord a lump
sum equal to the Rent Adjustment Deposits shown in the Projection Notice less
the sum of (A) any previous payments on account of Rent Adjustment Deposits made
with respect to such Adjustment Year and (B) monthly installments on account of
Rent Adjustment Deposits due for the remainder of such Adjustment Year.  Until
such time as Landlord furnishes a Projection Notice for an Adjustment Year,
Tenant shall continue to pay monthly installments of Rent Adjustment Deposits in
the amount shown by the most recent Projection Notice or, if the Tax, Expense
and Utility Expense Adjustment for the Adjustment Year covered by such
Projection Notice has been determined, one-twelfth (1/12) of such Tax, Expense
and Utility Expense Adjustment.
 
4.5          READJUSTMENTS.  The following readjustments shall be made by
Landlord and Tenant for Expense Adjustment, Utility Expense Adjustment and Tax
Adjustment:
 
(a)          Following the end of each Adjustment Year and after Landlord has
determined the actual amount of Expenses to be used in calculating the Expense
Adjustment for such Adjustment Year, Landlord shall notify Tenant in writing
(any such notice hereinafter referred to as “Landlord’s Expense Statement”) of
such Expenses and Tenant’s Expense Adjustment for such Adjustment Year.  If the
Expense Adjustment owed for such Adjustment Year exceeds the Expense Adjustment
component of the Rent Adjustment Deposits paid by Tenant during such Adjustment
Year, then Tenant, within thirty (30) days after the date of Landlord’s Expense
Statement, shall pay to Landlord an amount equal to the excess of the Expense
Adjustment over the Expense Adjustment component of the Rent Adjustment Deposits
paid by Tenant during such Adjustment Year.  If the Expense Adjustment component
of the Rent Adjustment Deposits paid by Tenant during such Adjustment Year
exceeds the Expense Adjustment owed for such Adjustment Year, then Landlord
shall credit such excess to Rent payable after the date of Landlord’s Expense
Statement, or, at its option, may credit such excess to any Rent theretofore due
and owing, until such excess has been exhausted.  If this Lease expires or is
terminated prior to full application of such excess, Landlord shall pay to
Tenant the balance thereof not theretofore applied against Rent and not
reasonably required for payment of Rent for the Adjustment Year in which this
Lease expires, subject to Tenant’s obligations under Section 4.8 hereof,
provided Tenant has vacated the Premises and otherwise has surrendered the
Premises to Landlord in accordance with this Lease and Tenant is not then in
default under this Lease.
 
13

--------------------------------------------------------------------------------


 
(b)          Following the end of each Adjustment Year and after Landlord has
determined the actual amount of Utility Expenses to be used in calculating the
Utility Expense Adjustment for such Adjustment Year, Landlord shall notify
Tenant in writing (any such notice hereinafter referred to as “Landlord’s
Utility Expense Statement”) of such Utility Expenses and Tenant’s Utility
Expense Adjustment for such Adjustment Year.  If the Utility Expense Adjustment
owed for such Adjustment Year exceeds the Utility Expense Adjustment component
of the Rent Adjustment Deposits paid by Tenant during such Adjustment Year, then
Tenant, within thirty (30) days after the date of Landlord’s Utility Expense
Statement, shall pay to Landlord an amount equal to the excess of the Utility
Expense Adjustment over the Utility Expense Adjustment component of the Rent
Adjustment Deposits paid by Tenant during such Adjustment Year.  If the Utility
Expense Adjustment component of the Rent Adjustment Deposits paid by Tenant
during such Adjustment Year exceeds the Utility Expense Adjustment owed for such
Adjustment Year, then Landlord shall credit such excess to Rent payable after
the date of Landlord’s Utility Expense Statement, or, at its option, may credit
such excess to any Rent theretofore due and owing, until such excess has been
exhausted.  If this Lease expires or is terminated prior to full application of
such excess, Landlord shall pay to Tenant the balance thereof not theretofore
applied against Rent and not reasonably required for payment of Rent for the
Adjustment Year in which this Lease expires, subject to Tenant’s obligations
under Section 4.8 hereof, provided Tenant has vacated the Premises and otherwise
has surrendered the Premises to Landlord in accordance with this Lease and
Tenant is not then in default under this Lease.
 
(c)          Following the end of each Adjustment Year and after Landlord has
determined the actual amount of Taxes to be used in calculating the Tax
Adjustment for such Adjustment Year, Landlord shall notify Tenant in writing
(any such notice hereinafter referred to as “Landlord’s Tax Statement”) of such
Taxes for such Adjustment Year.  If the Tax Adjustment owed for such Adjustment
Year exceeds the Tax Adjustment component of the Rent Adjustment Deposits paid
by Tenant during such Adjustment Year, then Tenant, within thirty (30) days
after the date of Landlord’s Tax Statement, shall pay to Landlord an amount
equal to the excess of the Tax Adjustment over the Tax Adjustment component of
the Rent Adjustment Deposits paid by Tenant during such Adjustment Year.  If the
Tax Adjustment component of the Rent Adjustment Deposits paid by Tenant during
such Adjustment Year exceeds the Tax Adjustment owed for such Adjustment Year,
then Landlord shall credit such excess to Rent payable after the date of
Landlord’s Tax Statement, or, at its option, may credit such excess to any Rent
theretofore due and owing, until such excess has been exhausted.  If this Lease
expires or is terminated prior to full application of such excess, Landlord
shall pay to Tenant the balance thereof not theretofore applied against Rent and
not reasonably required for payment of Rent for the Adjustment Year in which
this Lease expires, subject to Tenant’s obligations under Section 4.8 hereof,
provided Tenant has vacated the Premises and otherwise has surrendered the
Premises to Landlord in accordance with this Lease and Tenant is not then in
default under this Lease.
 
No interest or penalties shall accrue on any amounts which Landlord is obligated
to credit or pay to Tenant pursuant to this Section.
 
14

--------------------------------------------------------------------------------


 
4.6          BOOKS AND RECORDS.  Landlord shall maintain books and records
showing Taxes, Expenses and Utility Expenses in accordance with sound accounting
and management practices.  Provided Tenant is not in default of any of the
terms, conditions and covenants of this Lease (including, without limitation,
the timely payment of all Base Rent and Rent Adjustments), Tenant’s
representative (which representative must be an independent licensed certified
public accountant) shall have the right to examine Landlord’s books and records
showing Taxes, Expenses and Utility Expenses upon at least thirty (30) days’
advance written notice and during normal business hours at any time within
thirty (30) days following the furnishing by Landlord to Tenant of Landlord’s
Expense Statement, Landlord’s Utility Expense Statement or Landlord's Tax
Statement, as the case may be, provided for in Section 4.5.  Such examination
shall take place at the Landlord’s property management office.  Unless Tenant
takes written exception to any item within thirty (30) days after the furnishing
of Landlord’s Expense Statement, Landlord’s Utility Expense Statement or
Landlord’s Tax Statement, as the case may be, containing such item, such
Landlord’s Statement shall be considered final and accepted by Tenant.  Such
examination may occur a maximum of one (1) time in each Adjustment Year. Prior
to, and as a condition of, performing Tenant’s examination (i) Tenant shall
provide Landlord with evidence that the independent certified public accountant
hired by Tenant to perform such examination offers a full range of accounting
services and  has been engaged on an hourly fee-based arrangement (i.e., not on
a contingency basis or other arrangement) and (ii) Tenant and the person
conducting such examination shall execute a confidentiality agreement prepared
by Landlord, which provides that any information obtained by Tenant and such
person as a result of such examination shall be treated as confidential.  Tenant
shall furnish to Landlord a reasonably detailed report of the results of
Tenant’s examination within ten (10) days after such examination is completed.
 
4.7          AUDIT PROCEDURES.  If Tenant notifies Landlord within such thirty
(30) day period that Tenant disputes any specific item or items in any
Landlord's Expense Statement, Landlord’s Utility Expense Statement or Landlord’s
Tax Statement, as the case may be, and such dispute is not resolved between
Landlord and Tenant within thirty (30) days after the date such notice is given
by Tenant, either party, during the fifteen (15) day period following the
expiration of the thirty (30) day period commencing on the date such notice is
given, may refer such disputed item or items for determination to an independent
certified public accountant selected by such party and approved by the other
party, which approval shall not be withheld unreasonably, and the determination
of such accountant shall be final, conclusive and binding upon Landlord and
Tenant.  If Tenant’s examination, as finally determined, shows that any
amount(s) paid by Tenant to Landlord on account of any specific item or items in
any Landlord’s Expense Statement, Landlord’s Utility Expense Statement or
Landlord’s Tax Statement, as the case may be, exceed the amount(s) to which
Landlord is entitled hereunder, then provided Tenant is not in default under any
provision of this Lease, Landlord shall, at Landlord’s option, either credit
such excess toward Tenant’s next monthly payment(s) of Tax Adjustments, Expense
Adjustments and Utility Expense Adjustments due hereunder, or promptly refund
such excess to Tenant.  If Tenant’s examination reveals that Tenant’s actual
liability exceeds the amounts paid by Tenant to Landlord on account of Taxes,
Expenses and Utility Expenses then Tenant shall pay the deficiency as additional
rent, together with the delivery to Landlord of the detailed report of Tenant’s
examination, as aforesaid.  If Tenant does not timely notify Landlord in writing
of any objection to any Landlord’s Expense Statement, Landlord’s Utility Expense
Statement or Landlord’s Tax Statement, as the case may be, and thereafter
completes Tenant’s examination within ninety (90) days after receipt of the
Landlord’s Expense Statement, Landlord’s Utility Expense Statement or Landlord’s
Tax Statement, as the case may be, TIME BEING OF THE ESSENCE, then Tenant shall
be deemed to have waived any and all objections it may have with respect to
Taxes, Expenses and Utility Expenses for the preceding calendar year (and/or
Adjustment Year) or the Landlord’s Expense Statement, Landlord’s Utility Expense
Statement or Landlord’s Tax Statement, as the case may be, pertaining
thereto.  Tenant agrees to pay all costs involved in such determination, except
in the case of a Tax Adjustment, Expense Adjustment and Utility Expense
Adjustment for any Adjustment Year where it is determined that Landlord has
overcharged Tenant for a Tax Adjustment, Expense Adjustment and Utility Expense
Adjustment for such Adjustment Year by more than ten percent (10%), in which
case Landlord shall pay such reasonable out-of-pocket costs.
 
15

--------------------------------------------------------------------------------


 
4.8          PRORATION AND SURVIVAL.  With respect to any Adjustment Year which
does not fall entirely within the Term, Tenant shall be obligated to pay as
Expense Adjustment, Utility Expense Adjustment and Tax Adjustment for such
Adjustment Year only a pro rata share of Expense Adjustment, Utility Expense
Adjustment and Tax Adjustment as hereinabove determined, based upon the number
of days of the Term falling within the Adjustment Year.  Following expiration or
termination of this Lease, Tenant shall pay any Rent Adjustments due to Landlord
within fifteen (15) days after the date of each Landlord’s Statement sent to
Tenant.  Without limitation of other obligations of Tenant which shall survive
the expiration of the Term, the obligation of Tenant to pay Rent Adjustments
provided for in this Article 4 accruing during the Term shall survive the
expiration or termination of this Lease.
 
4.9          NO DECREASE IN BASE RENT.  In no event shall any Rent Adjustments
result in a decrease of Base Rent payable hereunder.
 
4.10        ADDITIONAL RENT.  All amounts payable by Tenant as or on account of
Rent Adjustments or otherwise payable by Tenant under this Lease shall be deemed
to be additional rent becoming due under this Lease.
 
ARTICLE 5
 
USE OF PREMISES
 
Tenant shall use and occupy the Premises for general office purposes and for no
other use or purpose.
 
ARTICLE 6
 
SERVICES
 
6.1          SERVICES PROVIDED.  As long as Tenant is not in default under any
of the covenants of this Lease, Landlord shall furnish the following services:
 
(a)          Air conditioning and heating when necessary to provide a
temperature condition required, in Landlord’s judgment, for comfortable
occupancy of the Premises under normal business operations, daily from 8:00 a.m.
to 6:00 p.m., Saturdays from 9:00 a.m. to 1:00 p.m., Sundays and public holidays
excepted.  Without limitation of the foregoing, the term public holidays,
wherever employed in this Lease, shall include any or all of the following, at
Landlord’s sole discretion: New Year’s Day, Presidents’ Day, Memorial Day,
Independence Day, Labor Day, Columbus Day, Veteran’s Day, Thanksgiving Day and
Christmas Day; any holidays celebrated by the State of New Jersey or the Federal
Government; any holidays set forth in any union contract(s) affecting the Office
Complex; and any days prior or subsequent to such holidays which are commonly
designated as non-business days by employers in the geographic area where the
Office Complex is located (for example, the Friday after Thanksgiving; Friday,
when Christmas falls on a Thursday; etc.).  Whenever Tenant’s use or occupation
of the Premises exceeds the design loads for the system providing heating and
air conditioning, or Tenant uses lighting or heat generating machines or
equipment which cumulatively exceed such design loads, or which affect the
temperature otherwise maintained by the heating, ventilating and air
conditioning system in the Premises or Building, Landlord may temper such excess
loads by installing supplementary heat or air conditioning units in the Premises
or elsewhere where necessary, and the cost of such units and the expense of
installation, including, without limitation, the cost of preparing working
drawings and specifications, shall be paid by Tenant as additional rent within
ten (10) days after Landlord’s demand therefor.  The expense resulting from the
operation and maintenance of any such supplementary heat or air conditioning
units shall be paid by Tenant to Landlord as additional rent at rates fixed by
Landlord.  Landlord’s agreements hereunder are subject to voluntary and
mandatory presidential and governmental restrictions on energy use.  In the
event Tenant requires air conditioning or heating during hours other than as set
forth hereinabove, Tenant shall notify Landlord’s property management agent of
such requirement as early as practically possible (but in any event, by no later
than 2:00 p.m. on the prior day) and Landlord shall endeavor in good faith to
provide or arrange for such additional service.
 
16

--------------------------------------------------------------------------------


 
(b)         Domestic water in common with other tenants for drinking, lavatory
and toilet purposes drawn through fixtures installed by Landlord, or by Tenant
in the Premises with Landlord’s written consent, and hot water in common with
other tenants for lavatory purposes from regular Building supply.  Tenant shall
pay Landlord as additional rent at Landlord’s scheduled rates for domestic water
and hot water furnished for any other purpose.  Tenant shall not waste or permit
the waste of water.
 
(c)          Janitorial and cleaning service in accordance with the schedule
attached hereto as Exhibit F.  Tenant shall not provide or use any other
janitorial or cleaning services without Landlord’s consent, and then only
subject to supervision of Landlord and at Tenant’s sole responsibility and by a
janitor, cleaning contractor or employees at all times satisfactory to Landlord.
 
(d)         Passenger elevator service in common with Landlord and other
persons, daily from 8:00 a.m. to 6:00 p.m., Saturdays from 9:00 a.m. to 1:00
p.m., Sundays and public holidays excepted.  Such normal elevator service, if
furnished at other times, shall be optional with Landlord and shall never be
deemed a continuing obligation.  Landlord, however, shall provide limited
passenger elevator service daily at all times when such normal passenger service
is not furnished.
 
(e)         On site parking, at no cost to Tenant.  The number of parking spaces
at the Building, which shall be available to Tenant on a non-exclusive basis,
shall be equal to four (4) parking spaces per thousand (1,000) square feet of
the total Rentable Area of the Premises. Landlord acknowledges that three (3) of
the aggregate of the aforesaid parking spaces shall be exclusive to Tenant and
shall be located as shown in the parking plan annexed hereto as Exhibit I.
 
17

--------------------------------------------------------------------------------


 
(f)          In the event Tenant requires air conditioning or heating during
hours other than as set forth hereinabove, Tenant shall notify Landlord’s
property management agent of such requirement as early as practically possible
(but in any event, by no later than 2:00 p.m. on the prior day) and Landlord
shall endeavor in good faith to provide or arrange for such additional
service.  It is agreed that Tenant shall pay to Landlord the cost of said
overtime usage as contemplated herein upon invoice from Landlord to Tenant at
the rate of $100.00 per hour during the first year of the Term hereof, and
thereafter said hourly charge shall be increased annually by the cost to
Landlord of the increase in electric and gas utility rates for the Building
operation, if any.
 
(g)         All electrical distribution actually serving the Tenant’s
electricity requirements within the Premises shall be equipped with an
electrical check meter which will record the actual kilowatt hours of electric
current used by the Tenant during the billing period within the Premises.  The
check meter will be read at the same time monthly as the main Building
electrical meter is read or at such other times as Landlord determines in its
sole discretion. For each month or portion thereof (or other period) falling
within the Lease Term (including, without limitation, the Base Year), the Tenant
will be rendered a statement noting its electrical usage as shown on the
electrical check meter for the equivalent period.  The Tenant will then be
billed based upon the following formula:
 
The sum which is the product of (a) the cost per kilowatt hour, which shall mean
the total cost per kilowatt hour of electricity at rates charged to Landlord
during the billing period including energy charges, demand charges, surcharges,
time of day charges, fuel adjustment charges, rate adjustment charges, taxes,
rebates and any other factors by the which the utility company or provider uses
in computing its charges, multiplied by (b) the actual number of kilowatt hours
used by the Tenant during such period.
 
Tenant shall also be billed an administrative charge of five (5%) percent of the
amount calculated above, if and to the extent permitted by law, for overhead and
supervision.
 
All charges due hereunder shall be paid by Tenant within ten (10) days after
being billed therefor by Landlord.
 
A default in payment of such bills shall be a default in payment of
Rent.  Landlord shall not in any way be liable or responsible to Tenant for any
loss, damage, expenses and causes beyond Landlord’s control, which Tenant may
sustain or incur if either the quantity or character of electric service is
changed.
 
(h)         The electricity used for the operation of any special air
conditioning systems which may be required for data processing equipment or for
other special equipment or machinery installed by Tenant, shall be paid by
Tenant when due if billed directly to Tenant, or within ten (10) days after
being billed therefor by Landlord.  Tenant shall make no alterations or
additions to the electric equipment or appliances without the prior written
consent of Landlord in each instance.  Tenant also agrees to purchase from
Landlord or its agents all lamps, bulbs, ballasts and starters used in the
Premises during the Term.  Tenant covenants and agrees that at all times its use
of electric current shall never exceed the capacity of the feeders to the
Building or the risers or wiring installed thereon.
 
18

--------------------------------------------------------------------------------


 
(i)          Landlord may provide such extra or additional services as it is
reasonably possible for Landlord to provide, and as Tenant may request from time
to time, within a reasonable period after the time such extra or additional
services are requested.  Tenant shall pay, for such extra or additional
services, an amount equal to one hundred fifteen percent (115%) of Landlord’s
actual cost reasonably incurred in providing such additional services, such
amount to be considered additional rent hereunder.  All charges for such extra
or additional services shall be due and payable at the same time as the
installment of Base Rent with which they are billed, or if billed separately,
shall be due and payable within ten (10) days after such billing.  Any such
billings for extra or additional services shall include an itemization of the
extra or additional services rendered, and the charge for each such service.
 
6.2          FAILURE TO PAY FOR SERVICES.  Failure by Tenant to pay Landlord’s
proper charges for water or other services promptly shall give Landlord, upon
not less than ten (10) days’ notice, the right to discontinue furnishing the
services, and no such discontinuance shall be deemed an eviction or disturbance
of Tenant’s use of the Premises or render Landlord liable for damages or relieve
Tenant from performance of Tenant’s obligations under this Lease.
 
6.3          FAILURE TO FURNISH SERVICES.  Tenant agrees that Landlord and its
beneficiaries and their agents shall not be liable in damages, by abatement of
Rent or otherwise, for failure to furnish or for delay in furnishing any
service, or for any defect or change in the quantity or quality of electric
energy or other utility or service available for redistribution to the Premises,
nor for any interruption in the supply thereof, when such failure or delay is
occasioned, in whole or in part, by repairs, renewals or improvements, by any
strike, lockout or other labor trouble, by inability to secure electricity, gas,
water or other fuel at the Building after reasonable effort to do so, by any
accident or casualty whatsoever, by the act or default of Tenant or other
parties, or by any cause beyond the reasonable control of Landlord; and such
failures or delays shall never be deemed an eviction or disturbance of Tenant’s
use or possession of the Premises or relieve Tenant from paying Rent or
performing any of its obligations under this Lease.
 
6.4          REGULATIONS REGARDING UTILITIES SERVICES.  Tenant agrees to
cooperate fully, at all times, with Landlord in abiding by all reasonable
regulations and requirements which Landlord may prescribe for the proper
functioning and protection of all utilities and services reasonably necessary
for the operation of the Premises and the Building.  throughout the term of this
Lease, Landlord shall have free access to any and all mechanical installations,
and Tenant agrees that there shall be no construction of partitions or other
obstructions which might interfere with access to or the moving of servicing
equipment to or from the enclosures containing said installations.  Tenant
further agrees that neither Tenant nor its employees, agents, licensees,
invitees or contractors shall at any time tamper with, adjust or otherwise in
any manner affect Landlord’s mechanical installations.
 
6.5          LANDLORD’S RIGHT TO DISCONTINUE FURNISHING ELECTRICITY.  If
Landlord shall then be providing electricity to Tenant pursuant to applicable
provisions of this Article, Landlord reserves the right to discontinue
furnishing electric energy to the Premises at any time upon not less than ninety
(90) days notice to Tenant provided that Landlord shall not exercise such right
unless it discontinues furnishing electricity to a majority of the office
tenants of the Building, except that if Tenant, despite its diligent efforts,
shall be unable to obtain electric service from the public utility within
such  ninety (90) day period, Landlord shall continue to furnish electricity to
Tenant until such time as Tenant would have been able to obtain such electricity
had Tenant continued to exercise its diligent efforts to do so.  If Landlord
exercises such right of termination, this Lease shall continue in full force and
effect and shall be unaffected thereby, except only that, from and after the
effective date of such discontinuance, Landlord shall not be obligated to
furnish electric energy to Tenant.  If Landlord voluntarily discontinues
furnishing electric energy to Tenant, Landlord shall, prior to the effective
date of such discontinuance, at Tenant’s expense, make such changes in panel
boards, feeders, risers, wiring and other conductors and equipment to the extent
required to permit Tenant to obtain electric energy directly from the public
utility company.  If Landlord is required by any legal requirements to
discontinue furnishing electric energy to Tenant, Landlord shall make such
changes in panel boards, feeders, risers, wiring and other conductors and
equipment in order to permit Tenant to obtain electric energy directly from the
public utility company.
 
19

--------------------------------------------------------------------------------


 
6.6          ELECTRICAL CAPACITY.  Any electric power will be furnished to
Tenant by means of existing Building panel boards, feeders, risers, wiring and
other equipment.  No individual piece of equipment or any type of fixture
requiring special wiring or electric power exceeding Building capacity shall be
installed, maintained or operated by Tenant without Landlord’s consent.  In
addition, the use of electricity in the Premises shall not exceed the capacity
of the existing feeders and risers to, or wiring in, the Premises without
Landlord’s consent.  Any risers or wiring required to meet Tenant’s excess
electrical requirements shall, upon Tenant’s written request, be installed by
Landlord (along with any related alterations, repairs or expenses), at Tenant’s
expense, but only if Landlord determines, in its sole judgment, that the same
are necessary and that same would not cause permanent damage to the Building or
the Premises, cause or create a dangerous or hazardous condition, entail
excessive or unreasonable alterations, repairs or expenses, or interfere with or
disturb other tenants or occupants in the Building.  Tenant shall not install,
maintain or operate in the Premises electrical equipment or fixtures whose total
electrical connected load exceeds the maximum connected load for electricity for
the Building without making a written request for Landlord’s prior written
consent thereto.  If Landlord consents to the installation of electrical
fixtures or equipment in excess of the maximum connected load for electricity
for the Building, Tenant’s use of such fixtures or equipment shall be deemed to
have commenced as of the date of Landlord’s consent thereto, and any additional
costs incurred by Landlord as a result of such excess usage (as determined by an
electrical survey to be performed by Landlord at Tenant’s sole cost and expense)
shall be paid by Tenant as additional rent, as billed.  Such additional rent
shall be paid until the particular equipment or fixtures have been removed,
Tenant has advised Landlord of such removal, and such removal is verified by
Landlord or its independent utility rate auditor or engineer, at Tenant’s
expense.  In no event, however, shall Landlord be obligated to increase the
existing electrical capacity of any portion of the Building’s electrical system,
nor to provide any additional wiring or capacity to meet Tenant’s additional
requirements.
 
6.7          TAXES.  If any tax is imposed upon Landlord subsequent to the date
hereof with respect to electrical energy furnished as a service to Tenant by any
federal, state or municipal authority then, unless prohibited by law or by any
governmental authority having jurisdiction thereof, Tenant shall pay to
Landlord, on demand, Tenant’s pro rata share of such taxes.
 
20

--------------------------------------------------------------------------------


 
ARTICLE 7
 
CONDITION AND CARE OF PREMISES
 
Tenant’s taking possession of the Premises or any portion thereof shall be
conclusive evidence against Tenant that the portion of the Premises taken
possession of was then in good order and satisfactory condition.  No promises of
Landlord to alter, remodel, improve, repair, decorate or clean the Premises or
any part thereof have been made, and no representation respecting the condition
of the Premises, the Building or the Land, has been made to Tenant by or on
behalf of Landlord except to the extent expressly set forth herein or in the
Workletter, if any.  Subject to the provisions of Article 15 hereof, Tenant, at
its own expense, shall keep the Premises in good repair and tenantable condition
and shall promptly and adequately repair all damage to the Premises caused by
Tenant or any of its employees, contractors, agents, invitees or licensees,
including replacing or repairing all damaged or broken glass, fixtures and
appurtenances resulting from any such damage, under the supervision and with the
approval of Landlord and within any reasonable period of time specified by
Landlord.  If Tenant does not do so promptly and adequately, Landlord may, but
need not, make such repairs and replacements and Tenant shall pay Landlord the
cost thereof on demand.
 
ARTICLE 8
 
RETURN OF PREMISES
 
8.1          SURRENDER OF POSSESSION.  At the termination of this Lease by lapse
of time or otherwise or upon termination of Tenant’s right of possession without
termination of this Lease, Tenant shall surrender possession of the Premises to
Landlord and deliver all keys and other access devices to the Premises to
Landlord and make known to Landlord the combination of all locks of vaults then
remaining in the Premises, and, subject to the following paragraph, shall return
the Premises and all equipment and fixtures of Landlord therein to Landlord in
as good condition as when Tenant originally took possession or, if a Workletter
is attached to this Lease, when the work provided for in the Workletter is
completed, ordinary wear, loss or damage by fire or other insured casualty, and
damage resulting from the act of Landlord or its employees and agents excepted,
failing which Landlord may restore the Premises and such equipment and fixtures
to such condition and Tenant shall pay the cost thereof to Landlord on demand.
 
8.2          INSTALLATIONS AND ADDITIONS.  All installations, additions,
partitions, hardware, light fixtures, non-trade fixtures and improvements,
whether temporary or permanent, except movable furniture and equipment belonging
to Tenant, in or upon the Premises, whether placed there by Tenant or Landlord,
shall be Landlord’s property and, upon termination of this Lease by lapse of
time or otherwise, or of Tenant’s right of possession without termination of
this Lease, shall remain upon the Premises, all without compensation, allowance
or credit to Tenant; provided, however, that if prior to such termination or
within ten (10) days thereafter Landlord so directs by notice, Tenant, at
Tenant’s sole cost and expense, shall promptly remove such of the installations,
additions, partitions, hardware, light fixtures, non-trade fixtures and
improvements placed in the Premises by Tenant as are designated in such notice
and repair any damage to the Premises caused by such removal, and shall restore
the Premises to the condition same was in prior to the Commencement Date of this
Lease, failing which Landlord may remove the same and repair and restore the
Premises and Tenant shall pay the cost thereof to Landlord on demand.  At the
sole option of Landlord, Tenant shall leave in place any floor covering without
compensation to Tenant, or Tenant shall remove any floor covering and shall
remove all fastenings, paper, glue, bases or other vestiges and restore the
floor surface to its previous condition, or shall pay to Landlord upon demand
the cost for restoring the floor surface to such condition.
 
21

--------------------------------------------------------------------------------


 
8.3          TRADE FIXTURES AND PERSONAL PROPERTY.  Tenant shall also remove
Tenant’s furniture, machinery, safes, trade fixtures, Tenant’s Wiring (as
defined in Article 12 below) and other items of movable personal property of
every kind and description from the Premises and repair any damage to the
Premises caused thereby, such removal and restoration to be performed prior to
the end of the Term or within ten (10) days following termination of this Lease
or Tenant’s right of possession, whichever is earlier.  If Tenant fails to
remove such items, Landlord may do so, and thereupon the provisions of Section
17.6 shall apply and Tenant shall pay to Landlord upon demand the cost of
removal and of restoration of the Premises.
 
8.4          SURVIVAL.  All obligations of Tenant under this Article 8 shall
survive the expiration of the Term or earlier termination of this Lease.
 
ARTICLE 9
 
HOLDING OVER
 
Tenant shall pay Landlord for each day Tenant retains possession of the Premises
or any part thereof after termination of this Lease, by lapse of time or
otherwise, or of Tenant’s right to possession of the Premises, an amount which
is double the amount of Base Rent and Rent Adjustments for a day based upon the
annual rate of Base Rent set forth in Section 3.1 and on Rent Adjustments
provided for in Article 4 for the period in which such possession occurs,
calculated as though such period were within the Term (collectively, “Holdover
Rent”), and Tenant shall also pay all damages, consequential as well as direct,
sustained by Landlord by reason of such retention.  In the alternative, if
Landlord gives written notice to Tenant of Landlord’s election thereof, such
holding over shall, at Landlord’s election, constitute a month-to-month tenancy
under the terms and conditions of this Lease except that Holdover Rent shall
apply.  Acceptance by Landlord of rent after such termination shall not of
itself constitute either the creation of such a month-to-month tenancy or a
renewal.  Nothing contained in this Article 9 shall be construed or shall
operate as a waiver of Landlord’s right of reentry or any other right or remedy
of Landlord.
 
ARTICLE 10
 
RULES AND REGULATIONS
 
Tenant agrees to observe and not to interfere with the rights reserved to
Landlord in Article 11 and agrees, for itself, its employees, agents,
contractors, invitees and licensees, to comply with the rules and regulations
set forth in Exhibit C attached to this Lease and made a part hereof and such
other rules and regulations as may be adopted by Landlord pursuant to Section
11.1(m) of this Lease.  Any violation by Tenant of any of the rules and
regulations contained in Exhibit C or in any Section of this Lease, or as may
hereafter be adopted by Landlord pursuant to Section 11.1(m) of this Lease, may
be restrained; but whether or not so restrained, Tenant acknowledges and agrees
that it shall be and shall remain liable for all damages, loss, costs and
expenses resulting from any violation by Tenant of any of said rules and
regulations.  Nothing contained in this Lease shall be construed to impose upon
Landlord any duty or obligation to enforce said rules and regulations or the
terms, covenants and conditions of any other lease against any other tenant or
any other persons, and Landlord and its beneficiaries shall not be liable to
Tenant for violation of the same by any other tenant, its employees, agents or
invitees, or by any other person.
 
22

--------------------------------------------------------------------------------


 
ARTICLE 11
 
RIGHTS RESERVED TO LANDLORD
 
11.1        RIGHTS RESERVED TO LANDLORD.  Landlord reserves the following
rights, exercisable without notice and without liability to Tenant for damage or
injury to property, person or business and without effecting an eviction or
disturbance of Tenant’s use or possession or giving rise to any claim for setoff
or abatement of Rent or affecting any of Tenant’s obligations under this Lease:
 
(a)          To the exclusive use of the name of the Building and Office Complex
for all purposes, except that Tenant may use such name(s) as its business
address and for no other purpose;
 
(b)          To change the name or street address of the Building and/or the
Office Complex;
 
(c)          To install and maintain signs on the exterior and interior of the
Building and/or the Office Complex;
 
(d)          To prescribe the location and style of the suite number and
identification sign or lettering for the Premises and to designate and limit the
space allotted to Tenant on the directory of the Building;
 
(e)          To retain at all times, and to use in appropriate instances, pass
keys or other access devices to the Premises;
 
(f)           To grant to anyone the exclusive right to conduct any business or
render any service in the Building, or the nonexclusive right to use any
premises in the Building for a use which is the same as or similar to the use
expressly permitted to Tenant by Article 5;
 
(g)          To exhibit the Premises at reasonable hours and to decorate,
remodel, repair, alter or otherwise prepare the Premises for reoccupancy at any
time after Tenant vacates or abandons the Premises;
 
23

--------------------------------------------------------------------------------


 
(h)          To enter the Premises at reasonable hours for reasonable purposes,
including inspection and supplying janitorial service or other service to be
provided to Tenant hereunder;
 
(i)           To require all persons entering or leaving the Building during
such hours as Landlord may reasonably determine from time to time to identify
themselves to security personnel by registration or otherwise in accordance with
security controls, and to establish their right to enter or to leave in
accordance with the provisions of Exhibit C.  Landlord shall not be liable in
damages for any error with respect to admission to or eviction or exclusion from
the Building of any person.  In case of fire, invasion, insurrection, mob, riot,
civil disorder, public excitement or other commotion, or threat thereof,
Landlord reserves the right to limit or to prevent access to the Building during
the continuance of the same, to shut down elevator service, to activate elevator
emergency controls, or otherwise to take such action or preventive measures
deemed necessary by Landlord for the safety or security of the tenants or other
occupants of the Building or for the protection of the Building and the property
in the Building.  Tenant agrees to cooperate with any reasonable safety or
security program developed by Landlord;
 
(j)           To regulate access to telephone, electrical and other utility
closets in the Building and to require use of designated contractors for any
work involving access to the same;
 
(k)          To control and prevent access to Common Areas and other non-general
public areas of the Building;
 
(l)           Provided that reasonable access to the Premises shall be
maintained and the business of Tenant shall not be interfered with unreasonably,
to rearrange, relocate, enlarge, reduce or change corridors, exits, entrances in
or to the Building and to decorate and, at its own expense, to make repairs,
alterations, additions and improvements, structural or otherwise, in or to the
Building or any part thereof, and any Adjacent Buildings, land, street or alley,
including for the purpose of connection with or entrance into or use of the
Building in conjunction with any adjoining or Adjacent Buildings or buildings,
now existing or hereafter constructed, and may for such purposes erect
scaffolding and other structures reasonably required by the character of the
work to be performed, and during such operations may enter upon the Premises and
take into and upon or through any part of the Building, including the Premises,
all materials that may be required to make such repairs, alterations,
improvements or additions, and in that connection, Landlord may temporarily
close public entry ways, other public spaces, stairways or corridors and
interrupt or temporarily suspend any services or facilities agreed to be
furnished by Landlord, all without the same constituting an eviction of Tenant
in whole or in part and without abatement of Rent by reason of loss or
interruption of the business of Tenant or otherwise and without in any manner
rendering Landlord liable for damages or relieving Tenant from performance of
Tenant’s obligations under this Lease.  Landlord, at its option, may make any
repairs, alterations, improvements and additions in and about the Building and
the Premises during ordinary business hours and, if Tenant desires, at Tenant’s
option, to have such work done at times other than business hours, Tenant shall
pay all overtime and additional expenses resulting therefrom; and
 
(m)         From time to time to make and to adopt such reasonable rules and
regulations, in addition to or other than or by way of amendment or modification
of the rules and regulations contained in Exhibit C or other Sections of this
Lease, for the protection and welfare of the Building and its tenants and
occupants, as Landlord may determine, and Tenant agrees to abide by and comply
with all such rules and regulations.
 
24

--------------------------------------------------------------------------------


 
11.2        USE OF ROOF AND LAND.  Landlord specifically excepts and reserves to
itself the use of any roof decks, the exterior portions of the Premises, all
rights to the land and improvements below the improved floor level of the
Premises, to the improvements and air rights above the ceiling of the Premises
and to the improvements and air rights located outside the demising walls of the
Premises and to such areas within the Premises required for installation of
utility lines and other installations required to serve other occupants of the
Building and to maintain and repair same, and no rights with respect thereto are
conferred upon Tenant, unless otherwise specifically provided herein.  This
Lease does not grant any rights to light or air.
 
ARTICLE 12
 
ALTERATIONS
 
12.1        CONSENT.  Tenant shall not make, without the prior written consent
of Landlord, any alterations, additions or improvements to the Premises, which
consent shall not be unreasonably withheld, conditioned or delayed for
alterations, additions or improvements to the interior of the Premises which are
non-structural in nature, do not adversely affect any of the Building’s
electrical, mechanical, plumbing or structural systems, do not require a permit
for said work from the appropriate municipal authority and do not adversely
affect the exterior facia walls of the Premises and the Building, and further
provided the provisions of this Lease including, without limitation, this
Article, are complied with by Tenant. No consent shall be required for cosmetic
or decorative alterations done by Tenant in the Premises. If the estimated cost
of any such alterations, additions or improvements (as noted on the plans and
specifications delivered to Landlord), equals or exceeds $10,000, then, at
Landlord’s option, no alterations, additions or improvements can be made until
after Tenant has provided Landlord with a performance bond equal to 125% of the
estimated cost of such alterations, additions or improvements. Promptly after
the completion of any alterations, additions or improvements, Tenant, shall at
its expense, deliver to Landlord three (3) sets of accurate as-built drawings
showing such work as may have been performed by Tenant. Landlord’s decision to
refuse such consent shall be conclusive.  If Landlord consents to such
alterations, additions or improvements, before commencement of the work or
delivery of any materials onto the Premises or into the Building, Tenant shall
furnish to Landlord for approval plans and specifications, names and addresses
of contractors, copies of contracts, necessary permits and licenses, and
instruments of indemnification against any and all claims, costs, expenses,
damages and liabilities which may arise in connection with such work, all in
such form, substance and amount as may be satisfactory to Landlord.  In
addition, prior to commencement of any such work or delivery of any materials
into the Premises, Tenant shall provide Landlord with appropriate evidence of
Tenant’s ability to pay for such work and materials in full, and if requested by
Landlord, shall deposit with Landlord at such time such security for the payment
of said work and materials as Landlord may require. All alterations, additions
and improvements shall be installed in a good, workmanlike manner and only new,
high-grade materials shall be used.  All such work shall be done only by
contractors or mechanics approved by Landlord and shall be subject to Landlord’s
scheduling requirements and regulations.  Tenant further agrees to hold Landlord
harmless from any and all liabilities of every kind and description which may
arise out of or be connected in any way with said alterations, additions or
improvements.  Before commencing any work in connection with such alterations,
additions or improvements, Tenant shall furnish Landlord with certificates of
insurance from all contractors performing labor or furnishing materials insuring
Landlord against any and all liabilities which may arise out of or be connected
in any way with said alterations, additions or improvements.  Tenant shall
permit Landlord to supervise construction operations in connection with the
foregoing work if Landlord requests to do so.  Tenant shall pay the cost of all
such alterations, additions and improvements, as well as the cost of decorating
and repairing any damage to the Building, including the Premises, occasioned by
such alterations, additions and improvements, including the cost of labor and
materials, contractors’ profits, overhead and general conditions, and a
reasonable fee to Landlord.  In connection with Landlord’s or its agents or
other professionals review, modification, approval, supervision or coordination
of plans and specifications for any of Tenant’s work, Tenant shall promptly upon
demand therefor reimburse Landlord or its agents or other professionals for any
reasonable out of pocket fees, expenses and other charges actually incurred in
connection with the review, modification, approval, supervision or coordination
of such plans and specifications.  Upon completing any alterations, additions or
improvements, Tenant shall furnish Landlord with contractors’ affidavits in form
required by law, and full and final waivers of lien and receipted bills covering
all labor and materials expended and used.  All alterations, additions and
improvements shall comply with all insurance requirements and with all city and
county ordinances and regulations and with the requirements of all state and
federal statutes and regulations.
 
25

--------------------------------------------------------------------------------


 
12.2        REMOVAL OF ALTERATIONS.  If any alterations are made without the
prior written consent of Landlord, Landlord shall have the right, at its option
and in addition to Landlord’s other rights and remedies, to either require
Tenant to remove such alterations and restore the affected portion(s) of the
Premises, the Building or the Office Complex, as applicable, to their condition
immediately prior thereto, or to do so on Tenant’s behalf, in which case Tenant
shall reimburse Landlord as additional rent for the cost of such removal and
restoration, with interest at the default interest rate, from the date such cost
was incurred until repaid in full, within ten (10) days after receipt of an
invoice therefor.  All alterations to the Premises, the Building and/or the
Office Complex made by either party shall become the property of Landlord and
shall remain upon and be surrendered with the Premises at the expiration or
earlier termination of the Term; provided, however, that (a) if Tenant is not in
default under this Lease, then Tenant shall remove, upon the expiration or
earlier termination of the Term, all movable furniture, furnishings, trade
fixtures and other personal property of Tenant and Tenant’s agents located in
the Premises, and (b) Tenant shall remove all alterations as well as any
extraordinary items of the Tenant’s work in the Premises or the Building
(including, without limitation, any wiring and cabling located in risers outside
the Premises) which Landlord designates in writing for removal prior to the
Expiration Date or any such earlier date of termination. Notwithstanding the
provisions of clause “(a)” above, at Landlord’s option, movable furniture,
furnishings and trade fixtures shall be deemed to exclude any item the removal
of which might cause damage to the Premises or the Building or which would
normally be removed from the Premises with the assistance of any tool or
machinery other than a dolly.  Tenant shall, at its expense, repair all damage
and injury to the Premises or the Building caused by any removal and restore
same to the condition in which it existed prior to such installation.  Tenant’s
obligations under this Section 12.2 shall survive the Expiration Date or earlier
termination of this Lease.
 
26

--------------------------------------------------------------------------------


 
12.3        LANDLORD FUNDED IMPROVEMENTS.  Anything contained in this Lease to
the contrary notwithstanding, to the extent Landlord has either (i) provided
Tenant with value (by way of a construction allowance or otherwise), or (ii)
granted a credit to Tenant (by way of a rent concession or otherwise) for the
express or implied purpose of funding, in whole or in part, Tenant’s fit-up
costs (whether in connection with the work performed by or on behalf of Tenant
in fitting up the Premises on or about the Commencement Date, or at any later
time during the Term), the fit-up work, fixtures, non-moveable equipment and
machinery, and appurtenances funded thereby (hereinafter collectively referred
to as the “Landlord Funded Improvements”) shall remain the property of Landlord
and may not be removed by Tenant at any time during the Term without Landlord’s
prior written consent, and shall remain in the Premises upon the expiration or
earlier termination of this Lease, unless Landlord directs otherwise pursuant to
Section 12.2 above.  Landlord alone shall be entitled to depreciate any Landlord
Funded Improvements as an asset for tax purposes.
 
12.4        TENANT’S WIRING.       Tenant's installation of telephone lines,
cables, wiring and other electronic telecommunications services, wiring and
equipment (collectively, the "Tenant Wiring"), shall be subject to the terms and
conditions of this Lease, including, without limitation, this Article and
Articles 6, 8 and 11 above. Without limiting the generality of the foregoing,
Landlord hereby requires, and Tenant herein agrees, that upon the expiration or
earlier termination of this Lease, Tenant shall remove, at its sole cost and
expense, all of the Tenant Wiring installed by Tenant and/or its
telecommunications services provider. Any costs and expenses which may be
incurred by Landlord as a result of the foregoing, including, without
limitation, any damage to the Premises or the Building caused by Tenant's
removal of Tenant Wiring, shall be reimbursed by Tenant to Landlord, upon
demand, as additional rent. In the event Landlord elects at its sole option not
to have Tenant remove the Tenant Wiring and in lieu thereof to retain any Tenant
Wiring in the Building, the Tenant Wiring shall be left in the Building as
installed and same shall be surrendered by Tenant to Landlord in good condition
and good working order, lien free and properly labeled at its place of
installation and/or demarcation point.
 
ARTICLE 13
 
ASSIGNMENT AND SUBLETTING
 
13.1        ASSIGNMENT AND SUBLETTING.  Tenant, without the prior written
consent of Landlord in each instance, shall not (a) assign, transfer, mortgage,
pledge, hypothecate or encumber or subject to or permit to exist upon or be
subjected to any lien or charge, this Lease or any interest under it, (b) allow
to exist or occur any transfer of or lien upon this Lease or Tenant’s interest
herein by operation of law, (c) sublet the Premises or any part thereof, (d)
permit the use or occupancy of the Premises or any part thereof for any purpose
not provided for under Article 5 of this Lease or by anyone other than Tenant
and Tenant’s agents and employees, or (e) cause, suffer or permit to occur any
“Change of Control” (as such term is defined in Section 13.8 hereof).  Landlord
has the absolute right to withhold its consent without giving any reason
whatsoever, except as herein expressly provided to the contrary.  In no event
shall this Lease be assigned or assignable by voluntary or involuntary
bankruptcy proceedings or otherwise, and in no event shall this Lease or any
rights or privileges hereunder be an asset of Tenant under any bankruptcy,
insolvency or reorganization proceedings.  In addition, a transfer of all or
substantially all of the assets of Tenant or any guarantor of this Lease
(whether Tenant or guarantor is a partnership, corporation or other type of
entity) either by merger, consolidation, or otherwise (however accomplished,
whether in a single transaction or in a series of related or unrelated
transactions), or a so-called “lease takeover” agreement (that is, an agreement
pursuant to which another entity agrees to become responsible for all or part of
Tenant’s obligations under this Lease without actually entering into this
Lease), shall be deemed a voluntary assignment of this Lease, subject to the
provisions of this Article 13.

 
27

--------------------------------------------------------------------------------

 
13.2           RENTALS BASED ON NET INCOME.  Without limiting the generality of
the foregoing provisions of this Article 13, Tenant expressly covenants and
agrees not to enter into any lease, sublease, license, concession or other
agreement for use, occupancy or utilization of the Premises which provides for
rental or other payment for such use, occupancy or utilization based in whole or
in part on the net income or profits derived by any person from the property
leased, used, occupied or utilized (other than an amount based upon a fixed
percentage or percentages of receipts or sales), and that any such purported
lease, sublease, license, concession or other agreement shall be absolutely void
and ineffective as a conveyance of any right or interest in the possession, use,
occupancy or utilization of any part of the Premises.
 
13.3           TENANT TO REMAIN OBLIGATED.  Consent by Landlord to any
assignment, subletting, use, occupancy or transfer shall not operate to relieve
Tenant from any covenant or obligation hereunder except to the extent, if any,
expressly provided for in such consent, or be deemed to be a consent to or
relieve Tenant from obtaining Landlord’s consent to any subsequent assignment,
transfer, lien, charge, subletting, use or occupancy.  Tenant shall pay all of
Landlord’s costs, charges and expenses, including attorneys’ fees, incurred in
connection with any assignment, transfer, lien, charge, subletting, use or
occupancy made or requested by Tenant.  Tenant agrees that all advertising by
Tenant or on Tenant’s behalf with respect to the assignment of this Lease or
subletting of space must be approved in writing by Landlord prior to
publication.
 
13.4           TENANT’S NOTICE; LANDLORD'S RIGHT TO TERMINATE.  Tenant, by
notice in writing, shall advise Landlord of its intention from, on and after a
stated date (which shall not be less than sixty (60) days after the date of
Tenant’s notice) to assign this Lease or sublet any part or all of the Premises
for the balance or any part of the Term, and, in such event, Landlord shall have
the right, to be exercised by giving written notice to Tenant within thirty (30)
days after receipt of Tenant’s notice, to recapture the space described in
Tenant’s notice and such recapture notice, if given, shall terminate this Lease
with respect to the space therein described as of the date stated in Tenant’s
notice.  Tenant’s notice shall state the name and address of the proposed
subtenant or assignee, and a true and complete copy of the proposed sublease or
assignment and sufficient information to permit Landlord to determine the
financial responsibility and character of the proposed subtenant or assignee
shall be delivered to Landlord with said notice.  Tenant shall notify Landlord
prior to engaging a real estate broker or other real estate consultant in
connection with any proposed assignment or sublease, and Landlord shall have the
right to approve, in the exercise of reasonable judgment, such real estate
broker or other consultant.  Any assignment, sublease or encumbrance shall be
effected on forms either prepared by Landlord or approved in advance by
Landlord, as Landlord may elect.  If Tenant’s notice covers all of the space
hereby demised, and if Landlord gives its recapture notice with respect thereto,
the Term of this Lease shall expire on the date stated in Tenant’s notice as
fully and completely as if that date had been herein definitely fixed for the
expiration of the Term.  If, however, this Lease is terminated pursuant to the
foregoing with respect to less than the entire Premises, Base Rent and Tenant’s
Proportionate Share as defined herein shall be adjusted on the basis of the
number of rentable square feet retained by Tenant, and this Lease as so amended
shall continue thereafter in full force and effect; provided that Tenant shall
pay all costs in connection with the physical subdivision of any portion of the
Premises.

 
28

--------------------------------------------------------------------------------

 

13.5           LANDLORD’S CONSENT.  If Landlord, upon receiving Tenant’s notice
with respect to any such space, does not exercise its right to terminate as
aforesaid, Landlord will not unreasonably withhold its consent to Tenant’s
assignment of this Lease or subletting the space covered by its
notice.  Landlord shall not be deemed to have unreasonably withheld its consent
to a sublease of part or all of the Premises or an assignment of this Lease if
its consent is withheld because:  (a) Tenant is then in default hereunder; (b)
any notice of termination of this Lease or termination of Tenant’s possession
was given under Article 17; (c) the portion of the Premises which Tenant
proposes to sublease, including the means of ingress thereto and egress
therefrom and the proposed use thereof, or the remaining portion of the
Premises, or both, will violate any city, state or federal law, ordinance or
regulation, including, without limitation, any applicable building code or
zoning ordinances; (d) the proposed use of the Premises by the subtenant or
assignee does not conform with the use permitted by Article 5; (e) in the
reasonable judgment of Landlord, the proposed subtenant or assignee is of a
character or is engaged in a business which would be deleterious to the
reputation of the Building, or the subtenant or assignee is not sufficiently
financially responsible to perform its obligations under the proposed sublease
or assignment; (f) the proposed subtenant or assignee is a government or a
government agency; (g) the proposed subtenant or assignee is an occupant of the
Office Complex or an entity to whom Landlord or Landlord's agent have been
marketing space in the Office Complex; (h) Tenant has failed to notify Landlord
prior to seeking the services of a real estate broker or other real estate
consultant, as set forth above; or (i) in the course of seeking an assignee,
subtenant or other occupant of its space, Tenant has publicly advertised (or
permitted the public advertisement of) a rental rate that is lower than the
rental rate then payable by Tenant pursuant to this Lease; provided, however,
that the foregoing are merely examples of reasons for which Landlord may
withhold its consent and shall not be deemed exclusive of any permitted reasons
for reasonably withholding consent, whether similar to or dissimilar from the
foregoing examples.  In the event of any assignment hereunder, any options
contained in this Lease with respect to additional term(s), additional space, or
otherwise, shall automatically lapse and be of no further force or effect,
unless otherwise expressly set forth in this Lease.
 
13.6           PROFITS.  If Tenant, having first obtained Landlord’s consent to
any sublease or assignment, or if Tenant or a trustee in bankruptcy for Tenant
pursuant to the Bankruptcy Code, assigns this Lease or sublets the Premises, or
any part thereof, at a rental or for other consideration in excess of the Rent
or pro rata portion thereof due and payable by Tenant under this Lease, then
Tenant shall pay to Landlord as additional rent fifty percent (50%) of any such
excess rent or other monetary consideration immediately upon receipt under any
such assignment  after deducting therefrom Tenant’s Costs (as defined below),
or, in the case of a sublease, (a) on the first day of each month during the
term of any sublease, fifty percent (50%) of the excess of all rent and other
consideration due from the subtenant for such month over the Rent then payable
to Landlord pursuant to the provisions of this Lease for said month after
deducting therefrom Tenant’s Costs (or, if only a portion of the Premises is
being sublet, fifty percent (50%) of the excess of all rent and other
consideration due from the subtenant for such month over the portion of the Rent
then payable to Landlord pursuant to the provisions of this Lease for said month
which is allocable on a square footage basis to the space sublet) after
deducting therefrom Tenant’s Costs) and (b) immediately upon receipt thereof,
fifty percent (50%) of any other consideration realized by Tenant from such
subletting after deducting therefrom Tenant’s Costs; it being agreed, however,
that Landlord shall not be responsible for any deficiency if Tenant assigns this
Lease or sublets the Premises or any part thereof at a rental less than that
provided for herein.  Acceptance by Landlord of any payments due under this
Section 13.5 shall not be deemed to constitute approval by Landlord of any
sublease or assignment, nor shall such acceptance waive any rights of Landlord
hereunder.  Landlord shall have the right to inspect and audit Tenant’s books
and records relating to any assignment or sublease.

 
29

--------------------------------------------------------------------------------

 
 
For purposes hereof, the term “Tenant’s Costs” shall mean, (1) the amount of any
customary and reasonable brokerage fees or commissions actually paid to a broker
as a result of any assignment or subletting by Tenant hereunder and any
customary and reasonable advertising fees actually expended by any such broker;
(2) reasonable attorneys’ fees directly related to the assignment of this Lease
or the subletting of the space; and (3) the actual out of pocket cost to Tenant
of any additional improvements made to prepare the space in question for the
occupancy of the subtenant or the assignee thereof, and in the case of a
subletting, any rent abatement and/or concession or work allowance granted by
Tenant to such subtenant in lieu of or in addition to Tenant’s performance of
any such improvements. Tenant’s Costs shall be deemed to have been fully
amortized over the term of the sublease, in the case of a sublease, or the
remaining term of the Lease, in the case of an assignment.


13.7           ASSIGNEE TO ASSUME OBLIGATIONS.  If Tenant assigns this Lease as
permitted herein, the assignee shall expressly assume all of the obligations of
Tenant hereunder in a written instrument satisfactory to Landlord and furnished
to Landlord not later than fifteen (15) days prior to the effective date of the
assignment.  If Tenant subleases the Premises as permitted herein, Tenant shall
obtain and furnish to Landlord, not later than fifteen (15) days prior to the
effective date of such sublease and in form satisfactory to Landlord, the
written agreement of such subtenant to the effect that the subtenant, at
Landlord’s option and written request, will attorn to Landlord in the event this
Lease terminates before the expiration of the sublease.
 
13.8           CHANGE OF CONTROL.  Notwithstanding anything to the contrary in
this Article 13, if Tenant is a corporation (other than a corporation the stock
of which is publicly traded) the term “Change of Control” shall mean any direct
or indirect change in the legal or beneficial ownership or control of the shares
of stock which constitute control of Tenant other than by reason of gift or
death.  The term “control” (or “Control”), as used herein, means the power,
directly or indirectly, to direct or cause the direction of the management or
policies of Tenant.  If Tenant is a partnership, whether general or limited, or
a limited liability company, the term “Change of Control” shall mean any direct
or indirect change in the legal or beneficial ownership or control of the
partnership interests or, as the case may be, any change in the membership or
control of said limited liability company, which constitute control of Tenant
other than by reason of gift or death.

 
30

--------------------------------------------------------------------------------

 
 
13.9           COSTS AND LEGAL FEES.  Tenant shall reimburse Landlord on demand
as additional rent for any reasonable costs that may be incurred by Landlord in
connection with said assignment or sublease, including the costs of making
investigations as to the acceptability of the proposed assignee or subtenant and
the reasonable legal costs incurred in connection with the granting of any
requested consent.
 
13.10         TIME LIMITATION.  If Landlord’s consent to an assignment or
subletting is given, and such transaction does not become fully binding upon the
parties thereto and effective within sixty (60) days after the date of Tenant’s
notice as set forth in Section 13.4 hereof for any reason, then Landlord’s
consent to such transaction shall be deemed null and void, and Tenant’s
compliance with the provisions of Section 13.4 and other applicable provisions
of this Article shall again be necessary in the event Tenant desires to assign
this Lease or sublease all or any portion of the Premises, even in connection
with the same transaction as that initially proposed by Tenant in the Tenant’s
notice.
 
13.11         INDEMNIFICATION.  Tenant hereby indemnifies, defends and holds
Landlord and Landlord’s agents harmless from and against any and all claims,
demands, liabilities, causes of action, suits, judgments, damages and expenses
(including litigation costs and attorneys’ fees) that may be made against
Landlord and/or Landlord’s agents based on, arising out of, or in any way
relating to (directly or indirectly, in whole or in part) any assignment or
encumbrance (or attempted assignment or encumbrance) of this Lease, or any
subletting (or attempted subletting) of any part of the Premises including,
without limitation, claims by (i) any assignee or subtenant or proposed assignee
or subtenant, or (ii) any brokers or other persons claiming a commission or
similar compensation in connection with the proposed assignment or sublease, or
any termination of this Lease by Landlord pursuant to Section 13.4 above.
 
ARTICLE 14
 
WAIVER OF CERTAIN CLAIMS; INDEMNITY BY TENANT
 
14.1           WAIVER OF CERTAIN CLAIMS.  To the extent not prohibited expressly
by law, Tenant releases Landlord and its beneficiaries, if any, and their
agents, servants and employees, from and waives all claims for damages to person
or property sustained by Tenant or by any occupant of the Premises or the Office
Complex, or by any other person, resulting directly or indirectly from fire or
other casualty, cause or any existing or future condition, defect, matter or
thing in or about the Premises, the Office Complex or any part of it, or from
any equipment or appurtenance therein, or from any accident in or about the
Office Complex, or from any act or neglect of any tenant or other occupant of
the Office Complex or any part thereof or of any other person, including
Landlord, and its agents, employees and contractors.  This Section shall apply
especially, but not exclusively, to damage caused by water, snow, frost, steam,
excessive heat or cold, sewerage, gas, odors or noise, or the bursting or
leaking of pipes or plumbing fixtures, broken glass, sprinkling or air
conditioning devices or equipment, or flooding of basements, and shall apply
without distinction as to the person whose act or neglect was responsible for
the damage and whether the damage was due to any of the acts specifically
enumerated above, or from any other thing or circumstance, whether of a like
nature or of a wholly different nature.

 
31

--------------------------------------------------------------------------------

 
 
14.2           DAMAGE CAUSED BY TENANT’S NEGLECT.  If any damage to the Premises
or the Office Complex or any equipment or appurtenance therein, whether
belonging to Landlord or to other tenants or occupants of the Office Complex,
results from any act or neglect of Tenant, its employees, agents, contractors,
licensees or invitees, Tenant shall be liable therefor and Landlord, at its
option, may repair such damage and Tenant, upon demand by Landlord, shall
reimburse Landlord for all costs of such repairs and damages in excess of
amounts, if any, paid to Landlord under insurance covering such damage.
 
14.3           TENANT RESPONSIBLE FOR PERSONAL PROPERTY.  All personal property
belonging to Tenant or any occupant of the Premises that is in the Project or
the Premises shall be there at the risk of Tenant or other person only and
Landlord shall not be liable for damage thereto or theft or misappropriation
thereof.
 
14.4           INDEMNIFICATION.  To the extent not expressly prohibited by law,
Tenant agrees to hold Landlord and its agents, employees, and contractors
harmless and to indemnify each of them against claims and liabilities, including
reasonable attorneys’ fees, for injuries to all persons and damage to or theft,
misappropriation or loss of property occurring in or about the Premises or the
Office Complex arising from Tenant’s occupancy of the Premises or the conduct of
its business or from any activity, work or thing done, permitted or suffered by
Tenant in or about the Premises or the Office Complex or from any breach or
default on the part of Tenant in the performance of any covenant or agreement on
the part of Tenant to be performed pursuant to the terms of this Lease or due to
any other act or omission of Tenant, its agents, contractors, invitees,
licensees or employees, but only to the extent of Landlord’s liability, if any,
in excess of amounts, if any, paid to Landlord under insurance covering such
claims or liabilities.

 
32

--------------------------------------------------------------------------------

 

ARTICLE 15

 
DAMAGE OR DESTRUCTION BY CASUALTY
 
15.1           DAMAGE OR DESTRUCTION BY CASUALTY.  If the Premises or the
Building are damaged by fire or other casualty and if such damage does not
render all or a substantial portion of the Premises or the Building
untenantable, then Landlord shall proceed to repair and restore the same with
reasonable promptness, subject to reasonable delays for insurance adjustments
and delays caused by matters beyond Landlord’s reasonable control.  If any such
damage renders all or a substantial portion of the Premises or the Building
untenantable, Landlord, with reasonable promptness after the occurrence of such
damage, shall estimate the length of time that will be required to substantially
complete the repair and restoration of such damage and shall advise Tenant by
notice of such estimate.  If it is estimated that the amount of time required to
substantially complete such repair and restoration will exceed four hundred
fifty (450) days from the date such damage occurred, then either Landlord or
Tenant (but as to Tenant, only if all or a substantial portion of the Premises
are rendered untenantable) shall have the right to terminate this Lease as of
the date of such damage upon giving notice to the other at any time within
twenty (20) days after Landlord gives Tenant the notice containing said estimate
(it being understood that, if it elects to do so, Landlord may also give such
notice of termination together with the notice containing said
estimate).  Unless this Lease is so terminated, Landlord shall proceed with
reasonable promptness to repair and restore the Premises, subject to reasonable
delays for insurance adjustments and delays caused by matters beyond Landlord’s
reasonable control, and also subject to zoning laws and building codes then in
effect.  Landlord shall have no liability to Tenant, and Tenant shall not be
entitled to terminate this Lease, except as hereinafter provided, if such
repairs and restoration in fact are not completed within the time period
estimated by Landlord or within four hundred fifty (450) days.  If the Premises
are not repaired or restored within five hundred forty (540) days after the date
of such fire or other casualty, then either party may terminate this Lease,
effective as of the date of such fire or other casualty, by written notice given
to the other party not later than thirty (30) days after the expiration of said
five hundred forty (540) days period, but prior to substantial completion of
repair or restoration.  Notwithstanding anything to the contrary set forth
herein, (a) Landlord shall have no duty pursuant to this Section to repair or
restore any portion of the alterations, additions or improvements owned or made
by or on behalf of Tenant in the Premises or existing in the Premises as of the
date such space is leased to, or occupied by, Tenant, or to expend for any
repair or restoration amounts in excess of insurance proceeds paid to Landlord
and available for repair or restoration; (b) Tenant shall not have the right to
terminate this Lease pursuant to this Section if the damage or destruction was
caused by the act or neglect of Tenant, its agents or employees; and (c) if any
such damage rendering all or a substantial portion of the Premises or the
Building untenantable shall occur during the last two (2) years of the Term,
Landlord shall have the option to terminate this Lease by giving written notice
to Tenant within sixty (60) days after the date such damage occurred, and if
such option is so exercised, this Lease shall terminate as of the date of such
notice.  It is the intention of Landlord and Tenant that the provisions of this
Article 15 shall override N.J.S.A. 46:8-6 and 7.
 
15.2           ABATEMENT OF RENT.  In the event any fire or casualty damage not
caused by the act or neglect of Tenant, its agents or employees, renders the
Premises untenantable and if this Lease is not terminated pursuant to Section
15.1 by reason of such damage, then Rent shall abate during the period beginning
with the date of such damage and ending with the date Landlord tenders the
Premises to Tenant as being ready for occupancy.  Such abatement shall be in an
amount bearing the same ratio to the total amount of Rent for such period as the
portion of the Premises not ready for occupancy from time to time bears to the
entire Premises.  In the event of termination of this Lease pursuant to Section
15.1, Rent shall be apportioned on a per diem basis and shall be paid to the
date of the fire or casualty.
 
ARTICLE 16

 
EMINENT DOMAIN
 
If the entire Building or a substantial part thereof, or any part thereof which
includes all or a substantial part of the Premises, shall be taken or condemned
by any competent authority for any public or quasi-public use or purpose, the
Term of this Lease shall end upon and not before the earlier of the date when
the possession of the part so taken shall be required for such use or purpose or
the effective date of the taking, and without apportionment of the award to or
for the benefit of Tenant.  If any condemnation proceeding shall be instituted
in which it is sought to take or damage any part of the Building, the taking of
which, in Landlord’s opinion, would prevent the economical operation of the
Building, or if the grade of any street or alley adjacent to the Building is
changed by any competent authority, and such taking, damage or change of grade
makes it necessary or desirable to remodel the Building to conform to the
taking, damage or changed grade, Landlord shall have the right to terminate this
Lease upon written notice given to Tenant not less than ninety (90) days prior
to the date of termination designated in said notice.  In either of these
events, Rent at the then current rate shall be apportioned as of the date of the
termination.  No money or other consideration shall be payable by Landlord to
Tenant for the right of termination, and Tenant shall have no right to share in
the condemnation award, whether for a total or partial taking, for loss of
Tenant’s leasehold or improvements or other loss or expenses or to share in any
judgment for damages caused by the change of grade.

 
33

--------------------------------------------------------------------------------

 
 
ARTICLE 17
 
DEFAULT
 
17.1           EVENTS OF DEFAULT.  The occurrence of any one or more of the
following matters constitutes a Default by Tenant under this Lease:
 
  (a)           Failure by Tenant to pay any Rent within five (5) days after
notice from Landlord to Tenant of said failure to pay the same on the due date;
 
  (b)           Failure by Tenant to pay, within five (5) days after notice from
Landlord to Tenant of said failure to pay on the due date, any other monies
required to be paid by Tenant under this Lease;
 
  (c)           Failure by Tenant to observe or perform any of the covenants
with respect to assignment and subletting set forth in Article 13;
 
  (d)           Failure by Tenant to comply with Tenant’s warranties,
representations or covenants set forth in Article 26;
 
  (e)           Failure by Tenant to cure, immediately after receipt of notice
from Landlord, any hazardous condition which Tenant has created in violation of
law or of this Lease;
 
  (f)           Failure by Tenant to cure a default arising pursuant to Section
21.4 of this Lease within the period of time provided in said Section; or any
other failure by Tenant to maintain the insurance required to be maintained by
Tenant pursuant to Article 21, if such failure continues for forty-eight hours
(48) following notice thereof from Landlord;
 
  (g)          Failure by Tenant to observe or perform any other covenant,
agreement, condition or provision of this Lease not otherwise referred to in
this Section 17.1, if such failure continues for thirty (30) days after notice
thereof from Landlord to Tenant;
 
  (h)          The levy upon, under writ of execution or the attachment by legal
process of, the leasehold interest of Tenant, or the filing or creation of a
lien with respect to such leasehold interest, which lien shall not be released
or discharged within ten (10) days from the date of such filing;
 
  (i)           Tenant vacates or abandons the Premises or fails to take
possession of the Premises when available for occupancy (the transfer of a
substantial part of the operations, business and personnel of Tenant to some
other location being deemed, without limiting the meaning of the term “vacates
or abandons,” to be a vacation or abandonment within the meaning of this clause
(i)), whether or not Tenant thereafter continues to pay Rent due under this
Lease;

 
34

--------------------------------------------------------------------------------

 
 
  (j)           Tenant becomes insolvent or bankrupt or admits in writing its
inability to pay its debts as they mature, or makes an assignment for the
benefit of creditors, or applies for or consents to the appointment of a trustee
or receiver for Tenant or for the major part of its property;
 
  (k)           A trustee or receiver is appointed for Tenant or for the major
part of its property and is not discharged within sixty (60) days after such
appointment; or
 
  (l)           Any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding, or other proceeding for relief under any bankruptcy law,
or similar law for the relief of debtors, is instituted (i) by or on behalf of
Tenant or (ii) against Tenant and is allowed against it or is consented to by it
or is not dismissed within sixty (60) days after such institution.
 
17.2           RIGHTS AND REMEDIES OF LANDLORD.  If a Default occurs, Landlord
shall have the rights and remedies set forth in this Article 17, which shall be
distinct, separate and cumulative and shall not operate to exclude or deprive
Landlord of any other right or remedy allowed it by law:
 
  (a)          Landlord may terminate this Lease by giving to Tenant notice of
Landlord’s election to do so, in which event the Term of this Lease shall end,
and all right, title and interest of Tenant hereunder shall expire, on the date
stated in such notice and demanding that Tenant deliver possession of the
Premises on such date;
 
  (b)          Landlord may terminate the right of Tenant to possession of the
Premises without terminating this Lease by giving notice to Tenant that Tenant’s
right to possession shall end on the date stated in such notice, whereupon the
right of Tenant to possession of the Premises or any part thereof shall cease on
the date stated in such notice and demanding that Tenant deliver possession of
the Premises on such date; and
 
  (c)          Landlord may enforce the provisions of this Lease and may enforce
and protect the rights of Landlord hereunder by a suit or suits in equity or at
law for the specific performance of any covenant or agreement contained herein,
or for the enforcement of any other appropriate legal or equitable remedy,
including recovery of all moneys due or to become due from Tenant under any of
the provisions of this Lease.
 
17.3           RIGHT TO RE-ENTER.  If Landlord exercises either of the remedies
provided in Sections 17.2(a) or (b), Tenant shall surrender possession and
vacate the Premises and immediately deliver possession thereof to Landlord, and
Landlord may re-enter and take complete and peaceful possession of the Premises,
with or without process of law, full and complete license to do so being hereby
granted to Landlord, and Landlord may remove all occupants and property
therefrom, using such force as may be necessary, without being deemed guilty in
any manner of trespass, eviction or forcible entry and detainer and without
relinquishing Landlord’s right to Rent or any other right given to Landlord
hereunder or by operation of law.

 
35

--------------------------------------------------------------------------------

 
 
17.4           CURRENT DAMAGES.  If Landlord terminates the right of Tenant to
possession of the Premises without terminating this Lease, Landlord shall have
the right to immediate recovery of all amounts then due hereunder.  Such
termination of possession shall not release Tenant, in whole or in part, from
Tenant’s obligation to pay Rent hereunder for the full Term, and Landlord shall
have the right, from time to time, to recover from Tenant, and Tenant shall
remain liable for, all Base Rent, Rent Adjustments and any other sums accruing
as they become due under this Lease during the period from the date of such
notice of termination of possession to the stated end of the Term.  In any such
case, Landlord may relet the Premises or any part thereof for the account of
Tenant for such rent, for such time (which may be for a term extending beyond
the Term of this Lease) and upon such terms as Landlord shall determine and may
collect the rents from such reletting.  Landlord shall not be required to accept
any tenant offered by Tenant or to observe any instructions given by Tenant
relative to such reletting.  Also, in any such case, Landlord may make repairs,
alterations and additions in or to the Premises and redecorate the same to the
extent deemed by Landlord necessary or desirable and in connection therewith
change the locks or other access devices to the Premises, and Tenant upon demand
shall pay the cost of all of the foregoing together with Landlord’s expenses of
reletting.  The rents from any such reletting shall be applied first to the
payment of the expenses of reentry, redecoration, repair and alterations and the
expenses of reletting and second to the payment of Rent herein provided to be
paid by Tenant.  Any excess or residue shall operate only as an offsetting
credit against the amount of Rent due and owing as the same thereafter becomes
due and payable hereunder, and the use of such offsetting credit to reduce the
amount of Rent due Landlord, if any, shall not be deemed to give Tenant any
right, title or interest in or to such excess or residue and any such excess or
residue shall belong to Landlord solely, and in no event shall Tenant be
entitled to a credit on its indebtedness to Landlord in excess of the aggregate
sum (including Base Rent and Rent Adjustments) which would have been paid by
Tenant for the period for which the credit to Tenant is being determined, had no
Default occurred.  No such reentry or repossession, repairs, alterations and
additions, or reletting shall be construed as an eviction or ouster of Tenant or
as an election on Landlord’s part to terminate this Lease, unless a written
notice of such intention is given to Tenant, or shall operate to release Tenant
in whole or in part from any of Tenant’s obligations hereunder, and Landlord, at
any time and from time to time, may sue and recover judgment for any
deficiencies remaining after the application of the proceeds of any such
reletting.
 
17.5           FINAL DAMAGES.  If this Lease is terminated by Landlord pursuant
to Section 17.2(a), Landlord shall be entitled to recover from Tenant all Rent
accrued and unpaid for the period up to and including such termination date, as
well as all other additional sums payable by Tenant, or for which Tenant is
liable or for which Tenant has agreed to indemnify Landlord under any of the
provisions of this Lease, which may be then owing and unpaid, and all costs and
expenses, including court costs and attorneys’ fees incurred by Landlord in the
enforcement of its rights and remedies hereunder, and, in addition, Landlord
shall be entitled to recover as damages for loss of the bargain and not as a
penalty (a) the unamortized portion of any concessions offered by Landlord to
Tenant in connection with this Lease, including without limitation Landlord’s
contribution to the cost of tenant improvements and alterations, if any,
installed by either Landlord or Tenant pursuant to this Lease or any Workletter,
(b) the aggregate sum which at the time of such termination represents the
excess, if any, of the present value of the aggregate rents which would have
been payable after the termination date had this Lease not been terminated,
including, without limitation, Base Rent at the annual rate or respective annual
rates for the remainder of the Term provided for in Article 3 of this Lease or
elsewhere herein and the amount projected by Landlord to represent Rent
Adjustments for the remainder of the Term pursuant to Article 4 of this Lease,
over the then present value of the then aggregate fair rental value of the
Premises for the balance of the Term, such present worth to be computed in each
case on the basis of a four percent (4%) per annum discount from the respective
dates upon which such rentals would have been payable hereunder had this Lease
not been terminated, and (c) any damages in addition thereto, including
reasonable attorneys’ fees and court costs, which Landlord sustains as a result
of the breach of any of the covenants of this Lease other than for the payment
of Rent.

 
36

--------------------------------------------------------------------------------

 
 
17.6           REMOVAL OF PERSONAL PROPERTY.  All property of Tenant removed
from the Premises by Landlord pursuant to any provision of this Lease or
applicable law may be handled, removed or stored by Landlord at the cost and
expense of Tenant, and Landlord shall not be responsible in any event for the
value, preservation or safekeeping thereof.  Tenant shall pay Landlord for all
expenses incurred by Landlord with respect to such removal and storage so long
as the same is in Landlord’s possession or under Landlord’s control.  All such
property not removed from the Premises or retaken from storage by Tenant within
thirty (30) days after the end of the Term, however terminated, at Landlord’s
option, shall be conclusively deemed to have been conveyed by Tenant to Landlord
as by bill of sale without further payment or credit by Landlord to Tenant.
 
17.7           ATTORNEYS' FEES.  Tenant shall pay on demand all of Landlord’s
costs, charges and expenses, including, without limitation, court costs and
attorneys’ fees, incurred in enforcing Tenant’s obligations under this Lease,
incurred by Landlord in any action brought by Tenant in which Landlord is the
prevailing party, or incurred by Landlord in any litigation, negotiation or
transaction in which Tenant causes Landlord, without Landlord’s fault, to become
involved or concerned.
 
17.8           ASSUMPTION OR REJECTION IN BANKRUPTCY.  If Tenant is adjudged
bankrupt, or a trustee in bankruptcy is appointed for Tenant, Landlord and
Tenant, to the extent permitted by law, agree to request that the trustee in
bankruptcy determine within sixty (60) days thereafter whether to assume or to
reject this Lease.
 
17.9           DEFAULT UNDER OTHER LEASES.  If the term of any lease, other than
this Lease, for any space in the Project under which Tenant or Tenant’s
Subsidiary (as such term is defined in Section 27.1(b) hereof) is now or
hereafter the tenant, shall be terminated or terminable after the making of this
Lease because of any monetary and/or material non-monetary default by Tenant or
Tenant’s Subsidiary under such other lease, or if Tenant and/or Tenant’s
Subsidiary is otherwise in monetary and/or material non-monetary default under
such other lease, then such fact shall empower Landlord, at Landlord’s sole
option, to terminate this Lease by notice to Tenant or to exercise any of the
rights or remedies set forth in Section 17.2.
 
17.10         WAIVER OF RIGHT OF REDEMPTION.  Tenant hereby waives all right of
redemption to which Tenant or any person under Tenant may be entitled by any law
now or hereafter in force.  In addition, in the event of a Default consequent to
which Landlord recovers possession of the Premises, Landlord shall be under no
duty to mitigate Landlord’s damages.

 
37

--------------------------------------------------------------------------------

 
 
ARTICLE 18
 
SUBORDINATION
 
18.1           SUBORDINATION.  Landlord may have heretofore executed and
delivered or may hereafter from time to time execute and deliver a first
mortgage or first trust deed in the nature of a mortgage (both hereinafter
referred to as a “First Mortgage”) or any other mortgage (the First Mortgage and
any other mortgages, whether heretofore or hereafter effected, are sometimes
herein referred to singly or collectively as the “Mortgage”), against the Land
and Building or any interest therein. This Lease is subject and subordinate to
the lien, provisions, operation and effect of the First Mortgage, any Mortgage,
to all funds and indebtedness intended to be secured thereby, and to all
renewals, extensions, modifications, consolidations, replacements or
refinancings thereof.  The holder of any  Mortgage to which this Lease is
subordinate shall have the right (subject to any required approval of the
holders of any other Mortgage that is superior to such Mortgage) at any time to
unilaterally declare this Lease to be superior to such Mortgage.  Although no
instrument or act on the part of Tenant shall be necessary to effectuate such
subordination, if requested by the mortgagee or trustee under any First
Mortgage, or by the holder of any other Mortgage, Tenant will nevertheless,
within five (5) days after request therefor, either (a) subordinate its interest
in this Lease to said First Mortgage and any other Mortgage, and to any and all
advances made thereunder and to the interest thereon, and to all renewals,
replacements, supplements, amendments, modifications and extensions thereof, or
(b) make certain of Tenant’s rights and interests in this Lease superior
thereto; and Tenant will promptly execute and deliver such agreement or
agreements as may be reasonably required by such mortgagee or trustee under any
First Mortgage or other Mortgage.  If Tenant does not execute any document
submitted pursuant to this Section 18.1 within five (5) days after receipt
thereof, Tenant hereby appoints Landlord as Tenant’s attorney-in-fact to execute
any such document on behalf of Tenant.  Tenant covenants that it will not
subordinate this Lease to any mortgage or trust deed other than a First Mortgage
without the prior written consent of the holder of the First Mortgage.
 
18.2           LIABILITY OF HOLDER OF MORTGAGE; ATTORNMENT.  It is further
agreed that (a) if any Mortgage is foreclosed, (i) the holder of the Mortgage or
its grantees, or purchaser at any foreclosure sale (or grantee in a deed in lieu
of foreclosure), as the case may be, shall not be (x) liable for any act or
omission of any prior landlord (including Landlord), (y) subject to any offsets
or counterclaims which Tenant may have against a prior landlord (including
Landlord), or (z) bound by any prepayment of Base Rent or Rent Adjustments which
Tenant may have made in excess of the amounts then due for the next succeeding
month, (ii) the liability of the mortgagee or trustee hereunder or purchaser at
such foreclosure sale or the liability of a subsequent owner designated as
Landlord under this Lease shall exist only so long as such trustee, mortgagee,
purchaser or owner is the owner of the Building or Land and such liability shall
not continue or survive after further transfer of ownership; and (iii) upon
request of the mortgagee or trustee, if the Mortgage is foreclosed, Tenant will
attorn, as Tenant under this Lease, to the purchaser at any foreclosure sale
under any Mortgage, and Tenant will execute such instruments as may be necessary
or appropriate to evidence such attornment; and (b) this Lease may not be
modified or amended so as to reduce the rent or shorten the term provided
hereunder, or so as to affect adversely in any other respect to any material
extent the rights of Landlord, nor shall this Lease be cancelled or surrendered,
without the prior written consent, in each instance, of the mortgagee or trustee
under any Mortgage.

 
38

--------------------------------------------------------------------------------

 
 
18.3           MODIFICATION REQUIRED BY HOLDER OF A MORTGAGE.  Should any holder
of a Mortgage or any prospective mortgagee require a modification or
modifications of this Lease, which modification or modifications will not cause
any increased cost or expense to Tenant or in any other way materially adversely
affect the rights and obligations of Tenant hereunder, Tenant agrees that this
Lease may be so modified and agrees to execute whatever documents are required
therefor and deliver the same to Landlord within ten (10) days following the
request therefor.
 
18.4           SHORT FORM LEASE.  Should the holder of a Mortgage or any
prospective mortgagee require execution of a short form of lease for recording
(containing the names of the parties, a description of the Premises, and the
term of this Lease) or a certification from Tenant concerning this Lease in such
form as may be required by said holder of a Mortgage or said prospective
mortgagee, Tenant agrees to execute promptly such short form of lease or
certificate and deliver the same to Landlord within ten (10) days following the
request therefor.
 
ARTICLE 19
 
MORTGAGEE PROTECTION
 
Tenant agrees to give any holder of any First Mortgage or any other Mortgage, as
defined in Section 18.1, against the Land or Building, or any interest therein,
by registered or certified mail, a copy of any notice or claim of default served
upon Landlord by Tenant, provided that prior to such notice Tenant has been
notified in writing (by way of service on Tenant of a copy of an assignment of
Landlord’s interests in leases, or otherwise) of the address of such Mortgage
holder.  Tenant further agrees that if Landlord has failed to cure such default
within twenty (20) days after such notice to Landlord (or if such default cannot
be cured or corrected within that time, then such additional time as may be
necessary if Landlord has commenced cure or correction within such twenty (20)
days and is pursuing diligently the remedies or steps necessary to cure or
correct such default), then the holder of the Mortgage shall have an additional
thirty (30) days within which to cure or correct such default (or if such
default cannot be cured or corrected within that time, then such additional time
as may be necessary if such holder of the Mortgage has commenced cure or
correction within such thirty (30) days and is pursuing diligently the remedies
or steps necessary to cure or correct such default, including the time necessary
to obtain possession if possession is necessary to cure or correct such
default).

 
39

--------------------------------------------------------------------------------

 

ARTICLE 20
 
ESTOPPEL CERTIFICATE
 
Tenant agrees that from time to time within ten (10) days of written request
received from Landlord and/or any other party designated by Landlord, any
prospective mortgagee, or the holder of the First Mortgage or any Mortgage,
Tenant (or any permitted assignee, subtenant, licensee, concessionaire or other
occupant of the Premises claiming by, through or under Tenant) will deliver to
Landlord, any other party designated by Landlord or to the holder of any First
Mortgage or any Mortgage, a statement in writing signed by Tenant (and/or such
other party) certifying (a) that this Lease is unmodified and in full force and
effect (or if there have been modifications, that this Lease as modified is in
full force and effect and identifying the modifications); (b) the date upon
which Tenant began paying Rent and the dates to which Rent and other charges
have been paid; (c) that Landlord is not in default under any provision of this
Lease, or, if in default, the nature thereof in detail; (d) that the Premises
have been completed in accordance with the terms hereof and Tenant is in
occupancy and paying Rent on a current basis with no rental offsets or claims;
(e) that there has been no prepayment of Rent other than that provided for in
this Lease; (f) that there are no actions, whether voluntary or involuntary,
pending against Tenant under the bankruptcy laws of the United States or any
State thereof; and (g) such other matters as may be required by Landlord, any
prospective mortgagee or the holder of the First Mortgage or any other Mortgage.
Any such statement may be relied upon by any owner, the holder of any First
Mortgage or other Mortgage, any prospective mortgagee, or prospective purchaser
of the Office Complex or any portion thereof, or any other person or entity
designated by Landlord. In the event that Tenant fails to deliver the
aforesaid  certificate within the time period described hereinabove, then Tenant
herein unconditionally agrees that it shall be liable on demand to pay
Landlord  the sum of $1,000.00 for each day that Tenant is late in delivering
the aforesaid  certificate to Landlord, such sum to be as and for Landlord’s
full and complete liquidated and agreed monetary damages suffered by reason of
Tenant’s failure to timely deliver an estoppel certificate to Landlord.  In
addition to the foregoing, in the event that Tenant fails to deliver to Landlord
the aforesaid certificate within the time period described hereinabove, then all
matters contained in such statement as prepared by Landlord and submitted to
Tenant shall be deemed true and accurate, Tenant shall be deemed to have
unconditionally waived (and shall be estopped from raising) any and all alleged
defenses or alleged lease defaults allegedly committed by Landlord which it may
have otherwise claimed or maintained in such estoppel certificate and Tenant
shall also be deemed to have unconditionally assented to and affirmed any and
all provisions set forth in the estoppel certificate as same may have been
prepared by the Landlord.  In addition to the foregoing, Landlord reserves the
right to exercise any further rights or remedies available to it under the
Lease, at law or equity by reason of Tenant’s default hereunder.
 
ARTICLE 21
 
SUBROGATION AND INSURANCE
 
21.1           WAIVER OF SUBROGATION.  Landlord and Tenant agree to have all
fire and extended coverage and other property damage insurance which may be
carried by either of them endorsed with a clause providing that any release from
liability of or waiver of claim for recovery from the other party entered into
in writing by the insured thereunder prior to any loss or damage shall not
affect the validity of such policy or the right of the insured to recover
thereunder, and providing further that the insurer waives all rights of
subrogation which such insurer might have against the other party.  Without
limiting any release or waiver of liability or recovery set forth elsewhere in
this Lease, and notwithstanding anything in this Lease which may appear to be to
the contrary, each of the parties hereto waives all claims for recovery from the
other party for any loss or damage to any of its property insured under valid
and collectible insurance policies to the extent of any recovery collectible
under such insurance policies.  Notwithstanding the foregoing or anything
contained in this Lease to the contrary, any release or any waiver of claims
shall not be operative, nor shall the foregoing endorsements be required, in any
case where the effect of such release or waiver is to invalidate insurance
coverage or to invalidate the right of the insured to recover thereunder or to
increase the cost thereof (provided that in the case of increased cost, the
other party shall have the right, within ten (10) days following written notice
thereof, to pay such increased cost and thereby keep such release or waiver in
full force and effect).
 
 
40

--------------------------------------------------------------------------------

 
 
21.2           TENANT’S INSURANCE.  Tenant shall carry insurance during the
entire Term hereof with terms, coverages and companies (which shall be licensed
to do business in the State of New Jersey and shall be rated no lower than A+XV
by A.M. Best Company) satisfactory to Landlord and with such increases in limits
as Landlord may request from time to time, but initially Tenant shall maintain
the following coverages in the following amounts:
 
  (a)           Comprehensive or commercial general liability insurance,
including contractual liability and the broad or extended liability endorsement,
insuring against claims for death, bodily injury, personal injury and property
damage occurring upon, in or about the Premises or the Office Complex on an
occurrence basis, in an amount not less than Three Million Dollars ($3,000,000)
combined single limit per occurrence, with a Five Million Dollar ($5,000,000)
annual aggregate, covering Tenant as a named insured and Landlord, and its
affiliates, the managing agent for the Building and their respective officers,
directors, shareholders, partners, members, agents and employees, and the
holder(s) of any Mortgage, as additional insureds;
 
  (b)           Insurance against fire, sprinkler leakage and vandalism, and the
extended coverage perils for the full replacement cost of all additions,
improvements and alterations to the Premises whether owned, made or installed by
or on behalf of Tenant or existing in the Premises as of the date such space is
leased to, or occupied by, Tenant, if any, and of all office furniture, trade
fixtures, office equipment, merchandise and all other items of Tenant’s property
on the Premises, with loss or damage payable to Landlord and Tenant as their
interests may appear;
 
  (c)           Business interruption insurance or rent loss insurance (or a
comparable policy of insurance providing the same benefits) in such amounts as
will reimburse Tenant for direct or indirect loss of earnings attributable to
all perils covered by the insurance described in clause (b) above or
attributable to prevention or denial of access to the Premises, Building or
Project as a result of such perils, in minimum amounts of not less than twelve
(12) times the Monthly Base Rent and estimated additional rent then in effect
during any Lease Year;
 
  (d)           comprehensive automobile liability insurance (covering  all
owned, non-owned and hired vehicles), in an amount of not less than One Million
Dollars ($1,000,000) for each accident;
 
  (e)           worker’s compensation insurance, in minimum limits as required
by the State of New Jersey (as the same may be amended from time to time), for
all employees of Tenant engaged in any work on or about the Premises;

 
41

--------------------------------------------------------------------------------

 

  (f)           employer’s liability insurance, in an amount not less than One
Million Dollars ($1,000,000) for each accident, One Million Dollars ($1,000,000)
disease-policy limit, and One Million Dollars ($1,000,000) disease-each
employee, (or such greater amount as may be mandated by legal requirements), for
all employees of Tenant engaged in any work on or about the Premises;
 
  (g)           for any period during which construction is being performed by
or on behalf of Tenant in or about the Premises, insurance as required by
Article 12 above; and
 
  (h)           if Tenant shall use the Premises for entertaining or for any
other social function (including parties and/or receptions for clients,
customers, employees and/or others) at which any alcoholic beverages are served,
Tenant shall obtain an endorsement to its policy of commercial general liability
insurance (if such coverage is not already provided by such policy) providing
host liquor liability coverage of not less than One Million Dollars ($1,000,000)
for bodily injury and property damage liability in any one occurrence and, if
Tenant shall have contracted with a third party to serve such alcoholic
beverages, Tenant shall also cause such third party to obtain an endorsement to
its policy of commercial general liability insurance (if such coverage is not
already provided by such policy) providing liquor liability coverage of not less
than One Million Dollars ($1,000,000) for bodily injury and property damage
liability in any one occurrence; provided, however, that nothing contained in
this Section shall be construed to permit Tenant to use the Premises for any use
or purpose other than the permitted use as described in Article 5 above.
 
21.3           CERTIFICATES OF INSURANCE.  Tenant shall furnish to Landlord,
prior to the commencement of the Term, policies or certificates evidencing such
coverage, which policies or certificates shall state that such insurance
coverage may not be reduced, cancelled, modified or not renewed without at least
thirty (30) days’ prior written notice to Landlord, Tenant, any holder of a
First Mortgage and/or any other Mortgage (unless such cancellation is due to
nonpayment of premium, and in that case, only ten (10) days’ prior written
notice shall be sufficient).
 
21.4           COMPLIANCE WITH REQUIREMENTS.  Tenant shall comply and cause the
Premises to comply with all applicable laws and ordinances, all court orders and
decrees and all requirements of other governmental authorities, and shall not
make, directly or indirectly, any use of the Premises which may be prohibited
thereby, which may be dangerous to person or property, which may jeopardize any
insurance coverage or which may increase the cost of insurance or require
additional insurance coverage.  If any insurance policy carried by Landlord or
Tenant shall be cancelled or cancellation shall be threatened or the coverage
thereunder reduced or threatened to be reduced in any way by reason of the use
or occupation of the Premises, the Building or the Project or any part thereof
by Tenant, any party claiming by, through or under Tenant or anyone permitted by
Tenant to be upon the Premises, and if Tenant fails to remedy the conditions
giving rise to said cancellation or threatened cancellation or reduction in
coverage on or before the earlier of (i) forty-eight (48) hours after notice
thereof from Landlord, or (ii) prior to said cancellation or reduction becoming
effective, Tenant shall be in default hereunder and Landlord shall have all of
the remedies available to Landlord pursuant to this Lease.

 
42

--------------------------------------------------------------------------------

 

 
ARTICLE 22

 
NONWAIVER
 
No waiver of any condition expressed in this Lease shall be implied by any
neglect of Landlord to enforce any remedy on account of the violation of such
condition whether or not such violation is continued or repeated subsequently,
and no express waiver shall affect any condition other than the one specified in
such waiver and that one only for the time and in the manner specifically
stated.  Without limiting Landlord’s rights under Article 9, it is agreed that
no receipt of moneys by Landlord from Tenant after the termination in any way of
the Term or of Tenant’s right to possession hereunder or after the giving of any
notice shall reinstate, continue or extend the Term or affect any notice given
to Tenant prior to the receipt of such moneys.  It is also agreed that after the
service of notice or the commencement of a suit or after final judgment for
possession of the Premises, Landlord may receive and collect any moneys due, and
the payment of said moneys shall not waive or affect said notice, suit or
judgment.
 
ARTICLE 23

 
TENANT - DUE AUTHORIZATION
 
In case Tenant is a corporation, (a) Tenant represents and warrants that this
Lease has been duly authorized, executed and delivered by and on behalf of
Tenant and constitutes the valid and binding agreement of Tenant in accordance
with the terms hereof and (b) if Landlord so requests, Tenant shall deliver to
Landlord or its agent, concurrently with the delivery of this Lease executed by
Tenant, certified resolutions of the board of directors (and shareholders, if
required) authorizing Tenant’s execution and delivery of this Lease and the
performance of Tenant’s obligations hereunder.  In case Tenant is a partnership,
Tenant represents and warrants that all of the persons who are general or
managing partners in the partnership have executed this Lease on behalf of
Tenant, or that this Lease has been executed and delivered pursuant to and in
conformance with a valid and effective authorization therefor by all of the
general or managing partners of such partnership, and constitutes the valid and
binding agreement of the partnership and each and every partner therein in
accordance with its terms.  Also, it is agreed that each and every present and
future general partner in Tenant shall be and shall remain at all times jointly
and severally liable hereunder and that the death, resignation or withdrawal of
any general partner shall not release the liability of such partner under the
terms of this Lease unless and until Landlord consents in writing to such
release.  In case Tenant is a limited liability company, Tenant represents and
warrants that all of the persons who are managing members of the limited
liability company have executed this Lease on behalf of Tenant, or that this
Lease has been executed and delivered pursuant to and in conformance with a
valid and effective authorization therefor by all of the managing members of
such limited liability company, and constitutes the valid and binding agreement
of the limited liability company in accordance with its terms.
 
 
43

--------------------------------------------------------------------------------

 
 
ARTICLE 24

 
REAL ESTATE BROKERS
 
Tenant represents that Tenant has dealt with and only with FirstService Williams
(whose commission, if any, shall be paid by Landlord pursuant to separate
agreement) as broker in connection with this Lease and agrees to indemnify and
hold Landlord harmless from all damages, liabilities, claims, losses, costs and
expenses, including reasonable attorneys’ fees, arising from any claims or
demands of any other broker or brokers or finders for any commission alleged to
be due such broker or brokers or finders in connection with its having
introduced Tenant to the Premises or having participated in the negotiation with
Tenant of this Lease.
 
ARTICLE 25

 
NOTICES
 
All notices, demands and requests which may be given or which are required to be
given by either party to the other must be in writing.  All notices, demands and
requests by Landlord or Tenant shall be (i) delivered personally, (ii) sent by a
recognized overnight courier, (iii) sent by telefacsimile transmission (provided
that an original is deposited on the same day for delivery by a recognized
overnight courier service) or (iv) sent by United States certified mail, postage
prepaid, and addressed as follows or at such substitute addresses as may be
specified by either party by written notice furnished to the other in accordance
herewith:
 
If to Landlord:
 
 
 
 
 
SMIII Woodbridge Plaza, LLC
c/o KBS Realty Advisors, LLC
590 Madison Avenue, 26th Floor
New York, NY 10022
Attention:  Asset Manager
Telecopier No.:  (212) 644-1372
With a copy to:
David J. Feit, Esq., PLLC
22 Cortlandt Street, Suite 803
New York, NY 10007
Telecopier No.: (212) 608-1803
   
If to Tenant:
Prior to the Commencement Date:
 
485(C) Route 1 South, 4th Floor
Iselin, New Jersey 08830
 
From and after the Commencement Date:
 
485(A) Route 1 South, 2nd Floor
Iselin, New Jersey 08830

 
 
44

--------------------------------------------------------------------------------

 


Notices, demands and requests delivered in the manner provided hereinabove will
be deemed received:  (i) upon receipt or refusal, if delivered personally, (ii)
if sent by recognized overnight courier, on the next business day following
deposit therewith, (iii) if sent by telefacsimile transmission as provided
above, on the day confirmation of transmission to the specified telecopier
number is received electronically (provided that said confirmation is received
on a business day prior to 5:00 p.m.  local time; otherwise on the next business
day), and (iv) if sent by certified mail, three (3) business days after the date
of postmark thereof.  Notices and demands from Landlord to Tenant may be signed
by Landlord, its beneficiaries, the managing agent for the Real Property or the
agent of any of them.
 
ARTICLE 26
 
ENVIRONMENTAL MATTERS
 
26.1           TENANT’S OBLIGATIONS WITH RESPECT TO ENVIRONMENTAL
MATTERS.  Tenant hereby represents, warrants and covenants that, during the Term
of this Lease, (i) Tenant shall comply at its sole cost and expense with all
federal, state and local statutes, ordinances, regulations and rules in effect
and as amended from time to time relating to Hazardous Materials, environmental
quality, health, safety, contamination and cleanup, including, without
limitation, the Clean Air Act, 42 U.S.C. Section 7401 et seq.; the Clean Water
Act, 33 U.S.C. Section 1251 et seq., and the Water Quality Act of 1987; the
Occupational Safety and Health Act, 29 U.S.C. Section 651 et seq.; the Resource
Conservation and Recovery Act (“RCRA”), 42 U.S.C. Section 6901 et seq., as
amended by the Hazardous and Solid Waste Amendments of 1984; the Safe Drinking
Water Act, 42 U.S.C. Section 300f et seq.; the Comprehensive Environmental
Response, Compensation and Liability Act (“CERCLA”), 42 U.S.C. Section 9601 et
seq., as amended by the Superfund Amendments and Reauthorization Act, the
Emergency Planning and Community Right-to-Know Act, and the Radon Gas and Indoor
Air Quality Research Act; the Toxic Substances Control Act, 15 U.S.C. Section
2601 et seq.; the New Jersey Environmental Cleanup Responsibility Act, as
amended by the Industrial Site Recovery Act, N.J.S.A. 13:1K-6 et seq. (“ISRA”),
the New Jersey Spill Compensation and Control Act, as amended,
N.J.S.A.  58:10-23.11b et seq.; and all state, regional, county, municipal, and
other local laws, regulations, and ordinances insofar as they are equivalent or
similar to the federal laws recited above or purport to regulate Hazardous
Materials (“Environmental Laws”).  “Hazardous Materials” shall mean and include
the following, including mixtures thereof:  any hazardous substance, pollutant,
contaminant, waste, by-product or constituent regulated under any Environmental
Law, including but not limited to oil, petroleum products, natural gas, natural
gas liquids, liquefied natural gas and synthetic gas usable for fuel,
pesticides, asbestos, asbestos-containing materials and PCBs; (ii) Tenant shall
not install any underground storage tanks without prior written disclosure to
and prior written approval by Landlord; (iii) Tenant shall not take any action
that would subject the Premises to the permit requirements under RCRA for
storage, treatment or disposal of Hazardous Materials; (iv) Tenant shall not
dispose of Hazardous Materials in dumpsters provided by Landlord for tenant use;
(v) Tenant shall not discharge Hazardous Materials into Project drains or
sewers; (vi) Tenant shall not cause or allow the Release of any Hazardous
Materials on, to or from the Project or land.  For purposes of this Article 26,
“Release” or “Released” shall mean any actual or threatened spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping or disposing of Hazardous Materials into the environment; and
(vii) if Tenant’s use, including treatment, storage and disposal of Hazardous
Materials at the Premises (a) gives rise to liability or to a claim under any
Environmental Law, or any common law theory of tort or otherwise, (b) causes a
threat to, or endangers human health or the environment, or (c) creates a
nuisance or trespass, Tenant shall, at its sole cost and expense, promptly take
all actions as are necessary to return the Premises or any adjacent property to
the condition existing prior to the introduction of any such Hazardous Material
and to comply with all applicable Environmental Laws and eliminate or avoid any
liability claim with respect thereto.  Landlord’s written approval of such
actions to be taken with respect to the Premises or any adjacent property shall
first be obtained.
 
 
45

--------------------------------------------------------------------------------

 
 
(a)           Tenant represents to Landlord that Tenant’s Standard Industrial
Classification (SIC) Number as designated in the Standard Industrial
Classification Manual prepared by the Office of Management and Budget in the
Executive Office of the President of the United States will not subject the
Premises to ISRA applicability.  Any change by Tenant to an operation with an
SIC Number subject to ISRA shall require Landlord’s prior written consent.  Any
such proposed change shall be sent in writing to Landlord sixty (60) days prior
to the proposed change.  Landlord, at its sole option, may withhold consent.
 
(b)           Tenant hereby agrees to execute such documents as Landlord
reasonably deems necessary and to make such applications as Landlord reasonably
requires to assure compliance with ISRA.  Tenant shall bear all costs and
expenses incurred by Landlord associated with any required ISRA compliance
resulting from Tenant’s use of the Premises including but not limited to state
agency fees, engineering fees, cleanup costs, filing fees and suretyship
expenses.  As used in this Lease, ISRA compliance shall include applications for
determinations of nonapplicability by the appropriate governmental
authority.  The foregoing undertaking shall survive the termination or sooner
expiration of this Lease and surrender of the Premises and shall also survive
sale or lease or assignment of the Premises by Landlord.  Tenant shall
immediately provide Landlord with copies of all correspondence, reports,
notices, orders, findings, declarations and other materials pertinent to
Tenant’s compliance and the requirements of the New Jersey Department of
Environmental Protection (“NJDEP”) under ISRA as they are issued or received by
Tenant.
 
(c)           In the event Tenant fails to comply with ISRA as stated in this
Article 26 or any other governmental law as of the termination or sooner
expiration of this Lease, and as a consequence thereof, Landlord is unable to
rent the Premises, then Landlord shall treat Tenant as one who has not removed
at the end of its Term, and thereupon be entitled to all remedies against Tenant
provided by law in that situation, including a monthly rental of two hundred
percent (200%) of the Monthly Base Rent for the last month of the Term of this
Lease or any renewal term, payable in advance on the first day of each month,
until such time as Tenant provides Landlord with a negative declaration or
confirmation that any required cleanup plan has been successfully completed.
 
26.2         LANDLORD’S RIGHT TO INSPECT.  Landlord and Landlord’s agents and
employees shall have the right to enter the Premises upon reasonable prior
notice which may be verbal or oral (except where such entry is necessary in
order to comply with applicable laws and requirements of public authorities or
in the event of an emergency) and conduct such inspections or tests, including
soil and groundwater sampling, as Landlord in its sole discretion deems
appropriate or necessary, for the purpose of determining Tenant’s compliance
with Tenant’s environmental obligations pursuant to this Lease and this Article
26.  Tenant agrees to cooperate with such investigations and to provide any
relevant information requested by Landlord.
 
 
46

--------------------------------------------------------------------------------

 
 
26.3         COPIES OF NOTICES AND DOCUMENTATION.  Within ten (10) days of
Tenant’s receipt of a written request by Landlord, Tenant shall provide Landlord
with (i) copies of all environmental reports and tests obtained by Tenant; (ii)
copies of transportation and disposal contracts (and related manifests,
schedules, reports, and other information) entered into or obtained by Tenant
with respect to any Hazardous Materials; (iii) copies of any permits issued to
Tenant under Environmental Laws with respect to the Premises; (iv) copies of any
and all reports, notifications, and other filings made by Tenant to any federal,
state, or local environmental authorities or agencies; and (v) any other
applicable documents and information with respect to environmental matters
relating to the Premises.  During the Term of this Lease, Tenant shall provide
Landlord promptly with copies of all summonses, citations, directives,
information inquiries or requests, notices of potential responsibility, notices
of violation or deficiency, orders or decrees, claims, complaints,
investigations, judgments, letters, notices of environmental liens or response
actions in progress, and other communications, written or oral, actual or
threatened, from any federal, state, or local agency or authority, or any other
entity or individual, concerning (i) any actual or alleged Release of a
Hazardous Material on, to or from the Premises; (ii) the imposition of any lien
on the Premises; (iii) any actual or alleged violation of, or responsibility
under, any Environmental Laws; or (iv) any actual or alleged liability under any
theory of common law tort or toxic tort, including without limitation,
negligence, trespass, nuisance, strict liability, or ultrahazardous activity.
 
26.4         LANDLORD’S RIGHT TO ACT.  In the event that Tenant shall fail to
comply with any of its obligations under this Article 26 as and when required
hereunder, Landlord shall have the right (but not the obligation) to take such
action as is required to be taken by Tenant hereunder and in such event, Tenant
shall be liable and responsible to Landlord for all costs, expenses,
liabilities, claims and other obligations paid, suffered, or incurred by
Landlord in connection with such matters.  Tenant shall reimburse Landlord
immediately upon demand for all such amounts for which Tenant is liable.
 
26.5         INDEMNIFICATION.  Notwithstanding anything contained in this Lease
to the contrary, Tenant shall reimburse, defend, indemnify and hold Landlord,
and its beneficiaries, officers, directors, shareholders, employees, and agents,
free and harmless from and against any and all claims, response costs, losses,
liabilities, damages, costs, and expenses, including, but not limited to, the
costs and expenses of investigations, studies, health or risk assessments and
consulting fees, and including, without limitation, loss of rental income, loss
due to business interruption, and attorneys’ fees and costs, arising out of or
in any way connected with any or all of the following:
 
(i)           any Hazardous Materials which, at any time during the Term, are or
were actually or allegedly generated, stored, treated, released, disposed of,
used or otherwise located on or at the Premises, including but not limited to,
any and all (a) liabilities under any common law theory of tort, nuisance,
strict liability, ultrahazardous activity, negligence or otherwise based upon,
resulting from or in connection with any Hazardous Material; and (b) obligations
to take response, cleanup or corrective action pursuant to any investigation or
remediation in connection with the decontamination, removal, transportation,
incineration, or disposal of any of the foregoing; and
 
 
47

--------------------------------------------------------------------------------

 
 
(ii)           any actual or alleged illness, disability, injury, or death of
any person in any manner arising out of or allegedly arising out of exposure to
Hazardous Materials present at the Premises, regardless of when any such
illness, disability, injury, or death shall have occurred or been incurred or
manifested itself; and
 
(iii)           any actual or alleged failure of Tenant or the Premises at any
time and from time to time to comply with all applicable Environmental Laws,
whether before or after the effective date of this Lease; and
 
(iv)           any failure by Tenant to comply with its obligations under this
Article 26.
 
In the event any claims or other assertion of liability shall be made against
Landlord for which Landlord is entitled to indemnity hereunder, Landlord shall
notify Tenant of such claim or assertion of liability and thereupon Tenant
shall, at its sole cost and expense, assume the defense of such claim or
assertion of liability and continue such defense at all times thereafter until
completion.  The obligations of Tenant under this Article 26 shall survive any
termination or expiration of this Lease.
 
ARTICLE 27

 
SECURITY DEPOSIT
 
27.1         SECURITY DEPOSIT.  (a) By no later than January 15, 2011, with time
being of the essence, Tenant shall deposit with Landlord the sum of $10,000.00,
such sum to be held as   security for the full and faithful performance of every
provision of this Lease, including, but not limited to, the provisions relating
to the payment of Rent. Tenant acknowledges that Tenant’s failure to timely
deposit such sum with Landlord as provided above shall be deemed a material
default by Tenant under this Lease, thereby entitling Landlord to exercise any
or all of the remedies provided in this Lease. Landlord may use, apply or retain
all or any part of the security deposit held by Landlord for the payment of any
Rent and any other sum with respect to which Tenant is in Default or to
compensate Landlord for any other loss or damage which Landlord may suffer by
reason of Tenant’s Default.  If any portion of the security deposit is to be
used or applied, Tenant, within five (5) days after written demand therefor,
shall deposit with Landlord an amount sufficient to restore the security deposit
to its original amount and Tenant’s failure to do so shall be a material breach
of this Lease.  Landlord shall not be required to keep the security deposit from
its general funds and Tenant shall not be entitled to interest on any security
deposit.  If  Tenant fully and faithfully performs every provision of this Lease
to be performed by it, the security deposit or any balance thereto shall be
returned to Tenant (or at Landlord’s option to the last assignee of Tenant’s
interest hereunder) within a commercially reasonable period after the expiration
of the Term and Tenant’s vacating of the Premises.
 
 
48

--------------------------------------------------------------------------------

 
 
(b)    Tenant acknowledges and agrees that Tenant’s subsidiary, CareAdvantage
Health Systems, Inc. (“Tenant’s Subsidiary”), is a tenant under a prior lease
(the “Prior Lease”) dated as of April 14, 1995, as amended, between Landlord, as
landlord and Tenant’s Subsidiary, as tenant, pursuant to which Tenant’s
Subsidiary leases certain space located in Building “C” of the Project, which
Prior Lease ends and expires on the day preceding the Commencement Date of this
Lease pursuant to the terms and conditions of a Surrender Agreement being
entered into between Landlord and Tenant’s Subsidiary simultaneously herewith. 
Tenant and Tenant’s Subsidiary hereby acknowledge and agree that any portion of
the security deposit held by Landlord under the Prior Lease has been forfeited
by Tenant’s Subsidiary to Landlord as a “Surrender Fee” in consideration of
Tenant’s Subsidiary’s surrender of the Prior Lease and the premises leased
thereunder to Landlord prior to such Prior Lease’s expiration date, pursuant to
the terms and conditions of the aforementioned Surrender Agreement.
 
(c)    If Tenant is in Default with respect to any provision of this Lease,
including, but not limited to, the provisions relating to the payment of Rent,
Landlord may draw, at Landlord’s sole option, all or any part of the security
deposit for the payment of any Rent and any other sum with respect to which
Tenant is in Default, or for the payment of any other amount which Landlord may
spend or become obligated to spend by reason of Tenant’s Default or to
compensate Landlord for any other loss or damage which Landlord may suffer by
reason of Tenant’s Default.  If any portion of the security deposit is used or
applied, Tenant, within five (5) days after written demand therefor, shall
deposit cash with Landlord in an amount sufficient to restore the security
deposit to its original amount and Tenant’s failure to do so shall be a material
breach of this Lease.
 
27.2        TRANSFER OF SECURITY DEPOSIT.  Tenant hereby agrees not to look to
any mortgagee as mortgagee, mortgagee in possession, or successor in title to
the Building for accountability for any security deposit required by Landlord
hereunder, unless said sums have actually been received by said mortgagee as
security for Tenant’s performance of this Lease.  Landlord may deliver the
security deposit deposited hereunder by Tenant to the purchaser of Landlord’s
interest in the Building, in the event that such interest is sold, and thereupon
Landlord, and its beneficiaries, if any, shall be discharged from any further
liability with respect to such security deposit.  The security deposit delivered
under this Lease shall not be assigned or encumbered by Tenant without the prior
consent of Landlord, and any such assignment or encumbrance shall be void.
 
ARTICLE 28
 
RELOCATION OF TENANT
 
At any time hereafter, Landlord may substitute for the Premises other premises
(hereinafter referred to as the “New Premises”), provided:
 
(a)           the New Premises shall be similar to the Premises in area and use
for Tenant’s purposes and shall be located in the Office Complex;
 
and if Tenant is already in occupancy of the Premises, then in addition:

 
49

--------------------------------------------------------------------------------

 


(b)           Landlord shall pay the reasonable expense of Tenant for moving
from the Premises to the New Premises and for improving the New Premises so that
they are substantially similar to the Premises;
 
(c)           such move shall be made during evenings, weekends or otherwise so
as to incur the least inconvenience to Tenant; and
 
(d)           if the Commencement Date has already occurred, then Landlord shall
first give Tenant at least sixty (60) days’ notice before making such
change.  If Landlord exercises its right hereunder, the New Premises shall
thereafter be deemed for the purposes of this Lease as the Premises.  Within ten
(10) days after the date Landlord submits an amendment to this Lease to Tenant
indicating the location and configuration of the New Premises, Tenant shall
execute such amendment, but no such amendment shall be necessary to make the
terms of this Article effective.
 
Landlord may at its sole option and at any time elect to revoke any relocation
notice sent to Tenant seeking to substitute for the Premises and relocate Tenant
to other space, whereupon the relocation notice shall be deemed withdrawn and a
nullity.


ARTICLE 29
 
TITLE AND COVENANT AGAINST LIENS
 
Landlord’s title is paramount and always shall be paramount to the title of
Tenant and nothing contained in this Lease shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.  Tenant covenants and
agrees not to do any act, make any contract or suffer or permit anything to
occur which may create or be the foundation for any lien or other encumbrance
upon or against the Premises, the Building, the Land, the Project or against
Tenant’s leasehold interest in the Premises and, in case of any such lien
attaching, to pay and remove the same immediately.  Tenant has no authority or
power to cause or permit any lien or encumbrance of any kind whatsoever, whether
created by act of Tenant, operation of law or otherwise, to attach to or be
placed upon the Premises, the Building, the Project or the Land, and any and all
liens and encumbrances created by Tenant shall attach only to Tenant’s interest
in the Premises.  If any such liens so attach and Tenant fails to pay and remove
the same within ten (10) days, Landlord, at its election, may pay and satisfy
the same and in such event the sums so paid by Landlord, with interest from the
date of Landlord’s payment thereof at the rate set forth in Section 30.8 for
amounts owed to Landlord by Tenant, shall be deemed to be additional rent due
and payable by Tenant at once without notice or demand.  All materialmen,
contractors, artisans, mechanics, laborers, and any other persons now or
hereafter contracting with Tenant or any contractor or subcontractor of Tenant
for the furnishing of any labor services, materials, supplies, or equipment with
respect to any portion of the Premises, at any time from the date hereof until
the end of the Term, are hereby charged with notice that they look exclusively
to Tenant to obtain payment for same.
 
 
50

--------------------------------------------------------------------------------

 
 
ARTICLE 30

 
MISCELLANEOUS
 
30.1         SUCCESSORS AND ASSIGNS.  Each provision of this Lease shall extend
to and shall bind and inure to the benefit not only of Landlord and Tenant, but
also of their respective heirs, legal representatives, successors and assigns,
but this provision shall not operate to permit any transfer, assignment,
mortgage, encumbrance, lien, charge or subletting contrary to the provisions of
this Lease.
 
30.2         MODIFICATIONS IN WRITING.  No modification, waiver or amendment of
this Lease or of any of its conditions or provisions shall be binding upon
Landlord unless in writing signed by Landlord.
 
30.3         NO OPTION; IRREVOCABLE OFFER.  Submission of this instrument for
examination shall not constitute a reservation of or option for the Premises or
in any manner bind Landlord and no lease or obligation on Landlord shall arise
until this instrument is signed and delivered by Landlord and Tenant; provided,
however, the execution and delivery by Tenant of this Lease to Landlord or the
agent of Landlord’s beneficiary, if any, shall constitute an irrevocable offer
by Tenant to lease the Premises on the terms and conditions herein contained,
which offer may not be revoked for thirty (30) days after such delivery.
 
30.4         DEFINITION OF TENANT.  The word “Tenant” whenever used herein shall
be construed to mean the party named above as Tenant or any one or more of them
in all cases where there is more than one party named above as Tenant; and the
necessary grammatical changes required to make the provisions hereof apply
either to corporations, partnerships or other entities or individuals shall in
all cases be assumed as though in each case fully expressed.  In all cases where
there is more than one party named above as Tenant, the liability of each shall
be joint and several.
 
30.5         DEFINITION OF LANDLORD.  The term “Landlord” as used in this Lease
means only the owner or owners at the time being of the Building, so that in the
event of any assignment, conveyance or sale, once or successively, of the
Building, or any assignment of this Lease by Landlord, said Landlord making such
sale, conveyance or assignment shall be and hereby is entirely freed and
relieved of all covenants and obligations of Landlord hereunder accruing after
such sale, conveyance or assignment, and Tenant agrees to look solely to such
purchaser, grantee or assignee with respect thereto.  This Lease shall not be
affected by any such assignment, conveyance or sale, and Tenant agrees to attorn
to the purchaser, grantee or assignee.
 
30.6         HEADINGS.  The headings of Articles and Sections are for
convenience only and do not limit, expand or construe the contents of the
Articles and Sections.
 
30.7         TIME OF ESSENCE.  Time is of the essence of this Lease and of all
provisions hereof.
 
 
51

--------------------------------------------------------------------------------

 

30.8         DEFAULT RATE OF INTEREST.  All amounts, including, without
limitation, Base Rent and Rent Adjustments, owed by Tenant to Landlord pursuant
to any provision of this Lease shall bear interest from the date due until paid
at the annual rate (the “default interest rate”) of eighteen percent (18%),
unless a lesser rate is then the maximum rate permissible by law with respect
thereto, in which event said lesser rate shall be charged.
 
30.9         SEVERABILITY.  The invalidity of any provision of this Lease shall
not impair or affect in any manner the validity, enforceability or effect of the
rest of this Lease.
 
30.10       ENTIRE AGREEMENT.  All understandings and agreements, oral or
written, previously made between the parties hereto are merged in this Lease,
which alone fully and completely expresses the agreement between Landlord (and
its beneficiaries, if any, and their agents) and Tenant.  This Lease cannot be
amended or modified except by a written instrument executed by Landlord and
Tenant.
 
30.11       FORCE MAJEURE.  If Landlord fails to perform timely any of the
terms, covenants or conditions of this Lease to be performed by Landlord and
such failure is due in whole or in part to any strike, lockout, labor trouble,
civil disorder, inability to procure materials, failure of power, restrictive
governmental laws or regulations, riots, insurrections, war, fuel shortages,
accidents, casualties, acts of God, acts caused directly or indirectly by
Tenant, or by Tenant’s agents, employees, contractors, licensees or invitees, or
any other cause beyond the reasonable control of Landlord, then Landlord shall
not be deemed in default under this Lease as a result of such failure and any
time for performance by Landlord provided for herein shall be extended by the
period of delay resulting from such cause.
 
30.12       SECURITY INTEREST.  Tenant grants and, from time to time during the
term upon request by Landlord, will grant to Landlord security interests in the
Collateral (hereinafter defined) for the purpose of securing payment of all
indebtedness, obligations and liabilities of Tenant to Landlord, under this
Lease or any document or instrument relating to this Lease and performance of
all agreements, covenants, terms and conditions contained in this Lease or any
document or instrument relating to this Lease, including without limitation,
payment of Rent.  Tenant hereby consents to the filing of such financing
statements as Landlord may require in order to perfect such security
interests.  “Collateral” means all personal property, trade fixtures, equipment,
furniture and furnishings which are now or may hereafter be located in the
Premises and all proceeds from the sale, transfer or pledge of any of the
foregoing.  The inclusion in Collateral of any property which may now be, or
hereafter become, affixed or in any manner attached to the Premises shall be
without prejudice to any claim at any time made by Landlord that such Collateral
is, or has become, a part of the Real Property, or an accession to the Real
Property.  Tenant represents and warrants that as of the date of this Lease
there are no security interests in the Collateral and that the security interest
granted to Landlord will be prior to any other security interest in the
Collateral.  Tenant agrees that it will:  (a) keep the Collateral insured and in
good repair; (b) not grant any additional security interests in the Collateral;
(c) not sell, lease or transfer the Collateral or move the Collateral to another
location, except that Tenant may sell Collateral at the end of its useful life;
and (d) notify Landlord of any change of name or form of business organization
of Tenant.  Tenant represents and warrants that it is the owner of all of the
Collateral or will be the owner when the Collateral is in the Premises.
 
 
52

--------------------------------------------------------------------------------

 

30.13       CHOICE OF LAW.  This Lease shall be governed by and all of its terms
construed according to the laws of the State of New Jersey.  Landlord and Tenant
hereby irrevocably agree that any legal action or proceeding arising out of or
relating to this Lease shall only be brought in the Courts of the State of New
Jersey, or the Federal District Court for the District of New Jersey. By
execution and delivery of this Lease, Landlord and Tenant (and any guarantor of
this Lease) hereby irrevocably accept and submit generally and unconditionally
for itself and with respect to its properties, to the jurisdiction of any such
court in any such action or proceeding, and hereby waive in the case of any such
action or proceeding brought in the courts of the State of New Jersey, or
Federal District Court for the District of New Jersey, any defenses based on
jurisdiction, venue or forum non conveniens.  In furtherance of the foregoing,
Tenant hereby agrees that its address for notices given to Landlord and service
of process for in personam jurisdiction under this Lease shall be the Premises.
 
30.14       RELATIONSHIP.  The relationship of Landlord and Tenant hereunder is
solely that of landlord and tenant and the parties disclaim any intention to
create a joint venture, partnership or agency relationship.
 
30.15       NO RECORDING.  Except as provided in Section 18.4, Tenant shall not
record this Lease or any memorandum or short form of this Lease without the
prior written consent of Landlord, which may be withheld in Landlord’s sole and
absolute discretion.
 
30.16       ATTORNEY’S FEES.  Tenant shall pay upon demand, all reasonable costs
and expenses, including reasonable attorneys’ fees, incurred by Landlord in
enforcing the Tenant’s performance of its obligations under this Lease, or
resulting from Tenant’s Default, or incurred by Landlord in any litigation,
negotiation or transaction in which Tenant causes Landlord, without Landlord’s
fault, to become involved or concerned.
 
30.17       TENANT’S REMEDIES.  With respect to any provision of this Lease
which provides, in effect, that Landlord shall not unreasonably withhold or
unreasonably delay any consent or any approval, Tenant in no event, shall be
entitled to make, nor shall Tenant make, any claim, and Tenant hereby waives any
claim, for money damages; nor shall Tenant claim any money damages by way of
setoff, counterclaim or defense, based upon any claim or assertion by Tenant
that Landlord has unreasonably withheld or unreasonably delayed any consent or
approval; but Tenant’s sole remedy shall be an action or proceeding to enforce
any such provision, or for specific performance, injunction or declaratory
judgment.
 
30.18       NO COUNTERCLAIMS.  Tenant hereby waives any and all rights to
interpose any counterclaim in any proceeding brought by Landlord against Tenant
for the enforcement of any of the terms, agreements, covenants, conditions or
provisions of this Lease.  In amplification of the foregoing and not in
limitation thereof, Tenant agrees not to interpose, by consolidation of actions,
removal to chancery or otherwise, any counterclaim or other claims for set-off,
recoupment or deduction of rent in a summary proceeding or other action for
non-payment of rent or based on termination, holdover or other default in which
Landlord seeks to repossess the Premises from Tenant.  Tenant shall not have the
right to any offset, abatement, defense, claim, counterclaim or deduction with
regard to any amount allegedly owed to Tenant pursuant to any claim against
Landlord in connection with any rent or other sum payable to Landlord.  Tenant’s
sole remedy for recovering upon such claim shall be to institute an independent
action against Landlord, which action shall not be consolidated with any action
of Landlord.
 
 
53

--------------------------------------------------------------------------------

 
 
30.19       NO PRESUMPTION.  There shall be no presumption that this Lease be
construed more strictly against the party who itself or through an agent
prepared it, it being agreed that all parties hereto have participated in the
preparation of this Lease, and that each party had the opportunity to consult
with legal counsel before the execution of this Lease.
 
30.20       AUTHORITY OF AGENT.    “Agent” shall mean any of the following: (a)
the current managing agent for the Project, (b) any successor managing agent for
the Project, (c) the current agent for the Landlord, or (d) any successor agent
for the Landlord.  As of the date hereof, the managing agent for the Project is
FirstService Williams, and the Landlord’s agent is KBS Realty Advisors, LLC, but
Tenant acknowledges that during the Term of the Lease there may be a change in
Agent.  On behalf of Landlord, the Agent is authorized to sign this Lease and
any amendment thereto (a “Lease Document”) and any and all statements, consents,
notices, demands, requests and other communications (each, a “communication”)
given or required to be given under this Lease or as required by law, and any
such signature shall be of the same force and effect as if signed by the
Landlord.  Signature by the Agent shall constitute conclusive confirmation of
Agent’s authority to sign a Lease Document or any communication.  However,
nothing herein set forth shall preclude the Landlord from signing a Lease
Document or any communication on its own behalf.
 
ARTICLE 31
 
AMERICANS WITH DISABILITIES ACT
 
The parties acknowledge that the Americans With Disabilities Act of 1990 (42
U.S.C. §12101 et seq.) and regulations and guidelines promulgated thereunder, as
all of the same may be amended and supplemented from time to time (collectively
referred to herein as the “ADA”) establish requirements under Title III of the
ADA (“Title III”) pertaining to business operations, accessibility and barrier
removal, and that such requirements may be unclear and may or may not apply to
the Premises and the Building depending on, among other things:  (1) whether
Tenant’s business operations are deemed a “place of public accommodation” or a
“commercial facility,” (2) whether compliance with such requirements is “readily
achievable” or “technically infeasible,” and (3) whether a given alteration
affects a “primary function area” or triggers so- called “path of travel”
requirements.  The parties acknowledge and agree that Tenant has been provided
an opportunity to inspect the Premises and the Building sufficient to determine
whether or not the Premises and the Building in their condition current as of
the date hereof deviate in any manner from the ADA Accessibility Guidelines
(“ADAAG”) or any other requirements under the ADA pertaining to the
accessibility of the Premises or the Building.  Tenant further acknowledges and
agrees that except as may otherwise be specifically provided herein, Tenant
accepts the Premises and the Building in “as-is” condition and agrees that
Landlord makes no representation or warranty as to whether the Premises or the
Building conform to the requirements of the ADAAG or any other requirements
under the ADA pertaining to the accessibility of the Premises or the
Building.  Tenant has prepared or reviewed the plans and specifications for the
Work (as such term is defined in the Workletter) and has independently
determined that such plans and specifications are in conformance with the ADAAG
and any other requirements of the ADA.  Tenant further acknowledges and agrees
that to the extent that Landlord prepared, reviewed or approved any of those
plans and specifications, such action shall in no event be deemed any
representation or warranty that the same comply with any requirements of the
ADA.  Notwithstanding anything to the contrary in this Lease, the parties hereby
agree to allocate responsibility for Title III compliance as follows:  (a)
Tenant shall be responsible for all Title III compliance and costs in connection
with the Premises, including structural work, if any, and including any
leasehold improvements or other work to be performed in the Premises under or in
connection with this Lease, and (b) Landlord shall perform, and Tenant shall be
responsible for the cost of, any so-called Title III “path of travel”
requirements triggered by any construction activities or alterations in the
Premises.  Except as set forth above with respect to Landlord’s Title III
obligations, Tenant shall be solely responsible for all other requirements under
the ADA relating to Tenant or any affiliates or persons or entities related to
Tenant (collectively, “Affiliates”), operations of Tenant or Affiliates, or the
Premises, including, without limitation, requirements under Title I of the ADA
pertaining to Tenant’s employees.
 
 
54

--------------------------------------------------------------------------------

 
 
ARTICLE 32

 
EXCULPATORY PROVISIONS
 
It is understood and agreed expressly by and between the parties hereto,
anything herein to the contrary notwithstanding, that each and all of the
representations, warranties, covenants, undertakings and agreements made herein
on the part of Landlord, while in form purporting to be the representations,
warranties, covenants, undertakings and agreements of Landlord, are nevertheless
each and every one of them made and intended, not as personal representations,
warranties, covenants, undertakings and agreements by Landlord or for the
purpose or with the intention of binding Landlord personally, but are made and
intended for the purpose only of subjecting Landlord’s interest in the Building,
the Land and the Premises to the terms of this Lease and for no other purpose
whatsoever, and in case of default hereunder by Landlord, Tenant shall look
solely to the interests of Landlord in the Building and Land; that Landlord
shall have no personal liability whatsoever to pay any indebtedness accruing
hereunder or to perform any covenant, either express or implied, contained
herein; and that no personal liability or personal responsibility of any sort is
assumed by, nor shall at any time be asserted or enforceable against, said
Landlord, individually or personally, on account of any representation,
warranty, covenant, undertaking or agreement of Landlord in this Lease
contained, either express or implied, all such personal liability, if any, being
expressly waived and released by Tenant and by all persons claiming by, through
or under Tenant.
 
ARTICLE 33

 
INTENTIONALLY OMITTED
 
ARTICLE 34

 
ANTI-TERRORISM REQUIREMENTS
 
Tenant represents and warrants that (a) neither Tenant nor any person who owns
any direct or indirect beneficial interest in Tenant or any of them, is listed
on the list maintained by the United States Department of the Treasury, Office
of Foreign Assets Control (commonly known as the OFAC List) or otherwise
qualifies as a person with whom business by a United States citizen or resident
is prohibited and (b) neither Tenant nor any person who owns any direct or
indirect beneficial interest in Tenant or any of them is in violation of any
anti-money laundering or anti-terrorism statute, including, without limitation,
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, U.S. Public Law 107-56 (commonly
known as the USA PATRIOT Act), and the related regulations issued thereunder,
including temporary regulations, all as amended from time to time.
 
 
55

--------------------------------------------------------------------------------

 
 
ARTICLE 35
 
INTENTIONALLY OMITTED
 
 [EXECUTION PAGE FOLLOWS]
 
 
56

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Lease to be executed as
of the date first written above.
 
WITNESS/ATTEST:
 
 
LANDLORD:
/s/ Illegible Signature
 
SMIII WOODBRIDGE PLAZA, LLC, 
a Delaware limited liability company
Name: 
   
 
 
 
By:  KBS Realty Advisors, LLC, 
as Agent
            
By:
/s/ Charles A. Valentino
    Name:   Charles A. Valentino     
Its:  
Senior Vice President      
WITNESS/ATTEST:
 
 
TENANT:
/s/ Stacy D. Percell
 
CAREADVANTAGE, INC.,
a Delaware corporation
Name:
         
By:
/s/ Dennis J. Mouras
   
Name:
Dennis J. Mouras
   
Its:
CEO

 
 
57

--------------------------------------------------------------------------------

 

EXHIBIT A
FLOOR PLAN FOR THE PREMISES
 
SEE ATTACHED

 
A-1

--------------------------------------------------------------------------------

 

EXHIBIT B
LEGAL DESCRIPTION OF LAND
 
[pg67.jpg]

 
B-1

--------------------------------------------------------------------------------

 
 
[pg68.jpg]

 
B-2

--------------------------------------------------------------------------------

 
 
[pg69.jpg]

 
B-3

--------------------------------------------------------------------------------

 
 
[pg70.jpg]

 
B-4

--------------------------------------------------------------------------------

 
 
[pg71.jpg]

 
B-5

--------------------------------------------------------------------------------

 
 
[pg72.jpg]

 
B-6

--------------------------------------------------------------------------------

 

[pg73.jpg]

 
B-7

--------------------------------------------------------------------------------

 

EXHIBIT C
RULES AND REGULATIONS
 
1.           Tenant shall not obstruct or permit its agents, clerks or servants
to obstruct, in any way, the sidewalks, entry passages, corridors, halls,
stairways or elevators of the Building or use the same in any other way than as
a means of passage to and from the offices of Tenant; bring in, store, test or
use any materials in the Building which could cause a fire or an explosion or
produce any fumes or vapor; make or permit any improper noises in the Buildings;
smoke in the elevators; throw substances of any kind out of the windows or
doors, or down the passages of the Building, or in the hallways or passageways;
sit on or place anything upon the window sills; or clean the windows.
 
2.           Waterclosets and urinals shall not be used for any purpose other
than those for which they were constructed; and no sweepings, rubbish, ashes,
newspaper or any other substances of any kind shall be thrown into them.  Waste
and excessive or unusual use of electricity or water is prohibited.
 
3.           The windows, doors, partitions and lights that reflect or admit
light into the halls or other places of the Building shall not be obstructed. No
signs, advertisements or notices shall be inscribed, painted, affixed or
displayed, in, on, upon or behind any windows, except as may be required by law
or agreed upon by the parties; and no sign, advertisement or public notice shall
be inscribed, painted or affixed on any doors, partitions or other part of the
Building, without the prior written consent of Landlord.  If such consent be
given by Landlord, any such sign, advertisement or notice shall be inscribed,
painted or affixed by Landlord, or a company approved by Landlord, but the cost
of the same shall be charged to and be paid by Tenant, and Tenant agrees to pay
the same promptly, on demand.
 
4.           No contract of any kind with any supplier of towels, water, etc.,
toilet articles, waxing, rug shampooing, venetian blind washing, furniture
polishing, lamp servicing, cleaning of electrical fixtures, removal of waste
paper, rubbish or garbage, or other like service shall be entered into by
Tenant, nor shall any vending machine of any kind be installed in the Building,
or on the Office Complex, without the prior written consent of Landlord.
 
5.           When electric wiring of any kind is introduced, it must be
connected as directed by Landlord, and no stringing or cutting of wires will be
allowed, except with the prior written consent of Landlord, and shall be done
only by contractors approved by Landlord.  The number and location of
telephones, telegraph instruments, electric appliances, call boxes, etc., shall
be approved by Landlord.  Tenant shall not lay linoleum or other similar floor
covering so that the same shall be in direct contact with the floor of the
Premises, and if linoleum or other similar floor covering is desired to be used,
an interlining of builder’s deadening felt shall be first affixed to the floor
by a paste or other material, the use of cement or other similar adhesive
material being expressly prohibited.

 
C-1

--------------------------------------------------------------------------------

 

6.           Landlord shall have the right to prescribe the weight, size and
position of all safes and other bulky or heavy equipment and all freight brought
into the Building by Tenant; and also the times of moving the same in and out of
the Building; and all such moving must be done under the supervision of
Landlord.  Landlord will not be responsible for loss of or damage to any such
equipment or freight from any cause; but all damage done to the Building by
moving or maintaining any such equipment or freight shall be repaired at the
expense of Tenant.  All safes shall stand on a base of such size as shall be
designated by Landlord.  Landlord reserves the right to inspect all freight to
be brought into the Building and to exclude from the Building all freight which
violates any of these Rules and Regulations or the Lease of which these Rules
and Regulations are a part.
 
7.           No machinery of any kind or articles of unusual weight or size will
be allowed in the Building without the prior written consent of
Landlord.  Business machines and mechanical equipment shall be placed and
maintained by Tenant, at Tenant’s expense, in settings sufficient, in Landlord’s
judgment, to absorb and prevent vibration, noise and annoyance.
 
8.           No additional lock or locks shall be placed by Tenant on any door
in the Building, without prior written consent of Landlord.  Two keys will be
furnished Tenant by Landlord; any additional keys requested by Tenant shall be
paid for by Tenant at a charge of $2.00 per key.  Tenant, its agents and
employees, shall not have any duplicate key made and shall not change any
locks.  All keys to doors and washrooms shall be returned to Landlord at the
termination of the tenancy, and, in the event of loss of any keys furnished,
Tenant shall pay Landlord the cost thereof.  Access cards for after hours
entrance will be issued by Landlord based on Tenant’s initial employee
list.  Additional cards after occupancy will be paid for by Tenant at a charge
of $7.30 per card.  Replacement cards for lost cards will be charged to Tenant
at $25.00 per card.  All access cards shall be returned to Landlord at the
termination of the tenancy, and in the event of loss of any access cards
furnished, Tenant shall pay Landlord the cost thereof.
 
9.           Tenant shall not employ any person or persons other than Landlord’s
janitors for the purpose of cleaning the Premises, without prior written consent
of Landlord.  Landlord shall not be responsible to Tenant for any loss of
property from the Premises however occurring, or for any damage done to the
effects of Tenant by such janitors or any of its employees, or by any other
person or any other cause.  The janitor’s service furnished by Landlord does not
include the beating or cleaning of carpets or rugs.
 
10.         No bicycles, vehicles or animals of any kind shall be brought into
or kept in or about the Premises.
 
11.         The requirements of Tenant will be attended to only upon application
at the office of the Building.  Employees of Landlord shall not perform any work
for Tenant or do anything outside of their regular duties, unless under special
instructions from the office of Landlord.  Landlord agrees to keep Tenant
advised at all times of how to contact the Building Manager.
 
12.         The Premises shall not be used for lodging or sleeping purposes, and
cooking therein is prohibited.  Vending machines for coffee and rolls are
permitted, as are microwaves, refrigerators and other kitchen appliances for use
by Tenant’s employees.  If additional electric wiring is needed to accommodate
said equipment, the cost will be borne by Tenant.

 
C-2

--------------------------------------------------------------------------------

 

13.         Tenant shall not conduct, or permit any other person to conduct any
auction upon the Premises, manufacture or store goods, wares or merchandise upon
the Premises, without the prior written approval of Landlord, except the storage
of usual supplies and inventory to be used by Tenant in the conduct of its
business; permit the Premises to be used for gambling; make any unusual noises
in the Building; permit to be played any musical instrument in the Premises;
permit to be played any radio, television, recorded or wired music in such a
loud manner as to disturb or annoy other tenants; or permit any unusual odors to
be produced upon the Premises.  Tenant shall not occupy or permit any portion of
the Premises leased to Tenant to be occupied as an office for a public
stenographer or typist, or for the possession, storage, manufacture, or sale of
intoxicating beverages, narcotics, tobacco in any form, or as a barber or
manicure shop.  Tenant shall use good faith efforts to comply with Landlord’s
policy of making the Building a smoke-free environment.  Smoking is prohibited
except where designated on the outside of the Building.
 
14.         After 6:00 p.m. until 8:00 a.m. on weekdays, and at all hours on
Saturdays, Sundays and public holidays, the Building is closed, and Tenant shall
be entitled to access in accordance with the Lease.  Landlord reserves the right
to exclude from the Building during such periods all persons who do not present
an access card to the Building issued by the Landlord to Building
tenants.  Tenant shall be responsible for all persons to whom Tenant issues such
access cards and shall be liable to Landlord for all acts of such persons.
 
15.         No awnings or other projections shall be attached to the outside
walls of the Building.  No curtains, blinds, shades or screens shall be attached
to or hung in, or used in connection with, any window or door of the Premises,
without the prior written consent of Landlord.  Such curtains, blinds and shades
must be of quality, type, design and color and attached in a manner approved by
Landlord.
 
16.         Canvassing, soliciting and peddling in the Building are prohibited,
and Tenant shall cooperate to prevent the same.
 
17.         There shall not be used in the Premises or in the Building, either
by Tenant or by others in the delivery or receipt of merchandise, any hand
trucks, except those equipped with rubber tires and side guards, and no hand
trucks will be allowed in passenger elevators.
 
18.         Tenant, before closing and leaving the Premises, shall ensure that
all windows are closed and all entrance doors locked.
 
19.         Landlord shall have the right to prohibit any advertising by Tenant
which, in Landlord’s opinion, tends to impair the reputation of the Building or
its desirability as a building for offices, and upon written notice from
Landlord, Tenant shall refrain from or discontinue such advertising.
 
20.         Tenant, its employees, agents, representatives, invitees and
business visitors shall comply promptly and courteously with the directions of
any Building security personnel hired by Landlord, including but not limited to
the rights of such security personnel to inspect articles to be taken from the
Building (other than those to be taken out in the usual course of business of
Tenant).
 
21.         Landlord shall not be responsible to Tenant for the non-observance
or violation of any of these Rules and Regulations by any other tenants.

 
C-3

--------------------------------------------------------------------------------

 

22.         Tenant and its employees shall park their cars only in those
portions of the parking area designated by Landlord and shall not park in
visitor parking or in areas reserved for use by other tenants.  Landlord
reserves the right to have vehicles towed at expense of the vehicle owner if the
vehicle is in violation of parking rules.

 
C-4

--------------------------------------------------------------------------------

 

 
EXHIBIT D
 
WORKLETTER
 
Table of Contents


Paragraph
     
Page
           
1
 
Work
   
D-2
           
2
 
Plans
   
D-2
           
3
 
Intentionally Deleted
   
D-3
           
4
 
Delays in Work
   
D-3
           
5
 
Completion — Punch List
   
D-4
           
6
 
Access by Tenant Prior to Commencement of Term
   
D-5
           
7
 
Waiver of Claims
   
D-6
           
8
 
Changes in the Work
   
D-7
           
9
 
Miscellaneous
   
D-7
           
Attachment A
       
D-9
           
Attachment A-1
  
 
  
 
D-10


 
D-1

--------------------------------------------------------------------------------

 


WORKLETTER
 
Capitalized terms used herein, unless otherwise defined in this Workletter,
shall have the respective meanings assigned to them in the Lease.
 
For and in consideration of the agreement to lease the Premises and the mutual
covenants contained herein and in the Lease, Landlord and Tenant hereby agree as
follows:
 
1.           Work.  Landlord shall cause to be performed the work (the "Work")
in the Premises provided for in the Plans (as defined in Paragraph 2 hereof)
approved by Landlord.  Landlord shall proceed diligently to cause the Work to be
substantially completed at or before the Commencement Date of the term of the
Lease, subject to "Tenant Delay" and "Force Majeure Delay" (as such terms are
defined in Paragraph 4 hereof).
 
2.           Plans.
 
(a)           Landlord shall submit full and detailed architectural and
engineering plans and specifications covering the Work (including, without
limitation, architectural, mechanical and electrical working drawings for the
Work) (collectively, the "Plans") to Tenant for Tenant's approval.  The Plans
shall include the minimum information shown on Attachment A  attached hereto and
incorporated  herein.  The Plans shall be subject to Tenant's approval and the
approval of all local governmental authorities requiring approval, if
any.  Tenant shall give its approval or disapproval (giving general reasons in
case of disapproval) of the Plans within ten (10) days after their delivery to
Tenant.  Tenant agrees not to unreasonably withhold its approval of said
Plans.  Failure of Tenant to respond within said 10-day period shall be deemed
approval of the Plans by Tenant.  Tenant shall cooperate with Landlord by
discussion or reviewing preliminary plans and specifications at Landlord's
request prior to completion of the full, final detailed Plans in order to
expedite preparation of the final Plans and the approval process.  If Tenant
notifies Landlord that changes are required to the final Plans submitted by
Landlord, Landlord shall, within five (5) days thereafter, submit to Tenant for
its approval the Plans as amended in accordance with the changes so
required.  The Plans shall also be revised, and the Work shall be changed, to
incorporate any work required in the Premises by any local governmental field
inspector.  Preparation of the Plans by Landlord's architect shall in no way be
deemed to be a representation that any element therein contained complies with
applicable laws, ordinances, regulations or other governmental requirements.
 
(b)           Landlord, at its sole option, may substitute for items, materials
or finishes designated in the Plans other items, materials or finishes of
comparable kind and quality.  All Work to be done by Landlord and any
installations in the Premises as set forth in the Plans or otherwise shall be
done using Building-standard specifications, materials, finishes and
supplies.  Landlord, at its sole option, may also change mechanical plans and
specifications where necessary for the installation of air conditioning systems
and ductwork, heating, electrical and plumbing and other mechanical plans for
the Work; provided that any such changes shall not materially and adversely
affect Tenant's use and occupancy of the Premises for its intended purpose.

 
D-2

--------------------------------------------------------------------------------

 
 
3.           Intentionally Deleted.
 
4.           Delays in Work.  Notwithstanding the date provided in the Lease for
the commencement of the term thereof, Tenant's obligation to pay Rent thereunder
shall not commence until Landlord shall have substantially completed all Work to
be performed by Landlord as set forth in Paragraph l hereof; provided, however,
if Landlord shall be delayed in substantially completing said Work for any
reason set forth in the following subparagraphs (a) through (f) ("Tenant Delay")
or for any reason set forth in the following subparagraph (g) ("Force Majeure
Delay"), then neither the Commencement Date of the term of the Lease nor the
payment of Rent thereunder shall be affected or deferred on account of such
delay:
 
(a)           Tenant's request for or use of unique materials, finishes or
installations or construction procedures which are substantially different from
that which is standard or customary for the Building or from that shown in any
space plan which Tenant has heretofore furnished Landlord, or resulting in the
Work required by the Plans (as same may be revised from time to time) taking
longer to complete under standard construction procedures (e.g., without use of
overtime or additional shifts and without necessitating other measures to
expedite long lead time items) than originally projected by Landlord at the
execution of this Lease (i.e., when Landlord developed its schedule for
construction of the Work without the benefit of the Plans);
 
(b)           Tenant's failure to pay for any portion of the Work as and when
payable by Tenant hereunder, or Tenant’s failure to respond to Landlord’s
submission of Plans to Tenant for its approval or disapproval within the time
period described in paragraph 2(a) above;
 
(c)           Tenant's changes in the Work or the Plans after the approval
thereof or deemed approval thereof as provided in paragraph 2(a) above
(notwithstanding  Landlord's approval of any such changes);
 
(d)           Landlord's determination that base building modifications are
necessary in order to accommodate the Work;
 
(e)           The entry by Tenant or Tenant's Contractors (as defined in
Paragraph 6 below) in or about the Premises or Building;
 
(f)           any other act, omission or delay by Tenant, its agents or
contractors or persons employed by any of such persons delaying substantial
completion of the Work; or
 
(g)           any other cause beyond the reasonable control of Landlord,
including, without limitation, strikes, lockouts, labor trouble, disorder,
inability to procure materials, failure of power, restrictive governmental laws
and regulations, riots, insurrections, war, fuel shortages, accidents,
casualties and acts of God.

 
D-3

--------------------------------------------------------------------------------

 
 
5.           Completion — Punch List.
 
(a)           When Landlord's architect considers the Work to be substantially
complete or about to be substantially completed, Landlord shall notify Tenant as
to the date or anticipated date of substantial completion and of a reasonable
time and date for inspection of the Work.  If such time and date for inspection
are not reasonably acceptable to Tenant, Landlord and Tenant shall mutually
agree upon another time and date, provided that Tenant shall not unreasonably
delay such inspection.  Tenant agrees to inspect the Premises at such time and
on such date and to execute at the time of such inspection Landlord's form of
inspection report which shall be prepared by Landlord's architect and shall list
items designated by said architect as not yet completed and any additional items
which Landlord and Tenant, in good faith, agree are not yet completed (said list
is hereinafter referred to as a "Punch List").  If Tenant does not appear for
inspection on the date designated or agreed upon, Tenant shall be deemed to have
accepted the Premises as substantially completed and Landlord or its
representative may execute such Punch List on behalf of both Landlord and
Tenant.  In the event of any dispute as to whether or not Landlord has
substantially  completed the Work, the decision of Landlord's architect shall be
final and binding on the parties.  Tenant agrees that, at the request of
Landlord from time to time after the initial inspection, Tenant shall initial
such Punch List or execute revised Punch Lists to reflect completion or partial
completion of prior Punch List items.
 
(b)           At any time after substantial completion of the Work, Landlord may
enter the Premises to complete Punch List items, and such entry by Landlord or
its agents, employees or contractors for such purpose shall not constitute an
actual or constructive eviction, in whole or in part, or entitle Tenant to any
abatement or diminution of rent, or relieve Tenant from any of its obligations
under the Lease, or impose any other liability upon Landlord or its agents,
employees or contractors.
 
(c)           Notwithstanding any provisions to the contrary contained in this
Workletter, if the Premises or any part thereof are used or occupied for
construction, installation of equipment or personal property or for any other
purpose by the Tenant or Tenant's agents, contractors or employees prior to
substantial completion, it is agreed that the Work affecting said Premises shall
then be deemed accepted by Tenant "as is" and Landlord shall have no obligation
to complete any incomplete items; provided, however, that at the request of
either party hereunder, Landlord and Tenant, acting reasonably, shall prepare a
Punch List prior to such occupancy showing incomplete items to be completed by
Landlord.  Notwithstanding the foregoing, no such use or occupancy prior to
substantial completion shall be permitted without Landlord's consent, in
Landlord's sole discretion.
 
(d)           The phrases “substantial completion” or “substantially complete”
shall mean that the Work has been completed (except for such incomplete items as
would not materially interfere with the use of the Premises for its intended
uses as described in the Lease) and final inspection approvals have been granted
by the local governing authority.  The Work shall be deemed to be substantially
complete on the date on which the Work would have been substantially complete
but for Tenant Delay or Force Majeure Delay or on such earlier date as the Work
shall be deemed to be substantially complete pursuant to Paragraph 5(c) above.
 
 
D-4

--------------------------------------------------------------------------------

 
 
6.           Access by Tenant Prior to Commencement of Term.
 
(a)           Landlord, at Landlord's sole discretion, may permit Tenant and
Tenant's agents, suppliers, contractors, subcontractors and workmen
(collectively, "Tenant's Contractors"), who have been approved by Landlord as
hereinafter provided, to enter the Premises prior to the Commencement Date of
the term of the Lease to enable Tenant to install its telephone and computer
cabling and carpeting or do such other things as may be required by Tenant to
make the Premises ready for Tenant's occupancy. No entry or access by Tenant or
Tenant’s Contractors shall be permitted any earlier than thirty (30) days prior
to the Commencement Date.
 
(b)           Tenant shall notify Landlord of the identity of Tenant's
Contractors not less than five (5) days prior to the initial entry into the
Premises by any such Tenant's Contractors, and Landlord shall have the right to
approve or disapprove any of Tenant's Contractors.
 
(c)           Tenant agrees that if permission is granted Tenant for early entry
under this Paragraph, then (i) Tenant and Tenant's Contractors and their
activities in the Premises and Building will not interfere with or delay the
completion of the Work to be done by Landlord and will not interfere with other
construction by Landlord, its contractors and subcontractors and their agents
and employees or occupants of the Building and their contractors in or about the
Premises or Building, and (ii) Landlord, its contractors and subcontractors and
their agents and employees shall have priority over Tenant and Tenant's
Contractors in performing work within the Premises or Building, including,
without limitation, the use of hoists and elevators.
 
(d)           Landlord shall have the right to withdraw its early occupancy
permission given under this Paragraph 6 upon written or oral notice to Tenant if
Landlord determines that any interference or delay has been or may be
caused.  Tenant agrees that any such entry into the Premises shall be at
Tenant's own risk and Landlord shall not be liable in any way for any injury,
loss or damage which may occur to any of the Tenant's property or installations
made in the Premises.
 
(e)           Tenant shall promptly pay to each of Tenant's Contractors when due
the cost of all Work done by such Tenant's Contractor and, if required by
Landlord, shall deliver to Landlord evidence of payment to each such party,
together with contractors' affidavits, partial and full and final waivers of all
liens for labor, service or materials and such other documents as Landlord may
request.
 
(f)           Any work performed by Tenant or Tenant's Contractors shall be done
in a first-class workmanlike manner using only first-class grades of materials
and shall comply with all of Landlord's rules and requirements and all
applicable laws, ordinances, rules and regulations of governmental departments
or agencies.
 
 
D-5

--------------------------------------------------------------------------------

 

(g)           Any work done by Tenant or Tenant's Contractors will be scheduled
and coordinated through Landlord and shall be performed under the supervision
and control of Landlord to the extent Landlord determines to be necessary.
 
(h)           Tenant agrees to protect, defend, indemnify and save harmless
Landlord and its officers, directors, partners, employees and agents from all
liabilities, costs, damages, fees and expenses arising out of or connected with
the activities of Tenant or Tenant's Contractors in or about the Premises or
Building, including, without limitation, the cost of any repairs to the Premises
or Building necessitated by activities of Tenant or Tenant's Contractors.  In
addition, prior to the initial entry into the Building or the Premises by Tenant
or any of Tenant's Contractors, Tenant shall furnish Landlord, at Tenant's sole
cost, with policies of insurance required by the Lease and with any additional
insurance covering Landlord and its officers, directors, partners, employees and
agents as insured parties, with such coverages and in such amounts as Landlord
may then require, in order to insure Landlord and its officers, directors,
partners, employees or agents against loss or liability for injury or death or
damage to property arising out of or connected with any activities of Tenant or
Tenant's Contractors.  Tenant acknowledges that the foregoing indemnity shall be
in addition to the insurance requirements set forth herein and shall not be in
discharge of or in substitution for same.
 
(i)           Tenant has no authority or power to cause or permit any lien or
encumbrance of any kind whatsoever, whether created by act of Tenant, operation
of law or otherwise, to be attached to or be placed upon Landlord's title or
interest in the Premises, Building or underlying land, and any and all liens and
encumbrances created by Tenant shall attach to Tenant's interest only.  Tenant
covenants and agrees not to suffer or permit any lien of mechanics or
materialmen or others to be placed upon the Premises, Building or land with
respect to work or service claimed to have been performed for, or materials
claimed to have been furnished to, Tenant or the Premises by Tenant's
Contractors, and in case of any such lien attaching, Tenant covenants and agrees
to cause it to be immediately released and removed of record.  In the event that
such lien is not immediately released and removed within ten (10) days after
such lien, or notice thereof, is filed, Landlord, at its sole option, may take
all action necessary to release and remove such lien (without any duty to
investigate the validity thereof) and Tenant shall promptly upon notice
reimburse Landlord for all sums, costs and expenses (including attorneys' fees)
incurred by Landlord in connection with such lien.
 
7.           Waiver of Claims.  Tenant hereby waives all claims by the Tenant
except those arising from Landlord's failure to complete in due course the
incomplete items, if any, described on the Punch List. THE FOREGOING CONSTITUTES
LANDLORD'S ONLY WARRANTY.  ALL IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED
TO, THOSE OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, ARE EXPRESSLY
NEGATED AND WAIVED.
 
 
D-6

--------------------------------------------------------------------------------

 
 
8.           Changes in the Work.
 
(a)           Landlord or any Contractor may make minor changes in the Work
arising during the construction process not inconsistent with the intent
hereof.  In addition, after prior notice to Tenant (which notice need not be in
writing), the Work shall be changed (and the Plans will be revised by Tenant) to
reflect changes required by any local government inspectors.
 
(b)           Tenant, at its own expense, may make changes in the Work by
submitting to Landlord the required revised Plans for approval or disapproval in
accordance with the approval/disapproval standards described in Paragraph 2
hereof.  In the event Tenant submits revised Plans which are approved by
Landlord, Landlord will thereafter submit a proposal (the "Proposal") to Tenant
for approval showing (i) the increased cost of the Work resulting from the
proposed changes and (ii) the delay in completion of the Work anticipated as a
result of the proposed changes (it being understood that Tenant's request for a
change may constitute "Tenant Delay" pursuant to Paragraph 4 and the date of
substantial completion shall not be delayed or extended by reason thereof).  The
increased cost of the Work shall reflect all anticipated changes relating to
said Tenant changes, and shall be paid for by Tenant to Landlord on demand at
any time as Additional Rent.  The Proposal shall include a form of Change Order
which shall set forth the anticipated time to perform such change(s) and the
anticipated adjustment to the cost of the Work ("Change Order").  Tenant may
approve the Proposal by executing and delivering the Change Order to Landlord
within the time period specified in the Proposal (or within forty-eight (48)
hours, if no period is required).  If Tenant fails to approve the Proposal
within the specified time period, Tenant shall be deemed to have abandoned its
request for changes in the Work and Landlord may proceed with the Work without
regard to such requested changes.  If at any time Tenant has requested changes,
or Landlord has delivered a Proposal to Tenant and Tenant has not yet approved
the Proposal, Landlord may at its election cease any portions of the Work
affected by such changes, and delays caused by such cessation of Work shall
constitute a "Tenant Delay" as defined in Paragraph 4 hereof.
 
9.           Miscellaneous.
 
(a)           The Work shall be done by Landlord, or its designees, contractors
or subcontractors, in accordance with the terms, conditions and provisions
herein contained.
 
(b)           Except as herein expressly set forth or in the Lease, Landlord has
no agreement with Tenant and has no obligation to do any other work with respect
to the Premises including, but not limited to, Tenant's telephone and data
cabling and installation, computer cabling and system furniture installation,
which work items shall be Tenant's sole responsibility at its sole cost and
expense and shall not be part of the Work or this Workletter.  Any work in the
Premises which Tenant may be permitted by Landlord to perform prior to the
Commencement Date of the term of the Lease shall be done at Tenant's sole cost
and expense and in accordance with the terms and conditions of the Lease, and
the terms and provisions of Paragraph 6 of this Workletter and such other
requirements as Landlord deems necessary or desirable.  Any additional work or
alterations to the Premises desired by Tenant after the Commencement Date of the
term shall be subject to the provisions of the Lease.
 
 
D-7

--------------------------------------------------------------------------------

 
 
(c)           If the Plans for the Work require the construction and
installation of more fire hose cabinets or telephone/electrical closets than the
number regularly provided by Landlord in the core of the Building in which the
Premises are located, Tenant agrees to pay all costs and expenses arising from
the construction and installation of such additional fire hose cabinets or
telephone/electrical closets as Additional Rent on demand.
 
(d)           Landlord is entitled to all available investment tax credits, if
any, for Work paid for and property acquired by Landlord pursuant to the Lease
and this Workletter.  Nothing in the Lease or this Workletter shall be construed
as an agreement by Landlord to pass any investment tax credits through to
Tenant.
 
(e)           Time is of the essence of this Workletter.
 
(f)           This Workletter shall not be deemed applicable to any additional
space added to the original Premises at any time or from time to time, whether
by any options under the Lease or otherwise, or to any portion of the original
Premises or any additions thereto in the event of a renewal or extension of the
original term of the Lease, whether by any options under the Lease or otherwise,
unless expressly so provided in the Lease or any amendment or supplement
thereto.
 
(g)           Tenant's failure to pay any amounts owed by Tenant hereunder when
due or Tenant's failure to perform its obligations hereunder shall also
constitute a Default under the Lease, and Landlord shall have all the rights and
remedies granted to Landlord under the Lease for nonpayment of any amounts owed
thereunder or failure by Tenant to perform its obligations thereunder.  Notices
under this Workletter shall be given in the same manner as under the Lease.
 
(h)           The liability of Landlord hereunder or under any amendment hereto
or any instrument or document executed in connection herewith (including,
without limitation, the Lease) shall be limited to and enforceable solely
against Landlord's interest in the Building.
 
 
D-8

--------------------------------------------------------------------------------

 
 
ATTACHMENT A
 
MINIMUM INFORMATION FOR PLANS


Construction Drawings to be prepared as per the space plan Attachment A-1
annexed hereto and made a part hereof and must be approved by the Tenant before
the application of the building permit to the local governing authority.


All construction and construction materials shall conform to all applicable
building codes.


All fire alarm device installations shall conform to all applicable building
codes.


All HVAC, including ceiling diffusers shall comply with all applicable building
codes.


All electrical switches and outlets installed shall comply with applicable
codes, including quantity and location, unless otherwise specified by the
Tenant. Landlord to install 115 volt power for the six (6) server room racks as
specified.


Landlord to install an electric sub-meter for all tenant power and lights.


Landlord to install a dedicated 5-ton cooling unit in the server room with a
roof mounted condenser.


All ceiling, floor, wall, millwork, door and hardware finishes to be Building
standard.


Wall painted with flat finish, door frames to be painted with semi-gloss, doors
with natural finish. Color to be specified by Tenant.


All existing office doors and locks to remain, any new to match existing. All
locks to be keyed to master key system. Lock to be installed on CEO’s office
door.


Existing ceiling grid and tile to remain as is. Repair and/or replace as needed.


Existing lighting to remain as is. Any new to match existing.


All window blinds to be repaired and/or replaced as needed.


Existing pantry millwork, sink and faucet located in Attachment A-1  to remain
as is.


The tenant shall specify, supply and install all voice and data communication
wiring and equipment.  All electrical installations for this equipment to be
performed by the Landlord based on Tenant specifications.


Landlord to install a card access control system with magnetic locks and a video
intercom system for the main entrance doors and electric strikes for the server
room and secondary entrance. Tenant to pay for all on site or off-site card
access data base administration.

 
D-9

--------------------------------------------------------------------------------

 

ATTACHMENT A-1
 
 
D-10

--------------------------------------------------------------------------------

 

[pg88.jpg]

 
D-11

--------------------------------------------------------------------------------

 

EXHIBIT E
INTENTIONALLY OMITTED

 
E-1

--------------------------------------------------------------------------------

 

EXHIBIT F
JANITORIAL AND CLEANING SCHEDULE
 
A.           OFFICE CLEANING - NIGHTLY SERVICES FIVE (5) TIMES PER WEEK
 
1.
Vacuum all carpeted and uncarpeted traffic areas throughout designated areas,
using a high filtration vacuum system.  Remove any carpet stains as needed.

2.
Hard surface floors will be swept and damp mopped.

3.
Partition glass will be free of finger marks and smudges.

4.
Smudge marks, etc. will be removed from all walls, doors, doorframes, partitions
and light switch covers.

5.
Hand dust all uncluttered desktops, file cabinets, counters, sills, and ledges
up to 72” in height.

6.
Recycling baskets will be emptied.

7.
Wastebaskets will be emptied and trashcan liners will be replaced as needed.

8.
Water fountains will be cleaned and disinfected.

9.
Keep baseboards in clean condition.

10.
Keep door kick plates and push plates in a clean condition.

11.
Neatly arrange furniture after cleaning.

12.
All entrance door glass, frames and ledges to be cleaned - both sides.

13.
All lights to be turned off upon exiting.

14.
Verify that all entrance doors to Tenants’ suites are locked

15.
Spot clean noticeable spills and stains on resilient tiled areas.

16.
Collect all trash and remove to designated area.

17.
Equipment and cleaning materials will be return to storage areas.

18.
Equipment failure such as lighting irregularities and plumbing will be noted in
written communication to the management office.



B.           KITCHEN & LUNCH AREAS AND COFFEE STATIONS - NIGHTLY SERVICES FIVE
(5) TIMES PER WEEK
 
1.
Empty all waste receptacles and emptied with trash transport to designated area.

2.
Clean all trashcans.

3.
Spot clean walls, doors, furniture, etc.

4.
Vacuum all carpeted areas.

5.
Spot clean all carpeted areas.

6.
Vacuum, sweep and damp mop all hard flooring using industry-approved
disinfectant detergent.

7.
Clean sinks and damp wipe all cleared tabletops, cleared countertops, counter
and cabinet faces, refrigerators and appliances.

8.
Arrange furniture neatly.


 
F-1

--------------------------------------------------------------------------------

 

C.           LAVATORIES - NIGHTLY SERVICES
 
1.
Sweep and wet mop all hard surface floor areas with industry approve
disinfectant cleaner.

2.
Clean and disinfect all water closets, urinals, and toilet bowls, inside and
out.  Particular attention will be given to the interior ledges, channels and
traps.

3.
Clean and disinfect all toilet seats and leave in the upright position and free
of watermarks.

4.
Clean and polish all mirrors, flushometers, piping, seat hinges, towel
dispensers and metal trim.

5.
Spot clean all walls and wall fixtures, moldings, stalls and other
surfaces.  Partitions to be free of water, splashings, finger marks and dust.

6.
Replenish all dispensers for paper hand towels, hand soap, toilet paper, seat
covers, sanitary napkins, and tampons, proper expendable rest room supplies.

7.
Empty all waste and sanitary disposal containers and replace liners.

8.
Clean and disinfect all disposal containers.

9.
Wash and polish all mirrors, powder shelves, bright work and enameled surfaces.

10.
Clean and disinfect all sinks, countertops and locker room areas.

11.
Wash all floors using proper industry-approved disinfectants.

12.
Pour water down floor drains.

13.
Dust all sills and ledges.

14.
Dust the exhaust fan grills in the ceiling.



D.
COMMON AREAS - NIGHTLY SERVICES

 
1.
Check and clean stairwells for trash, debris, and dust.

2.
Vacuum all entrance mats and runners.

3.
Vacuum all Common Area carpets.

4.
Sweep and Wet mop any Common Area hard surface flooring.

5.
Empty and clean all exterior cigarette urns and trash receptacles.

6.
Police exterior picnic areas for trash and debris.

7.
All entrance door glass, frames and ledges to be cleaned - both sides.

8.
Clean all drinking fountains.

9.
Remove prints from elevator doors and walls.  Vacuum, sweep or damp mop elevator
floors as necessary.  Vacuum or polish elevator door tracks and elevator control
panels as needed to maintain a clean appearance.

10.
Dust all surfaces up to 72” in height (for example, artwork, fire extinguisher
cabinets, plant containers, signage, etc.).



E.           THE FOLLOWING TASKS ARE TO BE PERFORMED WEEKLY:
 
1.
Detail vacuum all offices, cubicles, conference rooms and traffic areas in
Tenant suites.  Vacuum under desks.

2.
Detail vacuum all common area hallways, lobbies, and cafeteria seating areas.

3.
Sweep and wet mop stairwells to remove stains. Dust handrails and other
horizontal surfaces.

4.
Machine scrub tile, ceramic/stone/vinyl, flooring in cafeteria serving area
only.

5.
Dust all uncluttered desktops, file cabinets, counters, sills and ledges up to
72”.

6.
Wash and disinfect all partitions in the lavatories.


 
F-2

--------------------------------------------------------------------------------

 

7.
Inventory and order all paper & plastic supplies through Management approved
vendor.



F.           THE FOLLOWING TASKS ARE TO BE PERFORMED MONTHLY:
 
1.
High dust all horizontal and vertical surfaces above 72”.

2.
Dust baseboards.

3.
Detail vacuum any upholstered chairs.

4.
Machine scrub cafeteria or building food service area stone/ceramic flooring.

5.
Site inspections with the property manager or assistant.



G.           THE FOLLOWING TASKS ARE TO BE PERFORMED QUARTERLY:
 
1.
Clean all ceiling diffusers, vents, and radiant heaters.

2.
Spray-buff all resilient tile floors if needed throughout the building.

3.
Wipe all venetian blinds with a treated cloth to remove dust.

4.
Clean all interior partition glass.

5.
Wash and disinfect all ceramic tile walls in the lavatories.



H.           THE FOLLOWING TASKS ARE TO BE PERFORMED ANNUALLY:
 
1.
Strip and refinish the hard surface VCT or ceramic tile flooring if needed.

2.
Machine scrub ceramic tile flooring in lavatories and cafeteria and refinish
with three coats of a low slip, high traffic sealer or other process as
recommended by the flooring manufacturer.

3.
Carpet shampooing of all common areas using Rotary/Extraction Method



I.            PERIODIC CLEANING SERVICES (WEEKLY):
 
1.
Sanitize all telephones as requested.

2.
Remove finger marks and smudges on exterior surfaces of refrigerated units (no
defrosting or interior cleaning).

3.
Spot wipe interior doors and light switches.

4.
Low dust furniture.

5.
Complete vacuuming of all floor surfaces



J.           STRIPPING & RE-COATING
 
Strip and re-coat resilient tiled areas per the following schedule.  Move all
light furniture such as chairs, waste receptacles, etc., and replace them at
conclusion of service.  Remove excess floor finish build-up.  The designated
floor area as listed below shall then be re-coated using two (2) coats of a U.L.
approved floor seal and three (3) coats of floor finish.
 
K.           CARPET SHAMPOOING SERVICES


One or more of the following methods, using commercial and Underwriters
Laboratory
approved material will be utilized.
 

 
F-3

--------------------------------------------------------------------------------

 

 
1.
Rotary Method: This method employs a floor machine and a shower fed brush.  A
detergent solution is driven is driven into the pile by the brush.  This action
emulsifies the oil film on the fibers and releases the trapped dirt particles.

 
2.
Extraction Method: This method employs pressure pumps to apply the cleaners and
high-power vacuums to remove the soil in one pass.  The overall appearance of
the carpet is improved because there is less soil and residue left in the carpet
when the process is completed.

 
3.
Bonnet: This method utilizes a solvent-saturated cotton pad in conjunction with
a rotary floor machine and is designed for the removal of light or surface
soiling.

 
4.
Rotary and Extraction Method: this is the ultimate in carpet cleaning because
the carpet is first deep cleaned by the rotary method then soil and residue is
picked up and removed by the extraction method.


 
F-4

--------------------------------------------------------------------------------

 

EXHIBIT G
CONFIRMATION OF COMMENCEMENT DATE
 
THIS CONFIRMATION AGREEMENT is made and agreed upon as of this _____ day of
_____________, 2010, by and between SMIII WOODBRIDGE PLAZA, LLC, a Delaware
limited liability company (the “Landlord”), and CAREADVANTAGE, INC., a Delaware
corporation (the “Tenant”).
 
WITNESSETH:
 
WHEREAS, Landlord and Tenant have previously entered into that certain lease
agreement dated December 28, 2009 (the “Lease”), covering certain premises
located in Woodbridge Corporate Plaza, 485 Route 1 South, Building A, a
portion of  the second (2nd) floor, Iselin, New Jersey 08830, as more
particularly described in the Lease; and
 
WHEREAS, Landlord and Tenant wish to set forth their agreements as to the
commencement of the term of the Lease;
 
NOW, THEREFORE, in consideration of the foregoing, the parties hereto mutually
agree as follows:
 
1.           For the purpose of confirming the establishment of the Commencement
Date, as required by the provisions of the Lease, Landlord and Tenant hereby
agree that:
 
a.           The date of __________________, ____, is hereby established as the
“Commencement Date” referred to in the Lease; and
 
b.           The date of ___________________, ____, is hereby established as the
“Expiration Date” referred to in the Lease.
 
2.           The Rentable Area of the Premises is 6,189 square feet and the
Rentable Area of the Building is 83,768 square feet.
 
3.           Tenant’s Proportionate Share, as defined in the Lease, as of the
Commencement Date, is 7.39%.
 
4.           This Confirmation Agreement and each and all provisions hereof
shall inure to the benefit of, or bind, as the case may require, the parties
hereto and their respective heirs, successors and assigns.
 
 
G-1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this instrument as of the
date and year first written above.
 
TENANT:
CAREADVANTAGE, INC.,
a Delaware corporation
   
By:
  
Name: 
  
Its:
  



LANDLORD:
SMIII WOODBRIDGE PLAZA, LLC,
a Delaware limited liability company
 
By:  KBS Realty Advisors, LLC,
as Agent
   
By: 
  
Name:  Charles A. Valentino
Its:  Senior Vice President


 
G-2

--------------------------------------------------------------------------------

 

EXHIBIT H
INTENTIONALLY OMITTED

 
H-1

--------------------------------------------------------------------------------

 

EXHIBIT I
PARKING PLAN

 
I-1

--------------------------------------------------------------------------------

 

[pg98.jpg]

 
I-2

--------------------------------------------------------------------------------

 
 